Exhibit 10.2

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT


dated as of


May 6, 2015


among




[exhibit102secondamend_image1.jpg]




SMITHFIELD FOODS, INC.,


certain Subsidiary Guarantors that may from time to time be party hereto,




the lenders from time to time party hereto,
and






[exhibit102secondamend_image2.gif]






COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. "RABOBANK NEDERLAND", NEW
YORK BRANCH,

as Administrative Agent
_________________________














--------------------------------------------------------------------------------








--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page


ARTICLE I

DEFINITIONS    1
Section 1.01Defined Terms    1
Section 1.02Classification of Loans and Borrowings    31
Section 1.03Terms Generally    31
Section 1.04Accounting Terms; GAAP    31
ARTICLE II

THE LOANS    31
Section 2.01Existing Loan and Delayed Draw Commitment    31
Section 2.02Delayed Draw Loans and Borrowings    32
(a)Obligations Several    32
(b)Types    32
(c)Minimum Amounts    32
(d)Certain Limits on Interest Periods    32
Section 2.03Requests for Delayed Draw Loans    32
(a)Notification to Administrative Agent    32
(b)Content of Notification    32
(c)Notice by Administrative Agent to Lenders    33
(d)Certain Presumptions    33
Section 2.04Funding of Borrowings    33
(a)Manner of Funding    33
(b)Presumption by Administrative Agent    33
Section 2.05Interest Elections    33
(a)Interest Election Requests    33
(b)Notification by Borrower    34
(c)Content of Notifications    34
(d)Notice by Administrative Agent to Lenders    34

TABLE OF CONTENTS, Page i of i



--------------------------------------------------------------------------------




(e)Certain Presumptions    34
Section 2.06Repayment of Loans; Evidence of Debt    34
(a)Repayment of Loans    34
(b)Maintenance of Accounts by Lenders    35
(c)Maintenance of Accounts by Administrative Agent    35
(d)Effect of Entries    35
(e)Promissory Notes    35
Section 2.07Prepayment of Loans    35
(a)Voluntary Prepayments    35
(b)Notification of Prepayments    35
Section 2.08Prepayment Fee    35
Section 2.09Interest    36
(a)ABR Borrowings    36
(b)Eurodollar Borrowings    36
(c)Default Rate    36
(d)Interest Payment Dates    36
(e)Computation    36
Section 2.10Alternate Rate of Interest    36
Section 2.11Increased Costs    37
(a)Change in Law    37
(b)Capital Requirements    37
(c)Certificate from Lenders, etc    37
(d)Retroactive Requests    37
Section 2.12Break Funding Payments    38
Section 2.13Taxes    38
(a)Payment for Taxes    38
(b)Other Taxes    38
(c)Indemnification by Borrower    38

TABLE OF CONTENTS, Page ii of ii



--------------------------------------------------------------------------------




(d)Receipts    39
(e)Exemptions    39
(f)FATCA    39
(g)Refunds or Credits    39
Section 2.14Payments Generally; Pro Rata Treatment; Sharing of Set-offs    40
(a)Manner of Payment    40
(b)Payments on Non-Business Days    40
(c)Pro Rata Treatment    40
(d)Manner of Application if Insufficient Funds    40
(e)Sharing of Payments    40
(f)Presumption by Administrative Agent    41
(g)Withholding by Administrative Agent of Certain Payments    41
(h)Application of Proceeds    41
(i)Return of Proceeds    41
Section 2.15Mitigation Obligations; Replacement of Lenders    41
(a)Change of Lending Office    42
(b)Replacement of Lenders    42
Section 2.16Delayed Draw Commitment Fee    42
Section 2.17Defaulting Lenders    42
(a)Suspension of Commitment Fees    42
(b)Suspension of Voting    42
(c)Setoff against Defaulting Lenders    43
(d)Remedy of Defaulting Lender Status    43
ARTICLE III

REPRESENTATIONS AND WARRANTIES    43
Section 3.01Organization; Powers    43
Section 3.02Authorization; Enforceability    43
Section 3.03Governmental Approvals; No Conflicts    44

TABLE OF CONTENTS, Page iii of iii



--------------------------------------------------------------------------------




Section 3.04Financial Condition; No Material Adverse Change    44
(a)Financial Statements    44
(b)No Material Adverse Change    44
(c)No Material Undisclosed Liabilities    44
Section 3.05Properties    44
(a)Title to Properties    44
(b)Intellectual Property    44
Section 3.06Litigation and Environmental Matters    45
(a)Litigation    45
(b)Environmental Matters    45
(c)Disclosed Matters    45
Section 3.07Compliance with Laws and Agreements    45
Section 3.08Investment Company Status    46
Section 3.09Taxes    46
Section 3.10ERISA    46
Section 3.11Disclosure    46
Section 3.12Margin Regulations    46
Section 3.13Material Agreements and Liens    46
(a)Indebtedness    46
(b)Liens    46
Section 3.14Subsidiaries, etc    47
Section 3.15Solvency    47
Section 3.16Labor Matters    47
Section 3.17Insurance    47
ARTICLE IV

CONDITIONS    48
Section 4.01Effective Date    48
(a)Execution of Agreement    48
(b)Corporate Documents    48
(c)Opinion of Counsel to the Borrower    48
(d)Fees, etc    48
(e)Approvals    48

TABLE OF CONTENTS, Page iv of iv



--------------------------------------------------------------------------------




(f)Default; Representations and Warranties    48
(g)Additional Information    48
ARTICLE V

AFFIRMATIVE COVENANTS    49
Section 5.01Financial Statements and Other Information    49
(a)Annual Audited Financial Statements    49
(b)Quarterly Financial Statements    49
(c)Compliance Statements    50
(d)Accountant No Default Certificate    50
(e)Other Reports    50
(f)Other Information    50
Section 5.02Notices of Material Events    50
Section 5.03Existence; Conduct of Business    51
Section 5.04Payment of Obligations    51
Section 5.05Maintenance of Properties    51
Section 5.06Insurance    51
Section 5.07Compliance with Laws    51
Section 5.08Books and Records; Inspection Rights    52
Section 5.09Use of Proceeds    52
Section 5.10General Further Assurances    52
ARTICLE VI

NEGATIVE COVENANTS    52
Section 6.01Limitation on Restricted Payments    52
Section 6.02Limitation on Sale/Leaseback Transactions    56
Section 6.03Limitation on Restrictions on Distributions from Restricted
Subsidiaries    56
Section 6.04Limitation on Sales of Assets    58
(a)Asset Dispositions    58
(b)Binding Commitment to Purchase    60
(c)Application to the Loan; Offer to Purchase    60
(d)Items Deemed Cash    60
(e)Securities Law Compliance    61

TABLE OF CONTENTS, Page v of v



--------------------------------------------------------------------------------




Section 6.05Limitation on Transactions with Affiliates    61
(a)Limitation    61
(b)Additional Permissions    61
Section 6.06Change of Control    62
(a)Require Repayment    62
(b)Repayment of Other Indebtedness    62
(c)Change of Control Offer    62
(d)Withdrawal of Acceptance    63
(e)Payment    63
(f)Securities Law Compliance    63
Section 6.07Reserved    63
Section 6.08Limitation on Liens and Guarantees    63
(a)Limitation of Liens    63
(b)Limitation on Issuances of Guarantees of Indebtedness by Restricted
Subsidiaries    63
Section 6.09Limitation on Lines of Business    64
Section 6.10Effectiveness of Covenants    64
Section 6.11Merger and Consolidation    64
(a)Borrower Merger and Consolidation    64
(b)Subsidiary Guarantors    65
Section 6.12Fiscal Periods    66
Section 6.13Limitation on Indebtedness    66
(a)Incurrence Test    66
(b)Additional Permitted Indebtedness    66
(c)Reserved    69
(d)Reserved    69
(e)Limitation on Unrestricted Subsidiaries    69
(f)Determining Compliance with this Section 6.13    69
(g)Dollar Equivalents    69
Section 6.14Minimum Interest Coverage Ratio and Other Financial Covenants    70

TABLE OF CONTENTS, Page vi of vi



--------------------------------------------------------------------------------




ARTICLE VII

SUBSIDIARY GUARANTEE    70
Section 7.01Guaranty    70
Section 7.02Guaranty of Payment    70
Section 7.03No Discharge or Diminishment of Subsidiary Guarantee    70
Section 7.04No Setoff or Counterclaim    71
Section 7.05No Impairment    71
Section 7.06Defenses Waived    71
Section 7.07Rights of Subrogation    71
Section 7.08Reinstatement; Stay of Acceleration    71
Section 7.09Information    72
Section 7.10Taxes    72
Section 7.11Maximum Liability    72
Section 7.12Contribution    72
Section 7.13Liability Cumulative    73
Section 7.14Release    73
ARTICLE VIII

EVENTS OF DEFAULT    74
ARTICLE IX

THE ADMINISTRATIVE AGENT    76
Section 9.01Appointment    76
Section 9.02Rights as a Lender    76
Section 9.03Limitation of Duties and Immunities    76
Section 9.04Event of Default; Direction of the Required Lenders    76
Section 9.05Reliance on Third Parties    77
Section 9.06Sub-Agents    77
Section 9.07Successor Agent    77
Section 9.08Independent Credit Decisions    77
ARTICLE X

MISCELLANEOUS    78
Section 10.01Notices    78
(a)Notice Address    78
(b)Electronic Notification    78
(c)Change of Notice Address    78
(d)Electronic Transmission System    78
(e)Communications Through the Platform    79

TABLE OF CONTENTS, Page vii of vii



--------------------------------------------------------------------------------




Section 10.02Waivers; Amendments    79
(a)Waivers    79
(b)Amendment to Loan Documents    79
(c)Corrections of Errors    80
(d)Repayment of Non-Consenting Lenders    80
Section 10.03Expenses; Indemnity: Damage Waiver    80
(a)Expenses    80
(b)Indemnification by Borrower    81
(c)Indemnification by Lenders    81
(d)No Consequential Damages, etc    81
(e)Payment Due Dates    81
Section 10.04Successors and Assigns    81
(a)Assignments Generally    81
(b)Assignment by Lenders    81
(c)Participations    83
(d)Participants    84
(e)Pledges by Lenders    84
(f)No Assignments to Borrower and Affiliates    84
Section 10.05Survival    84
Section 10.06Counterparts; Integration; Effectiveness; Amendment and
Restatement    84
Section 10.07Severability    85
Section 10.08Right of Setoff    85
Section 10.09Governing Law; Jurisdiction; Consent to Service of Process    85
(a)Governing Law    85
(b)Submission to Jurisdiction    85
(c)Waiver of Forum Matters    86
(d)Service of Process    86
Section 10.10WAIVER OF JURY TRIAL    86
Section 10.11Headings    86
Section 10.12Confidentiality    86

TABLE OF CONTENTS, Page viii of viii



--------------------------------------------------------------------------------




Section 10.13Acknowledgments    87
Section 10.14Construction    87
Section 10.15Independence of Covenants    87
Section 10.16USA PATRIOT Act Notice    87







TABLE OF CONTENTS, Page ix of ix



--------------------------------------------------------------------------------




INDEX TO EXHIBITS


Exhibit
 
Description of Exhibit
 
 
 
A
–
Form of Assignment and Assumption
B
–
Form of Compliance Certificate
C
–
Form of Borrowing Request
D
–
Form of Interest Election Request
E
 
Form of Joinder Agreement



INDEX TO SCHEDULES


Schedule
 
Description of Schedule
 
 
 
Schedule 2.01
–
Delayed Draw Commitments
Schedule 3.06
–
Disclosed Matters
Schedule 3.13
–
Material Agreements and Liens
Schedule 3.14
–
Subsidiaries and Investments








INDEX TO EXHIBITS AND SCHEDULES, Solo Page



--------------------------------------------------------------------------------




SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT
THIS SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT, dated as of May 6, 2015
(this "Agreement"), among SMITHFIELD FOODS, INC., a Virginia corporation (the
"Borrower"), the subsidiary guarantors which may from time to time be party
hereto, each of the lenders that is a party hereto or that, pursuant to
Section 10.04 hereof, shall become a "Lender" hereunder (individually, a
"Lender" and, collectively, the "Lenders"), and COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A. "RABOBANK NEDERLAND", NEW YORK BRANCH (in its
capacity as administrative agent for the Lenders hereunder, together with its
successors in such capacity, the "Administrative Agent").
RECITALS
The Borrower entered into that certain Amended and Restated Term Loan Agreement,
dated as of August 31, 2012, with the lenders named therein, and Coöperatieve
Centrale Raiffeisen-Boerenleenbank B.A. "Rabobank Nederland", New York Branch,
as administrative agent for the lenders (as the same has been modified by that
certain First Amendment to Amended and Restated Term Loan Agreement dated as of
January 31, 2013 and that certain Second Amendment to Amended and Restated Term
Loan Agreement dated as of January 16, 2014, the "Existing Term Loan
Agreement").
The Borrower has requested that (i) the Lenders make an additional $100,000,000
delayed draw term loan available to the Borrower, (ii) the lenders under the
Existing Term Loan Agreement and the Administrative Agent amend and restate the
Existing Term Loan Agreement in its entirety and (iii) implement the other
modifications set forth herein. The Lenders and the Administrative Agent have
agreed to do so on the terms and conditions set forth herein.

SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT, Page 1



--------------------------------------------------------------------------------




ARTICLE I

DEFINITIONS
Section 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
"2009 Term Loan Agreement" means that certain Term Loan Agreement dated as of
July 2, 2009 among the Borrower and certain of its subsidiaries as guarantors,
the lenders named therein, and Coöperatieve Centrale Raiffeisen-Boerenleenbank
B.A. "Rabobank Nederland", New York Branch, as administrative agent for the
lenders, as the same may have been amended or otherwise modified.
"ABL Credit Facility" means that certain Third Amended and Restated Credit
Agreement dated as of April 2, 2015 among the Borrower, the subsidiaries that
guarantee obligations under such agreement, the lenders parties thereto and
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., "Rabobank Nederland", New
York Branch, as administrative agent (or its successor in such capacity), and as
it may be amended, supplemented or otherwise modified from time to time and any
renewal, increase, extension, refunding, restructuring, replacement or
refinancing thereof in whole or in part (whether with the original
administrative agent and lenders or another administrative agent or agents or
one or more other lenders and whether provided under the original ABL Credit
Facility or one or more other credit or other agreements or indentures).
"ABR", when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
"Acquired Indebtedness" means Indebtedness (i) of a Person or any of its
Subsidiaries existing at the time such Person becomes a Restricted Subsidiary or
(ii) assumed in connection with the acquisition of assets from such Person, in
each case whether or not Incurred by such Person in connection with, or in
anticipation or contemplation of, such Person becoming a Restricted Subsidiary
of the Borrower or such acquisition. Acquired Indebtedness shall be deemed to
have been Incurred, with respect to clause (i) of the preceding sentence, on the
date such Person becomes a Restricted Subsidiary and, with respect to clause
(ii) of the preceding sentence, on the date of consummation of such acquisition
of assets.
"Act" has the meaning assigned to such term in Section 10.16.
"Additional Assets" means: (i) any property or assets (other than Indebtedness
and Capital Stock) to be used by the Borrower or a Restricted Subsidiary in a
Related Business, (ii) the Capital Stock of a Person that becomes a Restricted
Subsidiary as a result of the acquisition of such Capital Stock by the Borrower
or another Restricted Subsidiary or (iii) Capital Stock constituting a minority
interest in any Person that at such time is or will thereupon become a
Restricted Subsidiary; provided, however, that, in the case of clauses (ii) and
(iii) of this definition, such Restricted Subsidiary is primarily engaged in a
Related Business.
"Adjusted LIBO Rate" means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (i) the LIBO Rate for such Interest Period
multiplied by (ii) the Statutory Reserve Rate.
"Administrative Agent" has the meaning assigned to such term in the preamble.
"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT, Page 2



--------------------------------------------------------------------------------




"Affiliate" of any specified Person means (i) any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person, (ii) any Person who is a director or officer
(a) of such Person, (b) of any Subsidiary of such Person or (c) of any Person
described in clause (i) above and (iii) any beneficial owner of shares
representing 5% or more of the total voting power of the Voting Stock (on a
fully diluted basis) of the Borrower or of rights or warrants to purchase such
Voting Stock (whether or not currently exercisable) and any Person who would be
an Affiliate of any such beneficial owner pursuant to clauses (i) and (ii). For
the purposes of this definition, "control" when used with respect to any Person
means the power to direct the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise; and the terms "controlling" and "controlled" have meanings
correlative to the foregoing. Notwithstanding the foregoing, no Person (other
than the Borrower or any Subsidiary of the Borrower) in whom a Receivables
Entity makes an Investment in connection with a Qualified Receivables
Transaction shall be deemed to be an Affiliate of the Borrower or any of its
Subsidiaries solely by reason of such Investment.
"Affiliate Transaction" has the meaning assigned to such term in
Section 6.05(a).
"Agreement" has the meaning assigned to such term in the preamble.
"Alternate Base Rate" means, for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the greater of (i) the Base Rate in
effect on such day and (ii) the Federal Funds Effective Rate in effect on such
day plus ½ of 1%. Any change in the Alternate Base Rate due to a change in the
Base Rate or the Federal Funds Effective Rate shall be effective from and
including the opening of business on the effective date of such change in the
Base Rate or the Federal Funds Effective Rate, respectively.
"AML Laws" means all laws, rules, and regulations of any jurisdiction applicable
to the Administrative Agent or any Lender, any Obligor, or any Obligor's
Subsidiaries from time to time concerning or relating to anti-money laundering.
"Announced Asset Disposition" has the meaning assigned to such term in
Section 6.04(a)(iii)(B).
"Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to any Obligor, or any Obligor's Subsidiaries from time
to time concerning or relating to bribery or corruption.
"Applicable Margin" means:
(a)    with respect to ABR Borrowings, 2.25%; and
(b)    with respect to Eurodollar Borrowings, 3.25%.
"Applicable Percentage" means, at any time with respect to any Lender, a
percentage equal to a fraction, the numerator of which is such Lender's Delayed
Draw Commitment and its Existing Loans, and the denominator of which is the
total Delayed Draw Commitment and the total Existing Loans, in each case at such
time; provided, that for purposes of Section 2.17 when a Lender shall be a
Defaulting Lender, "Applicable Percentage" shall mean the percentage of the
total Delayed Draw Commitment (disregarding the Delayed Draw Commitments of all
Lenders who are Defaulting Lenders) represented by such Lender's Delayed Draw
Commitment. If, however, the Delayed Draw Commitments have terminated or expired
or have been fully utilized, the Applicable Percentages shall be determined
based upon the outstanding principal amount of the Delayed Draw Loans and the
Existing Loans such Lender holds.
"Approved Fund" has the meaning assigned to such term in Section 10.04(b).

SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT, Page 3



--------------------------------------------------------------------------------




"Asset Disposition" means any sale, lease, transfer or other issuance or
disposition (or series of related sales, leases, transfers, issuance or
dispositions that are part of a common plan) of shares of Capital Stock of a
Subsidiary (other than directors' qualifying shares), property or other assets
(each referred to for the purposes of this definition as a "disposition") by the
Borrower or any of its Restricted Subsidiaries (including any disposition by
means of a sale and leaseback, merger, consolidation or similar transaction, but
excluding any disposition by means of any pledge of assets or stock by the
Borrower or any of its Subsidiaries otherwise permitted under this Agreement,
and any transaction or series of related transactions from which the Borrower or
any of its Subsidiaries receives an aggregate consideration of less than
$500,000) other than (i) a disposition by a Restricted Subsidiary to the
Borrower or by the Borrower or a Restricted Subsidiary to a Restricted
Subsidiary, (ii) a disposition of assets held for resale in the ordinary course
of business, (iii) the sale of Temporary Cash Investments in the ordinary course
of business, (iv) the sale or other disposition of damaged, worn, unneeded or
obsolete equipment in the ordinary course of business, (v) for purposes of
Section 6.04 only, a disposition subject to Section 6.01, (vi) the sale or other
dispositions of assets so long as the fair market value of the assets disposed
of pursuant to this clause (vi) in any transaction or series of related
transactions does not exceed $10,000,000, (vii) any disposition of assets
pursuant to and in accordance with the provisions of Section 6.06 and/or
Section 6.11, (viii) sales or other dispositions of assets for consideration at
least equal to the fair market value of the assets sold or disposed of, to the
extent that the consideration received would constitute Additional Assets or an
Investment in a Permitted Joint Venture that in each case complies with
Section 6.01, (ix) sales of accounts receivable, other Receivables and related
assets of the type specified in the definition of "Qualified Receivables
Transaction" to a Receivables Entity for the fair market value thereof,
including cash in an amount at least equal to 75% of the book value thereof as
determined in accordance with GAAP, (x) the surrender or waiver of contract
rights or settlement, release or surrender of a contract, tort or other
litigation claim in the ordinary course of business, (xi) to the extent
allowable under Section 1031 of the Code, any exchange of like property
(excluding any boot thereon) for use in a Related Business, (xii) the lease,
assignment or sublease of any real or personal property in the ordinary course
of business, (xiii) any grant in the ordinary course of business of any license
of patents, trademarks, know-how or any other intellectual property, and (xiv)
foreclosures, condemnations or any similar actions on assets.
"Assignee" has the meaning assigned to such term in Section 10.04(b)(i).
"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
"Attributable Debt" in respect of a Sale/Leaseback Transaction means, as at the
time of determination, the present value (discounted at the interest rate
assumed in making calculations in accordance with FAS 13) of the total
obligations of the lessee for rental payments during the remaining term of the
lease included in such Sale/Leaseback Transaction (including any period for
which such lease has been extended).
"Average Life" means, as of the date of determination, with respect to any
Indebtedness or Preferred Stock, the quotient obtained by dividing (i) the sum
of the products of the numbers of years from the date of determination to the
dates of each successive scheduled principal payment of such Indebtedness or
redemption or similar payment with respect to such Preferred Stock multiplied by
the amount of such payment by (ii) the sum of all such payments.
"Bankruptcy Law" means title 11 of the United States Code or any similar federal
or state law for the relief of debtors.

SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT, Page 4



--------------------------------------------------------------------------------




"Base Rate" means the rate of interest per annum quoted from time to time by
Rabobank as its base rate in effect at its principal office in New York City;
each change in the Base Rate shall be effective from and including the date such
change is quoted as being effective.
"Board" means the Board of Governors of the Federal Reserve System of the United
States of America.
"Board of Directors" means the Board of Directors of the Borrower or any
committee thereof duly authorized to act on behalf of such Board of Directors
with respect to the relevant matter.
"Board Resolution" means a copy of a resolution certified by the Secretary or an
Assistant Secretary of a company to have been duly adopted by the Board of
Directors of such company and to be in full force and effect on the date of such
certification, and delivered to the Administrative Agent.
"Borrower" has the meaning assigned to such term in the preamble.
"Borrowing" means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
"Borrowing Base" means, as of the date of determination, an amount equal to the
sum, without duplication of (i) 80% of the net book value of the Borrower's and
its Restricted Subsidiaries' accounts receivable at such date and (ii) 80% of
the net book value of the Borrower's and its Restricted Subsidiaries'
inventories at such date. Net book value shall be determined in accordance with
GAAP and shall be that reflected on the most recent available balance sheet (it
being understood that the accounts receivable and inventories of an acquired
business may be included if such acquisition has been completed on or prior to
the date of determination); provided that an amount of accounts receivable and
inventory of the kind included in the definition of Foreign Borrowing Base that
would be necessary to be included in the Foreign Borrowing Base in order to
Incur the aggregate principal amount of Indebtedness in excess of $450,000,000
outstanding under Section 6.13(b)(ix) on the date of determination shall be
excluded from any calculation of the Borrowing Base.
"Borrowing Request" means a request by the Borrower for a Borrowing in
substantially the form of Exhibit C hereto in accordance with Section 2.03.
"Business Day" means any day (i) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed and (ii) if such day relates to a Borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurodollar Borrowing, or to a notice by the
Borrower with respect to any such Borrowing, payment, prepayment, continuation,
conversion, or Interest Period, that is also a day on which dealings in deposits
denominated in Dollars are carried out in the London interbank market.
"Capital Stock" of any Person means (i) with respect to any Person that is a
corporation, any and all shares, interests, rights to purchase, warrants,
options, participations or other equivalents of or interests in (however
designated) equity of such Person, including any Common Stock or Preferred
Stock, and (ii) with respect to any Person that is not a corporation, any and
all partnership or other Equity interests of such Person but in each case
excluding any debt securities convertible into such equity.
"Capitalized Lease Obligations" means an obligation that is required to be
classified and accounted for as a capitalized lease for financial reporting
purposes in accordance with GAAP, and the amount of Indebtedness represented by
such obligation shall be the capitalized amount of such obligation determined

SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT, Page 5



--------------------------------------------------------------------------------




in accordance with GAAP, and the Stated Maturity thereof shall be the date of
the last payment of rent or any other amount due under such lease.
"Cash Equivalents" means (i) securities issued or directly and fully guaranteed
or insured by the United States government or any agency or instrumentality
thereof, (ii) certificates of deposit, time deposits and Eurodollar time
deposits with maturities of one year or less from the date of acquisition,
bankers' acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any commercial bank having capital and surplus in
excess of $500,000,000 and the commercial paper of the holding company of which
is rated at least "A−1" or the equivalent thereof by S&P or "P−1" or the
equivalent thereof by Moody's, (iii) repurchase obligations for underlying
securities of the types described in clauses (i) and (ii) entered into with any
financial institution meeting the qualifications specified in clause (ii) above,
(iv) commercial paper rated "A−1" or the equivalent thereof by S&P or "P−1" or
the equivalent thereof by Moody's and in each case maturing within one year
after the date of acquisition thereof, (v) investment funds investing 95% of
their assets in securities of the type described in clauses (i)−(iv) above.
"Change in Law" means (i) the adoption of any law, rule or regulation after the
date of this Agreement, (ii) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (iii) compliance by any Lender (or, for purposes of
Section 2.11(b), by any lending office of such Lender or by such Lender's
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement. Notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a "Change in Law", regardless of the date enacted, adopted or issued. Basel
III is a global regulatory standard on bank capital adequacy, stress testing and
market liquidity risk agreed upon by the members of the Basel Committee on
Banking Supervision in 2010-11.
"Change of Control" means the occurrence of any of the following events:
(i)    any sale, transfer or other conveyance, whether direct or indirect, of
all or substantially all of the fair market value of the Borrower's assets on a
consolidated basis, in one transaction or a series of related transactions, to
any Person or Persons other than one or more Permitted Holders;
(ii)    any "person" or "group" (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act), other than one or more Permitted Holders, is or
becomes the "beneficial owner" (as defined in Rules 13d−3 and 13d−5 under the
Exchange Act), directly or indirectly, of more than 50% of the Voting Stock of
the Borrower (or its successor by merger, consolidation or purchase of all or
substantially all of its assets); or
(iii)    the adoption of a plan relating to the liquidation or dissolution of
the Borrower.
"Change of Control Offer" has the meaning assigned to such term in
Section 6.06(c).
"Change of Control Payment Date" has the meaning assigned to such term in
Section 6.06(c)(iii).
"Code" means the Internal Revenue Code of 1986, as amended.

SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT, Page 6



--------------------------------------------------------------------------------




"Commodity Exchange Act" shall mean the Commodity Exchange Act (7 U.S.C. §1 et
seq.), as amended from time to time, and any successor statute.
"Common Stock" means with respect to any Person, any and all shares, interest or
other participations in, and other equivalents (however designated and whether
voting or nonvoting) of such Person's common stock whether or not outstanding on
the Effective Date, and includes, without limitation, all series and classes of
such common stock.
"Compliance Certificate" means a certificate duly executed by a Financial
Officer substantially in the form of Exhibit B
"Consolidated Coverage Ratio" as of any date of determination means the ratio of
(i) the aggregate amount of EBITDA of the Borrower and its Restricted
Subsidiaries for the period of the most recent four consecutive fiscal quarters
ending prior to the date of such determination for which consolidated financial
statements of the Borrower are available to (ii) Consolidated Interest Expense
of the Borrower and its Restricted Subsidiaries for such four consecutive fiscal
quarters; provided, however, that:
(a)    if the Borrower or any Restricted Subsidiary has Incurred any
Indebtedness since the beginning of such period that remains outstanding on such
date of determination or if the transaction giving rise to the need to calculate
the Consolidated Coverage Ratio is an Incurrence of Indebtedness, EBITDA and
Consolidated Interest Expense for such period shall be calculated after giving
effect on a pro forma basis to such Indebtedness as if such Indebtedness had
been Incurred on the first day of such period and the discharge of any other
Indebtedness repaid, repurchased, defeased or otherwise discharged with the
proceeds of such new Indebtedness as if such discharge had occurred on the first
day of such period,
(b)    if since the beginning of such period the Borrower or any Restricted
Subsidiary shall have made any Asset Disposition, the EBITDA for such period
shall be reduced by an amount equal to the EBITDA (if positive) directly
attributable to the assets that are the subject of such Asset Disposition for
such period or increased by an amount equal to the EBITDA (if negative) directly
attributable thereto for such period and Consolidated Interest Expense for such
period shall be reduced by an amount equal to the Consolidated Interest Expense
directly attributable to any Indebtedness of the Borrower or any Restricted
Subsidiary repaid, repurchased, defeased or otherwise discharged (to the extent
the related commitment is permanently reduced) with respect to the Borrower and
its continuing Restricted Subsidiaries in connection with such Asset Disposition
for such period (or, if the Capital Stock of any Restricted Subsidiary is sold,
the Consolidated Interest Expense for such period directly attributable to the
Indebtedness of such Restricted Subsidiary to the extent the Borrower and its
continuing Restricted Subsidiaries are no longer liable for such Indebtedness
after such sale),
(c)    if since the beginning of such period the Borrower or any Restricted
Subsidiary (by merger or otherwise) shall have made an Investment in any
Restricted Subsidiary (or any Person that becomes a Restricted Subsidiary) or an
acquisition of assets, including any Investment in a Restricted Subsidiary or
any acquisition of assets occurring in connection with a transaction causing a
calculation to be made hereunder, which constitutes all or substantially all of
an operating unit of a business, EBITDA and Consolidated Interest Expense for
such period shall be calculated after giving pro forma effect thereto as if such
Investment or acquisition occurred on the first day of such period and without
regard to clause (ii) of the definition of Consolidated Net Income, and
(d)    if since the beginning of such period any Person (that subsequently
became a Restricted Subsidiary or was merged with or into the Borrower or any
Restricted Subsidiary since the beginning of such period) shall have made any
Asset Disposition or any Investment or acquisition of assets

SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT, Page 7



--------------------------------------------------------------------------------




that would have required an adjustment pursuant to clause (b) or (c) above if
made by the Borrower or a Restricted Subsidiary during such period, EBITDA and
Consolidated Interest Expense for such period shall be calculated after giving
pro forma effect thereto as if such Asset Disposition, Investment or acquisition
of assets occurred on the first day of such period.
For purposes of this definition, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be determined in good faith by a
responsible Financial Officer of the Borrower. Any such pro forma calculation
may include, without limitation, (1) adjustments calculated in accordance with
Regulation S-X under the Securities Act and (2) adjustments calculated to give
effect to any Pro Forma Cost Savings If any Indebtedness bears a floating rate
of interest and is being given pro forma effect, the interest expense on such
Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Interest Rate Agreement applicable to such Indebtedness if such
Interest Rate Agreement has a remaining term as at the date of determination in
excess of 12 months).
"Consolidated Interest Expense" means, for any period, the total interest
expense (excluding (w) amortization of deferred financing fees and debt issuance
costs, (x) debt discount (other than discounts that accrete by the terms of such
instrument), (y) capitalized interest and (z) any non-cash interest expense
attributable to the amortization of the discount attributable to the equity
component of convertible debt securities) of the Borrower and its Restricted
Subsidiaries, determined in accordance with GAAP, plus, to the extent incurred
by the Borrower and its Restricted Subsidiaries in such period but not included
in such interest expense, (i) interest expense attributable to Capitalized Lease
Obligations and imputed interest with respect to Attributable Debt, (ii)
interest actually paid by the Borrower or any Restricted Subsidiary under any
Guarantee of Indebtedness or other obligation of any other Person, (iii) net
losses associated with Hedging Obligations (or minus net gains associated with
Hedging Obligations) with respect to interest rates, (iv) the cash contributions
to any employee stock ownership plan or similar trust to the extent such
contributions are used by such plan or trust to pay interest or fees to any
Person (other than the Borrower) in connection with Indebtedness Incurred by
such plan or trust, and (v) Receivables Fees. For purposes of the foregoing,
gross interest expense shall be determined after giving effect to any net
payments made or received by the Borrower and its Restricted Subsidiaries with
respect to Interest Rate Agreements.
"Consolidated Net Income" means, for any period, without duplication, the
consolidated net income (loss) of the Borrower and its Restricted Subsidiaries;
provided, however, that there shall not be included in such Consolidated Net
Income:
(i)    any net income (loss) of any Person if such Person is not a Restricted
Subsidiary, except that (A) subject to the limitations contained in clauses
(iii) through (v) below, the Borrower's equity in the net income of any such
Person for such period shall be included in such Consolidated Net Income up to
the aggregate amount of cash actually distributed by such Person during such
period to the Borrower or a Restricted Subsidiary as a dividend or other
distribution (subject, in the case of a dividend or other distribution to a
Restricted Subsidiary, to the limitations contained in clause (ii) below) and
(B) the Borrower's equity in a net loss of any such Person for such period shall
be included in determining such Consolidated Net Income to the extent the
Borrower has funded such net loss,
(ii)    solely for the purpose of determining the amount available for
Restricted Payments under Section 6.01(a)(iv)(C)(II), any net income (loss) of
any Restricted Subsidiary if such Restricted Subsidiary is subject to
restrictions, directly or indirectly, on the payment of dividends or the making
of distributions by such Restricted Subsidiary, directly or indirectly, to the
Borrower, except that (A) subject to the limitations contained in clauses
(iii) through (v) below, the Borrower's equity in the net income of any

SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT, Page 8



--------------------------------------------------------------------------------




such Restricted Subsidiary for such period shall be included in such
Consolidated Net Income up to the aggregate amount of cash distributed by such
Restricted Subsidiary during such period to the Borrower or another Restricted
Subsidiary as a dividend (subject, in the case of a dividend that could have
been made to another Restricted Subsidiary, to the limitation contained in this
clause) and (B) the Borrower's equity in a net loss of any such Person for such
period shall be included in determining such Consolidated Net Income to the
extent the Borrower has funded such net loss,
(iii)    any gain or loss realized upon the sale or other disposition of any
asset of the Borrower or its Restricted Subsidiaries (including pursuant to any
Sale/Leaseback Transaction) that is not sold or otherwise disposed of in the
ordinary course of business and any gain or loss realized upon the sale or other
disposition of any Capital Stock of any Person; provided that this clause
(iii) shall not be applicable with respect to calculating the amount of
Consolidated Net Income in clause 6.01(a)(iv)(C)(II),
(iv)    any extraordinary gain or loss, and
(v)    the cumulative effect of a change in accounting principles.
"Currency Agreement" means in respect of a Person any foreign exchange contract,
currency swap agreement or other similar agreement as to which such Person is a
party or a beneficiary.
"Custodian" means any receiver, trustee, assignee, liquidator, custodian or
similar official under any Bankruptcy Law.
"Debt Facilities" means the Borrower's debt facilities (including, without
limitation, the Public Bond Documents, the ABL Credit Facility and this
Agreement) or commercial paper facilities with banks or other institutional
lenders providing for revolving credit loans, term loans, receivables financing
(including through the sale of receivables to such lenders or to special purpose
entities formed to borrow from such lenders against such receivables) or letters
of credit or issuances of debt securities, in each case, as amended, restated,
supplemented, modified, renewed, refunded, replaced or refinanced in whole or in
part from time to time (and whether or not with the original trustee,
administrative agent, holders and lenders or another trustee, administrative
agent or agents or other holders or lenders and whether provided under the
Public Bond Documents, the ABL Credit Facility or this Agreement, or any other
credit agreement or other agreement or indenture).
"Default" means any event or condition which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.
"Defaulting Lender" means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund its portion of any Borrowing
within three Business Days of the date on which it shall have been required to
fund the same, unless the subject of a good faith dispute between the Borrower
and such Lender, (b) notified the Borrower, the Administrative Agent or any
other Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement or under agreements in which it commits to extend credit generally,
(c) failed, within three Business Days after written request by the
Administrative Agent to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans (unless the
subject of a good faith dispute between the Borrower and such Lender as to the
satisfaction of a condition to funding (specifically identified and including
the particular default, if any)); provided that any such Lender shall cease to
be a Defaulting Lender under this clause (c) upon receipt of such confirmation
by the Administrative Agent, (d) otherwise failed to pay over to the
Administrative Agent any other amount required to be paid by it hereunder within
three Business Days

SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT, Page 9



--------------------------------------------------------------------------------




of the date when due, unless the subject of a good faith dispute or (e) (i) been
(or has a parent company that has been) adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment, unless in the case of any Lender referred to in this
clause (e) the Borrower and the Administrative Agent shall be satisfied that
such Lender intends, and has all approvals required to enable it, to continue to
perform its obligations as a Lender hereunder provided, however, that in the
case of any Lender organized (or having a parent company organized) under the
laws of the Netherlands, the conditions described in this clause (e) shall not
apply solely by virtue of such Lender being in the status of Undisclosed
Administration. For the avoidance of doubt, a Lender shall not be deemed to be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in such Lender or its parent by a Governmental Authority. As used in
this definition, "Undisclosed Administration" means, in relation to a Lender,
the appointment of an administrator, provisional liquidator, conservator,
receiver, trustee, custodian or other similar official by a supervisory
authority or regulator under or based on the Dutch Financial Supervision Act
2007 (and any successor statute) if such law requires that such appointment is
not to be publicly disclosed.
"Delayed Draw Commitment" means, with respect to each Lender, the commitment of
such Lender to make a Delayed Draw Loan in the amount set forth on Schedule 2.01
of this Agreement. The amount of the total Delayed Draw Commitment is
$100,000,000.
"Delayed Draw Commitment Fee Rate" means a per annum rate equal to 0.50%.
"Delayed Draw Loan" means the delayed draw advance made by a Lender pursuant to
Section 2.01.
"Designated Jurisdiction" means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
"Designated Non-cash Consideration" means the fair market value of non−cash
consideration received by the Borrower or one of its Restricted Subsidiaries in
connection with an Asset Disposition that is so designated as Designated
Non-cash Consideration pursuant to an Officers' Certificate, setting forth the
basis of such valuation, executed by the Financial Officer of the Borrower, less
the amount of Cash Equivalents received in connection with a subsequent sale of
such Designated Non-cash Consideration.
"Disclosed Matters" means the presently pending actions, suits and proceedings
and the presently existing environmental matters disclosed in Schedule 3.06.
"Disqualified Stock" means, with respect to any Person, any Capital Stock of
such Person that by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable or exercisable) or upon the
happening of any event (i) matures or is mandatorily redeemable pursuant to a
sinking fund obligation or otherwise, (ii) is convertible or exchangeable for
Indebtedness or Disqualified Stock or (iii) is redeemable at the option of the
holder thereof, in whole or in part, in each case on or prior to 123 days after
the Maturity Date; provided, that any Capital Stock that would not constitute
Disqualified Stock but for provisions thereof giving holders thereof the right
to require such Person to repurchase or redeem such Capital Stock upon the
occurrence of an "asset sale" or "change of control" occurring prior to

SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT, Page 10



--------------------------------------------------------------------------------




the Maturity Date shall not constitute Disqualified Stock if the "asset sale" or
"change of control" provisions applicable to such Capital Stock are no more
favorable to the holders of such Capital Stock than the provisions contained in
Sections 6.04 and 6.06 and such Capital Stock specifically provides that such
Person will not repurchase or redeem any such stock pursuant to such provision
prior to the Borrower's repayment of the Loans as are required to be repaid
pursuant to Sections 6.04 and 6.06.
"Dollars" or "$" refers to lawful money of the United States of America.
"Domestic Subsidiary" means any Subsidiary of the Borrower organized under the
laws of a State of the United States of America or the District of Columbia.
"EBITDA" means, for any period, the Consolidated Net Income for such period,
plus, without duplication and to the extent included in calculating such
Consolidated Net Income, (i) income tax expense, (ii) Consolidated Interest
Expense, (iii) depreciation expense, (iv) amortization of intangibles and
impairment charges recorded in connection with the application of Accounting
Standards Codification 380—Intangibles—Goodwill and Other, (v) any net after-tax
gains or losses (including the effect of all fees and expenses or charges
relating thereto) attributable to the early extinguishment of Indebtedness, (vi)
any non-cash gains and losses due solely to fluctuations in currency values in
accordance with GAAP, (vii) effects of adjustments (including the effects of
such adjustments pushed down to the Borrower and its Restricted Subsidiaries) in
the property and equipment and other intangible assets, deferred revenue and
debt line items in such Person’s consolidated financial statements pursuant to
GAAP resulting from the application of acquisition accounting in relation to any
consummated acquisition and any increase in amortization or depreciation or
other non-cash charges resulting therefrom and any write-off of any amounts
thereof, net of taxes, (viii) any impairment charge or asset write-off or
write-down in each case, pursuant to GAAP, and the amortization of intangibles
arising pursuant to GAAP, (ix) any net after-tax effect of non-recurring or
unusual gains or losses, charges or expenses (including relating to any
multi-year strategic initiatives), (x) losses, charges and expenses attributable
to disposed or discontinued operations and losses, charges and expenses related
to the disposal of disposed, abandoned or discontinued operations, (xi) losses,
charges and expenses attributable to asset dispositions or the sale or other
disposition of any Capital Stock of any Person other than in the ordinary course
of business, as determined in good faith by the Board of Directors; and
(xii) other non-cash charges or non-cash losses (other than non-cash charges to
the extent they represent an accrual of or reserve for cash charges in any
future period or amortization of a prepaid expense that was paid in a prior
period), less, without duplication, non-cash items increasing Consolidated Net
Income of such Person for such period (excluding any items which represent the
reversal of any accrual of, or cash reserve for, anticipated cash charges
recorded in any prior period); provided, that if any Restricted Subsidiary is
not directly or indirectly owned 100% by the Borrower, EBITDA shall be reduced
(to the extent not otherwise reduced in accordance with GAAP) by an amount equal
to (A) the amount of the EBITDA attributable to such Restricted Subsidiary
multiplied by (B) the quotient of (1) the number of shares of outstanding common
Equity Interests of such Restricted Subsidiary not owned directly or indirectly
by the Borrower on the last day of such period by the Borrower divided by
(2) the total number of shares of outstanding common Equity Interests of such
Restricted Subsidiary on the last day of such period.
"EDGAR" means the Electronic Data Gathering, Analysis, and Retrieval computer
system for the receipt, acceptance, review and dissemination of documents
submitted to the SEC in electronic format.
"Effective Date" has the meaning specified in Section 4.01.

SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT, Page 11



--------------------------------------------------------------------------------




"Effective Date of the 2009 Term Loan Agreement" means the date on which the
obligation of the lenders under the 2009 Term Loan Agreement to make the loans
thereunder became effective pursuant to the terms of the 2009 Term Loan
Agreement, which date is July 2, 2009.
"Environmental Laws" means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (i) violation of any Environmental Law,
(ii) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (iii) exposure to any Hazardous Materials,
(iv) the release or threatened release of any Hazardous Materials into the
environment or (v) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
"Equity Interests" means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
"ERISA Affiliate" means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
"ERISA Event" means (i) any "reportable event," as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (ii) the existence with
respect to any Plan of an "accumulated funding deficiency" (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived;
(iii) the filing pursuant to Section 412(d) of the Code or Section 303(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (iv) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (v) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(vi) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (vii) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
"Eurodollar", when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT, Page 12



--------------------------------------------------------------------------------




"Events of Default" has the meaning assigned to such term in ARTICLE VIII.
"Excess Proceeds" has the meaning assigned to such term in Section 6.04(c).
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
"Excluded Swap Obligation" shall mean, with respect to any Obligor (other than
the Borrower) directly obligated thereon (for purposes of this definition, a
"Co-Borrower"), any Swap if, and to the extent that, all or a portion of the
guarantee of such Obligor of or obligation of such Co-Borrower with respect to,
or the grant by such Obligor or such Co-Borrower of a security interest to
secure, such Swap (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Obligor's or such Co-Borrower's failure for any
reason to constitute an "eligible contract participant" as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guarantee
of such Obligor or the incurrence of such obligation of such Co-Borrower or the
grant of such security interest becomes effective with respect to such Swap.  If
a Swap arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap that is attributable to
swaps for which such guarantee or obligation or security interest becomes
illegal.
"Excluded Taxes" means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (i) Taxes imposed on (or measured by) its net income,
franchise Taxes, and branch profit taxes, in each case (a) imposed by the United
States of America, or by the jurisdiction under the laws of which such recipient
is organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, or (b) that are Other
Connection Taxes, (ii) in the case of a Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.15(b)), any withholding tax that is
imposed on amounts payable to such Lender at the time such Lender becomes a
party to this Agreement (or designates a new lending office), except to the
extent that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.13(a), (iii) Taxes attributable to the failure by the Administrative
Agent or any Lender to comply with Section 2.13(e), and (iv) any U.S. federal
withholding Taxes imposed under FATCA.
"Existing Loan" means the advance made by a Lender pursuant to Section 2.01 of
the 2009 Term Loan Agreement which is outstanding on the Effective Date and, as
provided in Section 2.01 hereof, is the Existing Loan hereunder.
"Existing Term Loan Agreement" has the meaning assigned to such term in the
Recitals.
"FATCA" means Section 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
"Federal Funds Effective Rate" means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for

SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT, Page 13



--------------------------------------------------------------------------------




such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.
"Financial Officer" means the chief financial officer, principal accounting
officer, vice president of finance, treasurer or controller of the Borrower.
"Fiscal Year" means the fiscal year of the Borrower ending on the Sunday closest
to December 31 of each calendar year or such other fiscal year as may be
determined by the Borrower and the Board of Directors and of which the
Administrative Agent shall receive written notice.
"Foreign Borrowing Base" means, as of the date of determination, an amount equal
to the sum, without duplication, of (i) 80% of the net book value of the
Borrower's Foreign Subsidiaries' accounts receivable at such date, (ii) 80% of
the net book value of the Borrower's Foreign Subsidiaries' inventories at such
date, and (iii) 60% of the net book value of the Borrower's Foreign
Subsidiaries' property, plant and equipment at such date. Net book value shall
be determined in accordance with GAAP and shall be that reflected on the most
recent available balance sheet (it being understood that the accounts
receivable, inventories and property, plant and equipment of an acquired
business may be included if such acquisition has been completed on or prior to
the date of determination); provided that an amount of accounts receivable and
inventory of the kind included in the definition of Borrowing Base that would be
necessary to be included in the Borrowing Base in order to Incur the aggregate
amount of Indebtedness in excess of $2,250,000,000 outstanding under clause
(b)(i) of Section 6.12 on the date of determination shall be excluded from any
calculation of the Foreign Borrowing Base.
"Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
"Foreign Subsidiary" means, with respect to any Person, any Restricted
Subsidiary of such Person that is not organized or existing under the laws of
the United States of America, any state or territory thereof or the District of
Columbia and any Restricted Subsidiary of such Foreign Subsidiary.
"GAAP" means generally accepted accounting principles in the United States of
America as in effect on the Effective Date, including those set forth as of the
Effective Date in the opinions and pronouncements of the Accounting Principles
Board of the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as approved by a significant segment of the
accounting profession. All ratios and computations based on GAAP contained in
this Agreement shall be computed in conformity with GAAP.
"Governmental Authority" means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
"Guaranteed Obligations" has the meaning assigned to such term in Section 7.01.
"Guarantee" means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness or other nonfinancial
obligation of any other Person and any obligation, direct or indirect,
contingent or otherwise, of such Person (i) to purchase or pay (or advance or
supply funds for the purchase or payment of) such Indebtedness or such other
obligation of such other Person (whether arising by virtue of partnership
arrangements, or by agreement to keep−well, to purchase assets, goods,
securities

SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT, Page 14



--------------------------------------------------------------------------------




or services, to take−or−pay, or to maintain financial statement conditions or
otherwise) or (ii) entered into for purposes of assuring in any other manner the
obligee of such Indebtedness or other obligation of the payment thereof or to
protect such obligee against loss in respect thereof (in whole or in part);
provided, however, that the term "Guarantee" shall not include endorsements for
collection or deposit in the ordinary course of business. The term "Guarantee"
used as a verb has a corresponding meaning.
"Guarantor Subordinated Indebtedness" means, with respect to a Subsidiary
Guarantor, any Indebtedness of such Subsidiary Guarantor (whether outstanding on
the Effective Date or thereafter Incurred) which is expressly subordinate in
right of payment to the obligations of such Subsidiary Guarantor under its
Subsidiary Guarantee pursuant to a written agreement.
"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
"Hedging Obligations" of any Person means the obligations of such Person
pursuant to any Interest Rate Agreement or Currency Agreement. The term "Hedging
Obligations" does not include any Excluded Swap Obligations.
"Holdings" means United Global Foods (US) Holdings, Inc., a Virginia
corporation.
"Incur" means issue, assume, Guarantee, incur or otherwise become liable for;
provided, however, that any Indebtedness or Capital Stock of a Person existing
at the time such Person becomes a Subsidiary (whether by merger, consolidation,
acquisition or otherwise) shall be deemed to be Incurred by such Subsidiary at
the time it becomes a Subsidiary. Any Indebtedness issued at a discount
(including Indebtedness on which interest is payable through the issuance of
additional Indebtedness) shall be deemed incurred at the time of original
issuance of the Indebtedness at the initial accreted amount thereof.
"Indebtedness" means, with respect to any Person on any date of determination
(without duplication): (i) the principal of and premium (if any) in respect of
indebtedness of such Person for borrowed money, (ii) the principal of and
premium (if any) in respect of obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments, (iii) all obligations of such
Person in respect of letters of credit or other similar instruments (including
reimbursement obligations with respect thereto) (other than obligations with
respect to letters of credit securing obligations (other than obligations
described in clauses (i), (ii) and (v)) entered into in the ordinary course of
business of such Person to the extent that such letters of credit are not drawn
upon or, if and to the extent drawn upon, such drawing is reimbursed no later
than the third Business Day following receipt by such Person of a demand for
reimbursement following payment on the letter of credit), (iv) all obligations
of such Person to pay the deferred and unpaid purchase price of property or
services (except Trade Payables), which purchase price is due more than six
months after the date of placing such property in final service or taking final
delivery and title thereto or the completion of such services, (v) all
Capitalized Lease Obligations and Attributable Debt of such Person, (vi) the
redemption, repayment or other repurchase amount of such Person with respect to
any Disqualified Stock or, with respect to any Subsidiary of the Borrower that
is not a Subsidiary Guarantor, any Preferred Stock (but excluding, in each case,
any accrued dividends), (vii) all Indebtedness of other Persons secured by a
Lien on any asset of such Person, whether or not such Indebtedness is assumed by
such Person; provided, however, that the amount of Indebtedness of such Person
shall be the lesser of (A) the fair market value of such asset at such date of
determination and (B) the amount of such Indebtedness of such other Persons,
(viii) all Indebtedness of other Persons to the extent Guaranteed by such Person
and (ix) to the extent not otherwise included in

SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT, Page 15



--------------------------------------------------------------------------------




this definition, net Hedging Obligations of such Person (such obligations to be
equal at any time to the termination value of such agreement or arrangement
giving rise to such Hedging Obligation that would be payable by such Person at
such time).
"Indemnified Taxes" means Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any obligation of any Obligor
under any Loan Document.
"Indemnitee" has the meaning assigned to such term in Section 10.03(b).
"Information" has the meaning assigned to such term in Section 10.12.
"Interest Election Request" means a request by the Borrower to convert or
continue a Borrowing in substantially the form of Exhibit D hereto in accordance
with Section 2.05.
"Interest Payment Date" means (i) with respect to any ABR Loan, the last day of
each March, June, September and December and (ii) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part.
"Interest Period" means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the day that is one, two,
or three months thereafter, as the Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, (ii) any
Interest Period that commences on the last Business Day of a calendar month,
shall end on the last Business Day of the last calendar month of such Interest
Period and (iii) no Interest Period shall extend beyond the Maturity Date. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.
"Interest Rate Agreement" means with respect to any Person any interest rate
protection agreement, interest rate future agreement, interest rate option
agreement, interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, interest rate hedge agreement or other similar agreement
or arrangement as to which such Person is party or a beneficiary.
"In-Transit Collateral" means, as of any date of determination, any inventory of
an Originator that (a) is in the process of being transported by such Originator
to an account debtor pursuant to a Receivables Contract that is then expected to
be delivered within five (5) or fewer calendar days, (b) is covered by insurance
in accordance with the applicable Originator's normal business practices, and
(c) upon its receipt and acceptance by such account debtor, will give rise to an
amount payable by such account debtor to such Originator under such Receivables
Contract.
"Investment" in any Person means any direct or indirect advance, loan (other
than advances to customers in the ordinary course of business that are, in
conformity with GAAP, recorded as accounts receivable on the balance sheet of
the Borrower or its Restricted Subsidiaries) or other extension of credit
(including by way of Guarantee or similar arrangement) or capital contribution
to (by means of any transfer of cash or other property to others or any payment
for property or services for the account or use of others), or any purchase or
acquisition of Capital Stock, Indebtedness or other similar instruments issued
by such Person. For purposes of the definition of "Unrestricted Subsidiary" and
Section 6.01, "Investment" shall include: (i) the portion (proportionate to the
Borrower's equity interest in such Subsidiary) of the fair market value of the
net assets of any Subsidiary of the Borrower at the time that such Subsidiary is
designated an

SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT, Page 16



--------------------------------------------------------------------------------




Unrestricted Subsidiary; provided, however, that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Borrower shall be deemed to continue
to have a permanent "Investment" in an Unrestricted Subsidiary in an amount (if
positive) equal to (x) the Borrower's "Investment" in such Subsidiary at the
time of such redesignation less (y) the portion (proportionate to the Borrower's
equity interest in such Subsidiary) of the fair market value of the net assets
of such Subsidiary at the time of such redesignation; and (ii) any property
transferred to or from an Unrestricted Subsidiary shall be valued at its fair
market value at the time of such transfer, in each case as determined in good
faith either by the Board of Directors or Senior Management.
"Investment Grade Status" with respect to the Borrower, shall occur when the
Senior Notes due 2022 (or any Refinancing Indebtedness incurred to refund,
refinance, replace or repay the Senior Notes due 2022) receive a rating of
"BBB−" or higher from S&P and a rating of "Baa3" or higher from Moody's.
"Joinder Agreement" means the Joinder Agreement in the form of Exhibit E hereto.
"Lenders" has the meaning assigned to such term in the preamble.
"LIBO Rate" means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate administered by ICE Benchmark Administration (the "Service") as
displayed on pages LIBOR01 or LIBOR02 of Reuters screen or any successor or
substitute Reuters screen or page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in an amount equal to the relevant
Borrowing in the London interbank market) at approximately 11:00 a.m., London
time, two London Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the LIBO Rate with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate (rounded upwards, if necessary, to the
next 1/16 of 1%) at which dollar deposits of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
Rabobank in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two London Business Days prior to the
commencement of such Interest Period. Notwithstanding the foregoing, in no event
shall the LIBO Rate be less than zero.
"Lien" means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement or lease in the nature thereof, any option or other agreement to sell,
or any filing of, or any agreement to give any security interest).
"Loan" means, collectively, the Existing Loan and the Delayed Draw Loan.
"Loan Amount" has the meaning assigned to such term in Section 6.04(c).
"Loan Documents" means this Agreement, any promissory notes evidencing Loans
hereunder and all other documentation now or hereafter executed by or on behalf
of any Obligor or any employee of any Obligor and/or delivered in favor of the
Administrative Agent or any Lender pursuant to or in connection with any of the
foregoing.
"London Business Day" means any day that is a day on which dealings in deposits
denominated in Dollars are carried out in the London interbank market.

SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT, Page 17



--------------------------------------------------------------------------------




"Material Adverse Effect" means a material adverse effect on (i) the business,
assets, operations, property or condition, financial or otherwise, of the
Borrower and its Subsidiaries taken as a whole, (ii) the ability of the
Obligors, taken as a whole, to perform their obligations under the Loan
Documents to which they are a party, or (iii) the rights of or benefits
available to the Administrative Agent or the Lenders thereunder.
"Maturity Date" means May 1, 2020.
"Maximum Liability" has the meaning assigned to such term in Section 7.11.
"Moody's" means Moody's Investors Service, Inc.
"Multiemployer Plan" means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
"Net Available Cash" from an Asset Disposition means cash payments received
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or otherwise, but only as and when
received, but excluding any other consideration received in the form of
assumption by the acquiring Person of Indebtedness or other obligations relating
to the properties or assets that are the subject of such Asset Disposition or
received in any other non−cash form) therefrom, in each case net of (i) all
legal, title and recording tax expenses, commissions and other fees and expenses
incurred (including fees and expenses of counsel, accountants and investment
bankers), and all Federal, state, provincial, foreign and local taxes required
to be paid or accrued as a liability under GAAP, as a consequence of such Asset
Disposition, (ii) all payments made on any Indebtedness that is secured by any
assets subject to such Asset Disposition, in accordance with the terms of any
Lien upon such assets, or that must by its terms, or in order to obtain a
necessary consent to such Asset Disposition, or by applicable law, be repaid out
of the proceeds from such Asset Disposition, (iii) all distributions and other
payments required to be made to minority interest holders in Subsidiaries or
joint ventures as a result of such Asset Disposition, (iv) appropriate amounts
to be provided by the seller as a reserve, in accordance with GAAP, against any
liabilities associated with the assets disposed of in such Asset Disposition and
retained by the Borrower or any Restricted Subsidiary after such Asset
Disposition and (v) any portion of the purchase price from an Asset Disposition
placed in escrow (whether as a reserve for adjustment of the purchase price, or
for satisfaction of indemnities in respect of such Asset Disposition); provided,
however, that, in the cases of clauses (iv) and (v), upon reversal of any such
reserve or the termination of any such escrow, Net Available Cash shall be
increased by the amount of such reversal or any portion of funds released from
escrow to the Borrower or any Restricted Subsidiary.
"Net Cash Proceeds" means, with respect to any issuance or sale of Capital Stock
or Indebtedness, the cash proceeds of such issuance or sale net of attorneys'
fees, accountants' fees, underwriters' or placement agents' fees, discounts or
commissions and brokerage, consultant and other fees actually incurred in
connection with such issuance or sale and net of taxes paid or payable as a
result thereof.
"Non-Consenting Lender" has the meaning assigned to such term in Section
10.02(d).
"Non-Guarantor Restricted Subsidiary" means any Restricted Subsidiary that is
not a Subsidiary Guarantor.
"Non-Paying Subsidiary Guarantor" has the meaning assigned to such term in
Section 7.12.
"Non-Recourse Indebtedness" means Indebtedness (i) as to which neither the
Borrower nor any of its Restricted Subsidiaries (a) is liable or provides credit
support pursuant to any undertaking, agreement or instrument that would
constitute Indebtedness or (b) is directly or indirectly liable and (ii) no
default with

SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT, Page 18



--------------------------------------------------------------------------------




respect to which would permit (upon notice, lapse of time or both) any holder of
any other Indebtedness of the Borrower or any of its Restricted Subsidiaries to
declare a default on such Indebtedness or cause the payment thereof to be
accelerated or payable prior to its Stated Maturity.
"Obligations" means all obligations, indebtedness, and liabilities of the
Borrower and each other Obligor to the Administrative Agent and the Lenders
arising pursuant to any of the Loan Documents, whether now existing or hereafter
arising, whether direct, indirect, related, unrelated, fixed, contingent,
liquidated, unliquidated, joint, several, or joint and several, including,
without limitation, the obligation of the Borrower to repay the Loans, interest
on the Loans, and all fees, costs, and expenses (including attorneys' fees and
expenses) provided for in the Loan Documents. The term Obligations includes any
and all post‑petition interest and expenses (including attorneys' fees) whether
or not allowed under any bankruptcy, insolvency, or other similar law.
Notwithstanding the foregoing, the Obligations with respect to any particular
Obligor shall not include Excluded Swap Obligations with respect to such
Obligor.
"Obligor" means the Borrower, each Subsidiary Guarantor, each other Person
granting Liens to secure the Obligations and each other Person who is otherwise
obligated for all or any part of the Obligations.
"OFAC" means the Office of Foreign Assets Control of the United States
Department of the Treasury.
"Offer" has the meaning assigned to such term in Section 6.04(c)(i).
"Officer" means any one of the Chairman of the Board, the Chief Executive
Officer, the President, the Chief Operating Officer, any Vice President, the
Treasurer, the Secretary or the Controller of the Borrower.
"Officers' Certificate" means a certificate signed by two or more Officers;
provided, however, that an Officers' Certificate given pursuant to this
Agreement shall be signed by any one of the principal executive officer,
Financial Officer or principal accounting officer of the Borrower.
"Originators" means the Borrower or any of its Subsidiaries which is or becomes
an "Originator" pursuant to the terms of a Receivables Sale Agreement.
"Opinion of Counsel" means a written opinion from legal counsel who is
reasonably acceptable to the Administrative Agent. The counsel may be an
employee of or counsel to the Borrower or the Administrative Agent.
"Other Connection Taxes" means, with respect to any Lender or the Administrative
Agent, Taxes imposed as a result of a present or former connection between such
Lender or the Administrative Agent and the jurisdiction imposing such Tax (other
than connections arising from such Lender or the Administrative Agent having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
"Other Taxes" means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.15(b).
"Pari Passu Indebtedness" means Indebtedness that ranks equally in right of
payment to the Loans.

SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT, Page 19



--------------------------------------------------------------------------------




"Pari Passu Offer" has the meaning assigned to such term in Section 6.04(e).
"Participant" has the meaning set forth in Section 10.04(c).
"Paying Subsidiary Guarantor" has the meaning assigned to such term in Section
7.12.
"PBGC" means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
"Permitted Employee Payments" means Restricted Payments by the Borrower or any
Restricted Subsidiary in respect of (i) the repurchase of Capital Stock by the
Borrower or any Restricted Subsidiary from an employee of the Borrower or any
Restricted Subsidiary or their assigns, estates or heirs upon the death,
retirement or termination of such employee or (ii) loans or advances to
employees of the Borrower or any of its Subsidiaries made in the ordinary course
of business.
"Permitted Holders" means any of Rise Grand Group Ltd., CDH Shine Limited, CDH
Shine II Limited, CDH Shine III Limited and CDH Shine IV Limited and any of
their respective Affiliates and funds or partnerships managed or advised by any
of them or any of their respective Affiliates (but not including any portfolio
company of any of the foregoing) and any group (within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Exchange Act or any successor provision) of
which any of the foregoing are members; provided that, in the case of such group
and without giving effect to the existence of such group or any other group,
such Persons, collectively, have beneficial ownership of more than 50% of the
Voting Stock of the Borrower or any of its direct or indirect parent companies
held by such group. Any Person or group whose acquisition of beneficial
ownership constitutes a Change of Control in respect of which a Change of
Control Offer is made in accordance with the requirements of Agreement shall
thereafter, together with its Affiliates, constitute an additional Permitted
Holder.
"Permitted Investment" means an Investment by the Borrower or any Restricted
Subsidiary in (i) a Restricted Subsidiary, the Borrower or a Person that will,
upon the making of such Investment, become a Restricted Subsidiary; provided,
however, that the primary business of such Restricted Subsidiary is a Related
Business, (ii) another Person if as a result of such Investment such other
Person is merged or consolidated with or into, or transfers or conveys all or
substantially all its assets to, the Borrower or a Restricted Subsidiary;
provided, however, that the primary business of such Person is a Related
Business, (iii) Temporary Cash Investments, (iv) receivables owing to the
Borrower or any Restricted Subsidiary, if created or acquired in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms; provided, however, that such trade terms may include such
concessionary trade terms as the Borrower or any such Restricted Subsidiary
deems reasonable under the circumstances, (v) securities received as
consideration in Asset Dispositions made in compliance with Section 6.04 with
the exception of securities received as consideration for Asset Dispositions of
any property, plant, equipment or other facility closed and designated in
accordance with clause (a)(ii) of Section 6.04, (vi) Investments in existence on
the Effective Date (but not in excess of the amount of such Investments in
existence on the Effective Date without giving effect to increases or decreases
attributable to accounting for the net income of such Investments or subsequent
changes in value), (vii) any Investment in a Receivables Entity or any
Investment by a Receivables Entity in any other Person in connection with a
Qualified Receivables Transaction; provided that any Investment in a Receivables
Entity is in the form of a Purchase Money Note or an Equity Interest,
(viii) additional Investments in a Related Business since the Effective Date
having an aggregate fair market value, taken together with all other Investments
made pursuant to this clause (viii) since the Effective Date that are at that
time outstanding, not to exceed 20% of Total Assets at the time of such
Investment (with the fair market value of each Investment being measured at the
time made and without giving effect to subsequent changes

SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT, Page 20



--------------------------------------------------------------------------------




in value), (ix) Investments consisting of loans and advances to, or guarantees
of Indebtedness of, officers, directors and employees in an amount not to exceed
$10,000,000 at any time outstanding, (x) any Investment (a) acquired by the
Borrower or any of its Restricted Subsidiaries (1) in exchange for any other
Investment or accounts receivable held by the Borrower or any such Restricted
Subsidiary in connection with or as a result of a bankruptcy, workout,
reorganization or recapitalization of the issuer of such other Investment or
accounts receivable, or (2) as a result of a foreclosure or other remedial
action by the Borrower or any of its Restricted Subsidiaries with respect to any
Investment or other transfer of title with respect to any Investment in default
and (b) received in compromise or resolution of (1) obligations of trade
creditors or customers that were incurred in the ordinary course of business of
the Borrower or any Restricted Subsidiary, including pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of any
trade creditor or customer, or (2) litigation, arbitration or other disputes,
(xi) Hedging Obligations permitted under Section 6.13, (xii) Investments of a
Restricted Subsidiary of the Borrower acquired after the Effective Date or of an
entity merged into or consolidated with a Restricted Subsidiary of the Borrower
in a transaction that is not prohibited by Section 6.11(a) after the Effective
Date to the extent that such Investments were not made in contemplation of such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation, (xiii) guarantees of Indebtedness
permitted to be incurred under Section 6.13, and (xiv) intercompany current
liabilities owed by Unrestricted Subsidiaries or joint ventures to the Borrower
or any Restricted Subsidiary, incurred in the ordinary course of business in
connection with the cash management operations of the Borrower and its
Subsidiaries.
"Permitted Joint Venture" means any Person in which the Borrower or a Restricted
Subsidiary owns, directly or indirectly, an ownership interest (other than a
Subsidiary) and whose primary business is related, ancillary or complementary to
any of the businesses of the Borrower and its Restricted Subsidiaries at the
time of determination.
"Permitted Liens" means, with respect to any Person:
(i)    Liens securing Indebtedness Incurred pursuant to clause (b)(i) of
Section 6.13;
(ii)    pledges or deposits by such Person under workmen's compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits or cash or United
States government bonds to secure surety or appeal bonds to which such Person is
a party, or deposits as security for contested taxes or import or customs duties
or for the payment of rent, in each case Incurred in the ordinary course of
business;
(iii)    Liens imposed by law, including carriers', warehousemen's and
mechanics' Liens, in each case for sums not yet due or being contested in good
faith by appropriate proceedings if a reserve or other appropriate provisions,
if any, as shall be required by GAAP shall have been made in respect thereof;
(iv)    Liens for taxes, assessments or other governmental charges not yet
subject to penalties for non−payment or which are being contested in good faith
by appropriate proceedings provided appropriate reserves required pursuant to
GAAP have been made in respect thereof;
(v)    Liens in favor of issuers of surety or performance bonds or letters of
credit or bankers' acceptances issued pursuant to the request of and for the
account of such Person in the ordinary course of its business; provided,
however, that such instruments do not secure the payment of Indebtedness;

SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT, Page 21



--------------------------------------------------------------------------------




(vi)    encumbrances, easements or reservations of, or rights of others for,
licenses, rights of way, sewers, electric lines, telegraph and telephone lines
and other similar purposes, or zoning or other restrictions as to the use of
real properties or liens incidental to the conduct of the business of such
Person or to the ownership of its properties which do not in the aggregate
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of such Person;
(vii)    Liens securing Hedging Obligations so long as the related Indebtedness
is, and is permitted to be under this Agreement, secured by a Lien on the same
property securing such Hedging Obligation;
(viii)    leases and subleases of real property which do not materially
interfere with the ordinary conduct of the business of the Borrower or any of
its Restricted Subsidiaries;
(ix)    judgment Liens not giving rise to an Event of Default so long as such
Lien is adequately bonded and any appropriate legal proceedings which may have
been duly initiated for the review of such judgment have not been finally
terminated or the period within which such proceedings may be initiated has not
expired;
(x)    Liens for the purpose of securing the payment of all or a part of the
purchase price of, or Capitalized Lease Obligations with respect to, assets or
property acquired or constructed in the ordinary course of business, provided
that:
(a)    the aggregate principal amount of Indebtedness secured by such Liens is
otherwise permitted to be Incurred under this Agreement and does not exceed the
cost of the assets or property so acquired or constructed; and
(b)    such Liens are created within 180 days of construction or acquisition of
such assets or property and do not encumber any other assets or property of the
Borrower or any Restricted Subsidiary other than such assets or property and
assets affixed or appurtenant thereto;
(xi)    Liens arising solely by virtue of any statutory or common law provisions
relating to banker's Liens, rights of set−off or similar rights and remedies as
to deposit accounts or other funds maintained with a depositary institution;
provided that:
(a)    such deposit account is not a dedicated cash collateral account and is
not subject to restrictions against access by the Borrower in excess of those
set forth by regulations promulgated by the Federal Reserve Board; and
(b)    such deposit account is not intended by the Borrower or any Restricted
Subsidiary to provide collateral to the depository institution;
(xii)    Liens arising from UCC financing statement filings regarding operating
leases entered into by the Borrower and its Restricted Subsidiaries in the
ordinary course of business;
(xiii)    Liens existing on the Effective Date (excluding Liens permitted under
clause (i));
(xiv)    Liens on property, shares of stock or other assets of a Person at the
time such Person becomes a Restricted Subsidiary; provided, however, that such
Liens are not created, incurred or assumed in connection with, or in
contemplation of, such other Person becoming a Restricted Subsidiary; provided

SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT, Page 22



--------------------------------------------------------------------------------




further, however, that any such Lien may not extend to any other property,
shares of stock or other assets owned by the Borrower or any Restricted
Subsidiary;
(xv)    Liens on property at the time the Borrower or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger or
consolidation with or into the Borrower or any Restricted Subsidiary; provided,
however, that such Liens are not created, incurred or assumed in connection
with, or in contemplation of, such acquisition; provided further, however, that
such Liens may not extend to any other property owned by the Borrower or any
Restricted Subsidiary;
(xvi)    Liens securing Indebtedness or other obligations of a Restricted
Subsidiary owing to the Borrower or a Restricted Subsidiary (other than a
Receivables Entity);
(xvii)    Liens securing Indebtedness incurred after the Effective Date and any
Refinancing Indebtedness relating thereto (excluding any Liens securing any
other Indebtedness Incurred after such Effective Date permitted under other
clauses hereof) in an aggregate principal amount at any one time outstanding not
to exceed the greater of (A) $500,000,000 and (B) 7.0% of Total Assets
determined as of the date of the Incurrence of such Indebtedness;
(xviii)    Liens securing Refinancing Indebtedness (other than Liens Incurred
under clauses (i) and (xvii) above) incurred to refinance Indebtedness that was
previously so secured; provided that any such Lien is limited to all or part of
the same property or assets (plus improvements, accessions, proceeds or
dividends or distributions in respect thereof) that secured (or, under the
written arrangements under which the original Lien arose, could secure) the
Indebtedness being refinanced or is in respect of property that is the security
for a Permitted Lien hereunder;
(xix)    Liens on assets transferred to a Receivables Entity or on assets of a
Receivables Entity, in either case incurred in connection with a Qualified
Receivables Transaction;
(xx)    Liens on property or assets used to defease or to satisfy and discharge
Indebtedness; provided that such defeasance or satisfaction and discharge is not
prohibited by this Agreement;
(xxi)    Liens in favor of customs and revenues authorities arising as a matter
of law to secure payment of customs duties in connection the importation and
exportation of goods in the ordinary course of business;
(xxii)    any encumbrance or restriction (including put and call arrangements)
with respect to Capital Stock of any joint venture or similar arrangement
pursuant to any joint venture or similar agreement;
(xxiii)    Liens on insurance policies and proceeds thereof securing the
financing of the premiums with respect thereto; and
(xxiv)    Liens securing Indebtedness Incurred under Section 6.13(b)(ix).
For purposes of determining compliance with this definition, (x) a Lien need not
be incurred solely by reference to one category of Permitted Liens described in
this definition but may be incurred under any combination of such categories
(including in part under one such category and in part under any other such
category) and (y) in the event that a Lien (or any portion thereof) meets the
criteria of one or more of such categories of Permitted Liens, the Borrower
shall, in its sole discretion, divide, classify or reclassify such Lien (or any
portion thereof) in any manner that complies with this definition.

SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT, Page 23



--------------------------------------------------------------------------------






"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
"Plan" means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an "employer" as defined in Section 3(5) of ERISA.
"Platform" has the meaning assigned to such term in Section 10.01(d).
"Preferred Stock" as applied to the Capital Stock of any corporation, means
Capital Stock of any class or classes (however designated) that is preferred as
to the payment of dividends, or as to the distribution of assets upon any
voluntary or involuntary liquidation or dissolution of such corporation, over
shares of Capital Stock of any other class of such corporation.
"Prepayment Fee" has the meaning assigned to such term in Section 2.08.
"Prior European Facility" means the Multicurrency Revolving Facility Agreement
dated August 22, 2006 among the Borrower, Smithfield Capital Europe BV, the
subsidiary guarantors party thereto, BNP Paribas and Societe General Corporate &
Investment Banking, as Arrangers, the lenders party thereto, and Sociéte
Générale as Agent and Security Agent.
"Pro Forma Cost Savings" means, without duplication, with respect to any period,
the net reduction in costs and other operating improvements or synergies that
have been realized or are reasonably anticipated to be realized in good faith
with respect to a pro forma event within twelve months of the date of such pro
forma event and that are reasonable and factually supportable, as if all such
reductions in costs, operating improvements or synergies had been effected as of
the beginning of the period of calculation, decreased by any incremental
expenses incurred or to be incurred during such period of calculation in order
to achieve such reduction in costs, operating improvements or synergies. Pro
Forma Cost Savings described in the preceding sentence shall be accompanied by
an Officers' Certificate delivered to the Administrative Agent from the
Borrower's chief financial officer that outlines the specific actions taken or
to be taken and the net cost reductions and other operating improvements or
synergies achieved or to be achieved from each such action and certifies that
such cost reductions and other operating improvements or synergies meet the
criteria set forth in the preceding sentence.


"Public Bond Documents" means, collectively, the following instruments and
agreements:
(i)    that certain Indenture, dated as of June 1, 2007, between the Borrower
and U.S. Bank National Association, as trustee, relating to the Senior Notes due
2017 and the Senior Notes due 2022;
(ii)    that certain First Supplemental Indenture, dated as of June 22, 2007,
between the Borrower and U.S. Bank National Association, as trustee, relating to
the Senior Notes due 2017;
(iii)    that certain Amendment No. 1 to First Supplemental Indenture, dated as
of July 8, 2013, between the Borrower and U.S. Bank National Association, as
trustee, relating to the Senior Notes due 2017;

SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT, Page 24



--------------------------------------------------------------------------------




(iv)    that certain Indenture, dated as of July 31, 2013, between the Borrower
and U.S. Bank National Association, as trustee, relating to the Senior Notes due
2018;
(v)    that certain Indenture, dated as of July 31, 2013, between the Borrower
and U.S. Bank National Association, as trustee, relating to the Senior Notes due
2021; and
(vi)    that certain Third Supplemental Indenture, dated as of August 1, 2012,
between the Borrower and U.S. Bank National Association, as trustee, relating to
the Senior Notes due 2022.
"Purchase Money Note" means a promissory note of a Receivables Entity evidencing
a line of credit, which may be irrevocable, from the Borrower or any Subsidiary
of the Borrower in connection with a Qualified Receivables Transaction to a
Receivables Entity, which note shall be repaid from cash available to the
Receivables Entity, other than amounts required to be established as reserves
pursuant to agreements, amounts paid to investors in respect of interest,
principal and other amounts owing to such investors and amounts owing to such
investors and amounts paid in connection with the purchase of newly generated
receivables.
"Qualified Receivables Transaction" means any transaction or series of
transactions that may be entered into by the Borrower or any of its Subsidiaries
pursuant to which the Borrower or any of its Subsidiaries may sell, convey or
otherwise transfer to (i) a Receivables Entity (in the case of a transfer by the
Borrower or any of its Subsidiaries) and (ii) any other Person (in the case of a
transfer by a Receivables Entity), or may grant a security interest in, any
accounts receivable (whether now existing or arising in the future) of the
Borrower or any of its Subsidiaries, any other Receivables and any assets
related thereto including, without limitation, all collateral securing such
accounts receivable and other Receivables, all contracts and all guarantees or
other obligations in respect of such accounts receivable and other Receivables,
proceeds of such accounts receivable, other Receivables and other assets which
are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving accounts receivable and other Receivables, including all Receivables
Related Security.
"Qualified Stock" means any Capital Stock that is not Disqualified Stock.
"Rabobank" means Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., "Rabobank
Nederland", New York Branch.
"Receivable" means (i) all indebtedness and other obligations owed to an
Originator (at the times it arises, and before giving effect to any transfer or
conveyance under the Receivables Sale Agreement) (including any indebtedness,
obligation or interest constituting an account, chattel paper, instrument or
general intangible) arising in connection with the sale of goods or the
rendering of services by such Originator and further includes, without
limitation or in addition, the obligation of an account debtor to pay any
finance charge, interest, late payment charges or similar charges with respect
thereto and (ii) all rights of an Originator under a Receivables Contract to
collect or receive amounts that become due and payable under such Receivables
Contract upon the delivery and acceptance of In-Transit Collateral pursuant to
such Receivables Contract; provided, however, that the term "Receivable" shall
exclude any indebtedness or other obligations owed or that become payable to
(i) an Originator by an affiliate of an Originator that is 100% owned, directly
or indirectly, by an Originator or a Receivables Entity or (ii) Smithfield
Farmland Corp., (formerly known as The Smithfield Packing Company Incorporated
and as successor by merger to Farmland Foods, Inc.) by Smithfield of Canada,
Ltd.
"Receivables Contract" means, with respect to any Receivable, any and all
instruments, agreements, invoices or other writings pursuant to which such
Receivable arises or which evidences such Receivable.

SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT, Page 25



--------------------------------------------------------------------------------




"Receivables Entity" means a Wholly−Owned Subsidiary of the Borrower (or another
Person in which the Borrower or any Subsidiary of the Borrower makes an
Investment and to which the Borrower or any Subsidiary of the Borrower transfers
accounts receivable, other Receivables and related assets) which engages in no
activities other than in connection with the financing of accounts receivable
and other Receivables and which is designated by the Board of Directors of the
Borrower (as provided below) as a Receivables Entity, (a) no portion of the
Indebtedness or any other obligations (contingent or otherwise) of which (i) is
guaranteed by the Borrower or any Subsidiary of the Borrower (excluding
guarantees of obligations (other than the principal of, and interest on,
Indebtedness) pursuant to Standard Securitization Undertakings), (ii) is
recourse to or obligates the Borrower or any Subsidiary of the Borrower in any
way other than pursuant to Standard Securitization Undertakings or
(iii) subjects any property or asset of the Borrower or any Subsidiary of the
Borrower, directly or indirectly, contingently or otherwise, to the satisfaction
thereof, other than pursuant to Standard Securitization Undertakings, (b) with
which neither the Borrower nor any Subsidiary of the Borrower has any material
contract, agreement, arrangement or understanding (except in connection with a
Purchase Money Note or Qualified Receivables Transaction) other than on terms no
less favorable to the Borrower or such Subsidiary than those that might be
obtained at the time from Persons that are not Affiliates of the Borrower, other
than fees payable in the ordinary course of business in connection with
servicing accounts receivable, and (c) to which neither the Borrower nor any
Subsidiary of the Borrower has any obligation to maintain or preserve such
entity's financial condition or cause such entity to achieve certain levels of
operating results. Any such designation by the Board of Directors of the
Borrower shall be evidenced to the Administrative Agent by filing with the
Administrative Agent a certified copy of the resolution of the Board of
Directors of the Borrower giving effect to such designation and an Officers'
Certificate certifying that such designation complied with the foregoing
conditions.
"Receivables Fees" means any fees or interest paid to purchasers or lenders
providing the financing in connection with a Qualified Receivables Transaction
or a factoring or similar agreement, including any such amounts paid by
discounting the face amount of Receivables or participations therein transferred
in connection with a Qualified Receivables Transaction, factoring agreement or
other similar agreement, regardless of whether any such transaction is
structured as on-balance sheet or off-balance sheet or through a Restricted
Subsidiary or an Unrestricted Subsidiary.
"Receivables Related Security" means, with respect to any Receivable:
(a)    all of the applicable Originator's interest in the inventory and goods
(including returned or repossessed inventory or goods and any In-Transit
Collateral), if any, the sale, financing or lease of which by such Originator
gave, or in the case of In-Transit Collateral, will give, rise to such
Receivable, and all insurance contracts with respect thereto,
(b)    all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,
(c)    all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the contract related to such
Receivable or otherwise,
(d)    all service contracts and other contracts and agreements associated with
such Receivable,
(e)    all records related to such Receivable,

SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT, Page 26



--------------------------------------------------------------------------------




(f)    all of the applicable Originator's right, title and interest in each
lock-box and each collection account into which the proceeds of the Receivable
are paid or deposited, and
(g)    all proceeds of any of the foregoing.
"Receivables Sale Agreement" means any receivables sale agreement entered into
in connection with a Qualified Receivables Transaction.
"Recourse Indebtedness" means Indebtedness that is not Non-Recourse
Indebtedness.
"Refinancing Indebtedness" means Indebtedness that is Incurred to refund,
refinance, replace, renew, repay or extend (including pursuant to any defeasance
or discharge mechanism) (collectively, "refinances", and "refinanced" shall have
a correlative meaning) any Indebtedness existing on the Effective Date (or, in
the case of the Prior European Facility, on the Effective Date of the 2009 Term
Loan Agreement) or Incurred in compliance with this Agreement (including
Indebtedness of the Borrower that refinances Indebtedness of any Restricted
Subsidiary (to the extent permitted by this Agreement) and Indebtedness of any
Restricted Subsidiary that refinances Indebtedness of another Restricted
Subsidiary (except that a Subsidiary Guarantor shall not refinance Indebtedness
of a Restricted Subsidiary that is not a Subsidiary Guarantor)) including
Indebtedness that refinances Refinancing Indebtedness; provided, however, that
(i) the Refinancing Indebtedness has a Stated Maturity no earlier than the
Stated Maturity of the Indebtedness being refinanced, (ii) the Refinancing
Indebtedness has an Average Life at the time such Refinancing Indebtedness is
Incurred that is equal to or greater than the Average Life of the Indebtedness
being refinanced, (iii) such Refinancing Indebtedness is Incurred in an
aggregate principal amount (or if issued with original issue discount, an
aggregate issue price) that is equal to or less than the aggregate principal
amount (or if issued with original issue discount, the aggregate accreted value)
then outstanding of the Indebtedness being refinanced, plus fees, underwriting
discounts, premiums, unpaid accrued interest and other costs and expenses
incurred in connection with such Refinancing Indebtedness and (iv) if the
Indebtedness being refinanced is subordinated in right of payment to the Loans
or the Subsidiary Guarantee, such Refinancing Indebtedness is subordinated in
right of payment to the Loans or the Subsidiary Guarantee on terms (taken as a
whole) at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded (as determined in good faith by the Board of
Directors); provided further, however, that Refinancing Indebtedness shall not
include (x) Indebtedness of a Restricted Subsidiary that refinances Indebtedness
of the Borrower or (y) Indebtedness of the Borrower or a Restricted Subsidiary
that refinances Indebtedness of an Unrestricted Subsidiary.
"Register" has the meaning set forth in Section 10.04(b)(iv).
"Regulation U" means Regulation U of the Board as in effect from time to time.
"Related Business" means any business which is the same as or related,
complementary or ancillary to any of the businesses of the Borrower and its
Restricted Subsidiaries on the Effective Date.
"Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.
"Required Lenders" means, at any time, Lenders holding more than 50% of the
total Loans.
"Restricted Investment" means any Investment other than a Permitted Investment.
"Restricted Payment " has the meaning assigned to such term in
Section 6.01(a)(iv).

SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT, Page 27



--------------------------------------------------------------------------------




"Restricted Subsidiary" means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.
"S&P" means Standard & Poor's Ratings Service, a division of The McGraw-Hill
Companies, Inc., and its successors.
"Sale/Leaseback Transaction" means any direct or indirect arrangement relating
to property now owned or hereafter acquired by the Borrower or a Restricted
Subsidiary whereby the Borrower or such Restricted Subsidiary transfers such
property to a Person and the Borrower or such Restricted Subsidiary leases it
from such Person, other than leases between the Borrower and a Wholly−Owned
Subsidiary or between Wholly−Owned Subsidiaries.
"Sanction(s)" means any international economic sanction (applicable to any
Obligor) administered or enforced by the United States Government (including,
without limitation, OFAC), the United Nations Security Council, the European
Union, Her Majesty's Treasury, the federal government of Canada or other
relevant sanctions authority.
"SEC" means the Securities and Exchange Commission.
"Securities Act" means the Securities Act of 1933, as amended.
"Securitization Facility" means that certain Second Amended and Restated Credit
and Security Agreement, dated as of April 28, 2014, among the Borrower,
Smithfield Receivables Funding LLC, the lenders and co-agents party thereto, and
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A. "Rabobank Nederland", New
York Branch, as administrative agent and letter of credit issuer, as amended by
the Amendment No. 1 to Second Amended and Restated Credit and Security
Agreement, dated as of December 9, 2014 (as the same may be further amended,
restated, supplemented or otherwise modified from time to time).
"Senior Management" means with respect to the Borrower or any of its
Subsidiaries, as the case may be, any one of the Chairman of the Board, the
Chief Executive Officer, the President and the Chief Operating Officer or any
combination of the foregoing.
"Senior Notes due 2017" means the Borrower's 7-¾% Senior Notes due 2017.
"Senior Notes due 2018" means the Borrower's 5-¼% Senior Notes due 2018.
"Senior Notes due 2021" means the Borrower's 5-⅞% Senior Notes due 2021.
"Senior Notes due 2022" means the Borrower's 6-⅝% Senior Notes due 2022.
"Significant Subsidiary" means any Restricted Subsidiary that is a "Significant
Subsidiary" of the Borrower within the meaning of Rule 1-02 under Regulation S-X
promulgated by the SEC.
"Standard Securitization Undertakings" means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary of the
Borrower which are reasonably customary in an accounts receivable transaction.
"Stated Maturity" means, with respect to any security, the date specified in
such security as the fixed date on which the payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase of such
security

SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT, Page 28



--------------------------------------------------------------------------------




at the option of the holder thereof upon the happening of any contingency beyond
the control of the issuer, unless such contingency has occurred).
"Statutory Reserve Rate" means for any day (or for the Interest Period for any
Eurodollar Borrowing), a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
arithmetic mean of the aggregate of the maximum reserve percentages (including
any marginal, special, emergency or supplemental reserves) expressed as a
decimal established by the Board to which the Administrative Agent is subject
for eurocurrency funding (currently referred to as "Eurodollar liabilities" in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
"Subordinated Indebtedness" means any Indebtedness of the Borrower (whether
outstanding on the Effective Date or thereafter Incurred) which is subordinate
or junior in right of payment to the Loans pursuant to a written agreement.
"Subsidiary" of any Person means any corporation, association, limited liability
company, partnership or other business entity of which more than 50% of the
total voting power of shares of Capital Stock or other interests (including
partnership or joint venture interests) entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
(i) such Person or (ii) one or more Subsidiaries of such Person.
"Subsidiary Guarantee" means, individually, any Guarantee of payment of the
Obligations by a Subsidiary Guarantor pursuant to the terms of this Agreement or
otherwise, and, collectively, all such Guarantees.
"Subsidiary Guarantor" means each Restricted Subsidiary that has issued a
Subsidiary Guarantee under this Agreement at any time after the Effective Date;
provided that upon release or discharge of such Restricted Subsidiary from its
Subsidiary Guarantee in accordance with the terms hereof, such Restricted
Subsidiary ceases to be a Subsidiary Guarantor. As of the Effective Date there
are no Subsidiary Guarantors.
"Successor Borrower" has the meaning assigned thereto in Section 6.11(a)(i).
"Successor Guarantor" has the meaning assigned thereto in Section 6.11(b)(i).
"Swap" shall mean any obligation to pay or perform under any agreement, contract
or transaction that constitutes a "swap" within the meaning of section 1a(47) of
the Commodity Exchange Act.
"Taxes" means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
"Temporary Cash Investments" means any of the following: (i) any Investment in
direct obligations (x) of the United States of America or any agency thereof or
obligations Guaranteed by the United States of America or any agency thereof or
(y) of any foreign country recognized by the United States of America rated at
least "A" by S&P or "A-1" by Moody's, (ii) Investments in time deposit accounts,
certificates of deposit and money market deposits maturing within 180 days of
the date of acquisition thereof issued by a

SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT, Page 29



--------------------------------------------------------------------------------




bank or trust company that is organized under the laws of the United States of
America, any state thereof or any foreign country recognized by the United
States of America having capital and surplus aggregating in excess of
$250,000,000.00 (or the foreign currency equivalent thereof) and whose long-term
debt is rated at least "A-1" or the equivalent thereof by S&P or "P-1" or the
equivalent thereof by Moody's, (iii) repurchase obligations with a term of not
more than 30 days for underlying securities of the types described in clause (i)
or (ii) above entered into with a bank meeting the qualifications described in
clause (ii) above, (iv) Investments in commercial paper, maturing not more than
270 days after the date of acquisition, issued by a corporation (other than an
Affiliate of the Borrower) organized and in existence under the laws of the
United States of America or any foreign country recognized by the United States
of America with a rating at the time as of which any Investment therein is made
of "P-1" (or higher) according to Moody's or "A-1" (or higher) according to S&P,
(v) Investments in securities with maturities of six months or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States of America, or by any political subdivision or
taxing authority thereof, and rated at least "A-1" or the equivalent thereof by
S&P or "P-1" or the equivalent thereof by Moody's, (vi) any money market deposit
accounts issued or offered by a domestic commercial bank or a commercial bank
organized and located in a country recognized by the United States of America,
in each case, having capital and surplus in excess of $250,000,000.00 (or the
foreign currency equivalent thereof), or Investments in money market funds
complying with the risk limiting conditions of Rule 2a-7 (or any short-term
successor rule) of the SEC, under the Investment Company Act of 1940, as
amended, (vii) Investments in Indebtedness or Preferred Stock issued by Persons
with a rating of at least "A-1" or the equivalent thereof by S&P or "P-1" or the
equivalent thereof by Moody's and (viii) Investments in investment funds
investing 95% of their assets in securities of the type described in clauses
(i)-(v) above.
"Total Assets" means, with respect to any Person, the total consolidated assets
of such Person and its Restricted Subsidiaries, as shown on the most recent
published balance sheet of such Person.
"Trade Payables" means, with respect to any Person, any accounts payable or any
indebtedness or monetary obligation to trade creditors created, assumed or
Guaranteed by such Person arising in the ordinary course of business in
connection with the acquisition of goods or services.
"Transactions" means the execution, delivery and performance by each Obligor of
Loan Documents to which it is a party and the use of the proceeds of the Loans.
"Type", when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
"UCC" means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
"Unrestricted Subsidiary" means (i) any Subsidiary of the Borrower that at the
time of determination shall be designated an Unrestricted Subsidiary by the
Board of Directors in the manner provided below and (ii) any Subsidiary of an
Unrestricted Subsidiary. The Board of Directors may designate any Restricted
Subsidiary of the Borrower (including any newly acquired or newly formed
Subsidiary of the Borrower) to be an Unrestricted Subsidiary unless such
Subsidiary owns any Capital Stock of, or owns or holds any Lien on any property
of, the Borrower or any Restricted Subsidiary (except a Restricted Subsidiary
which upon such designation becomes an Unrestricted Subsidiary in accordance
with this Agreement); provided that (i) such designation would be permitted
under Section 6.01, (ii) no portion of the Indebtedness or any other

SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT, Page 30



--------------------------------------------------------------------------------




obligation (contingent or otherwise) of such Subsidiary (A) is Guaranteed by the
Borrower or any Restricted Subsidiary, (B) is Recourse Indebtedness or
(C) subjects any property or asset of the Borrower or any Restricted Subsidiary,
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
and (iii) no default or event of default with respect to any Indebtedness of
such Subsidiary would permit any holder of any Indebtedness of the Borrower or
any Restricted Subsidiary to declare such Indebtedness of the Borrower or any
Restricted Subsidiary due and payable prior to its maturity. The Board of
Directors may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided, that immediately after giving effect to such designation
(x) the Borrower could Incur $1.00 of additional Indebtedness under
Section 6.13(a) and (y) no Default or Event of Default shall have occurred and
be continuing. Any such designation by the Board of Directors shall be evidenced
to the Administrative Agent by promptly filing with the Administrative Agent a
copy of the Board Resolution giving effect to such designation and an Officers'
Certificate that such designation complied with the foregoing provisions.
"Voting Participant" has the meaning assigned to such term in Section 10.04(c).
"Voting Participant Notification" has the meaning assigned to such term in
Section 10.04(c).
"Voting Stock" of an entity means all classes of Capital Stock of such entity
then outstanding and normally entitled to vote in the election of directors or
all interests in such entity with the ability to control the management or
actions of such entity.
"Withdrawal Liability" means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
"Wholly−Owned Subsidiary" means a Restricted Subsidiary, 80% or more of the
Capital Stock of which (other than directors' qualifying shares) is owned
directly or indirectly by the Borrower.
Section 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a "Eurodollar
Loan" or "ABR Loan"). Borrowings also may be classified and referred to by Type
(e.g., a "Eurodollar Borrowing" or "ABR Borrowing").
Section 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words "include", "includes" and "including" shall
be deemed to be followed by the phrase "without limitation". The word "will"
shall be construed to have the same meaning and effect as the word "shall".
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, replaced or otherwise modified (subject to any restrictions on
such amendments, supplements, replacements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person's successors and assigns, (c) the words "herein", "hereof" and
"hereunder", and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words "asset" and "property" shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
Section 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein and notwithstanding any change occurring after the Effective Date in GAAP
and in the application thereof on the operation of any provision herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP as in effect on the Effective Date, and any provision herein shall be
interpreted on the basis of GAAP as in effect and applied on the Effective Date.
ARTICLE II

THE LOANS
Section 2.01    Existing Loan and Delayed Draw Commitment. Rabobank as the sole
Lender under the 2009 Term Loan Agreement advanced $200,000,000 as the "Loan"
thereunder, of which "Loan" $50,000,000 remains outstanding as of the Effective
Date, and shall, without further action of any of the parties, constitute the
"Existing Loan" under the terms of this Agreement. Subject to the terms and
conditions set forth herein, each Lender agrees to make additional delayed draw
advances to the Borrower pro rata based on its Delayed Draw Commitment from time
to time in an aggregate principal amount not to exceed its Delayed Draw
Commitment, and each of which is a " Delayed Draw Loan" and collectively, the "
Delayed Draw Loans" under the terms of this Agreement. The unused portion of the
Delayed Draw Commitments of the Lenders, if any, shall terminate on April 15,
2016. Once repaid or prepaid, no Loan may be reborrowed.
Section 2.02    Delayed Draw Loans and Borrowings.
(a)    Obligations Several. The Delayed Draw Loan shall be made as part of a
Borrowing consisting of Delayed Draw Loans of the same Type made by the Lenders
ratably in accordance with their respective Delayed Draw Commitments. The
failure of any Lender to make the Delayed Draw Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided, that
the Delayed Draw Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender's failure to make Delayed Draw Loans as
required.
(b)    Types. Subject to Section 2.10, each Borrowing under the Delayed Draw
Commitments shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Borrower may request in accordance herewith. Each Lender at its option may make
any Eurodollar Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of the Borrower to repay such Loan in accordance with
the terms of this Agreement.
(c)    Minimum Amounts. At the commencement of each Interest Period for any
Eurodollar Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000. At the time that
each ABR Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000. Borrowings
of more than one Type may be outstanding at the same time; provided, that there
shall not at any time be more than a total of nine Eurodollar Borrowings
outstanding.
(d)    Certain Limits on Interest Periods. Notwithstanding any other provision
of this Agreement, the Borrower shall not be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.
Section 2.03    Requests for Delayed Draw Loans.
(a)    Notification to Administrative Agent. To request a Delayed Draw Loan, the
Borrower shall notify the Administrative Agent of such request by telephone
(i) in the case of a Eurodollar Borrowing, not later than 11:00 a.m., New York
City time, three Business Days before the date of the proposed Borrowing and
(ii) in the case of an ABR Borrowing, not later than 11:00 a.m., New York City
time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request and signed
by the Borrower.
(b)    Content of Notification. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term "Interest Period"; and
(v)    the location and number of the Borrower's account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.04.
(c)    Notice by Administrative Agent to Lenders. Promptly following receipt of
the Borrowing Request in accordance with this Section 2.03, the Administrative
Agent shall advise each applicable Lender of the details thereof and of the
amount of such Lender's Loan to be made as part of the requested Borrowing.
(d)    Certain Presumptions. If no election as to the Type of a Borrowing is
specified, then the requested Borrowing shall be an Eurodollar Borrowing with an
Interest Period of one month's duration. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month's duration.
Section 2.04    Funding of Borrowings.
(a)    Manner of Funding. Each Lender shall make each Delayed Draw Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York, New York Time to an account
most recently designated by the Administrative Agent for such purpose by notice
to the Lenders. The Administrative Agent will make such Delayed Draw Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower maintained with the Administrative Agent or
by wire transfer, automated clearing house debit or interbank transfer to such
other account, accounts or Persons designated by the Borrower in the Borrowing
Request.
(b)    Presumption by Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender's share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section 2.04 and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) for the first three Business Days, (A) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (B) in the case of the Borrower, the Federal Funds
Effective Rate and (ii) thereafter, the interest rate applicable to ABR Loans.
If such Lender pays such amount to the Administrative Agent, then such amount
shall constitute such Lender's Delayed Draw Loan included in such Borrowing.
Nothing herein shall limit the rights of the Borrower against any Lender that
fails to make Delayed Draw Loans hereunder and each Lender agrees that, to the
extent that the Borrower was required to make any payments pursuant to this
Section 2.04(b) on account of the failure by such Lender to make Delayed Draw
Loans hereunder, it shall promptly reimburse the Borrower for such amounts.
Section 2.05    Interest Elections.
(a)    Interest Election Requests. The Borrowing outstanding on the Effective
Date shall be of the Type in effect under the Existing Term Loan Agreement as of
the Effective Date and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as determined pursuant to the Existing Term Loan
Agreement. The initial Borrowing of the Delayed Draw Loans shall initially be of
the type specified in the Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in the Borrowing
Request. From and after the Effective Date, the Borrower may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section 2.05. Subject to the foregoing, the Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then (i) no outstanding Borrowing may be converted to or continued as
a Eurodollar Borrowing, and (ii) unless repaid, each Eurodollar Borrowing shall
be converted to an ABR Borrowing at the end of the Interest Period therefor.
(b)    Notification by Borrower. To make an election pursuant to this
Section 2.05, the Borrower shall notify the Administrative Agent of such
election by telephone by: (i), in the case of a Eurodollar Borrowing, not later
than 11:00 a.m., New York City time, three Business Days before the date of the
proposed election and (ii) in the case of an ABR Borrowing, not later than
11:00 a.m., New York City time, one Business Day before the date of the proposed
election. Each such telephonic request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request and signed by the Borrower.
(c)    Content of Notifications. Each telephonic and written Interest Election
Request shall specify the following information in compliance with Section 2.02:
the Borrowing to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing); the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;
whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term "Interest
Period". If any such Interest Election Request requests a Eurodollar Borrowing
but does not specify an Interest Period, then the Borrower shall be deemed to
have selected an Interest Period of one month's duration.
(d)    Notice by Administrative Agent to Lenders. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each
applicable Lender of the details thereof and of such Lender's portion of each
resulting Borrowing.
(e)    Certain Presumptions. If the Borrower fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period, the Borrower shall be
deemed to have selected an Interest Period of one month's duration.
Section 2.06    Repayment of Loans; Evidence of Debt.
(a)    Repayment of Loans. The Borrower hereby unconditionally promises to pay
to the Administrative Agent for the account of the Lenders the unpaid principal
amount of the Loans in one installment in the amount of all outstanding
principal, due and payable on the Maturity Date.
(b)    Maintenance of Accounts by Lenders. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.
(c)    Maintenance of Accounts by Administrative Agent. The Administrative Agent
shall maintain accounts in which it shall record (i) the amount of each Loan
made hereunder and Type thereof and the Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender's share thereof.
(d)    Effect of Entries. The entries made in the accounts maintained pursuant
to paragraph (b) or (c) of this Section 2.06 shall be prima facie evidence of
the existence and amounts of the obligations recorded therein; provided, that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.
(e)    Promissory Notes. Any Lender may request that Loans made by it be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).
Section 2.07    Prepayment of Loans.
(a)    Voluntary Prepayments. The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to
(i) prior notice in accordance with paragraph (b) of this Section 2.07; (ii) the
payment of any Prepayment Fee due in accordance with Section 2.08; and (iii) the
payment of any amounts due under Section 2.12 and provided that the aggregate
principal amount of any prepayment that does not result in the prepayment of a
Borrowing in full shall be in an integral multiple of $1,000,000.
(b)    Notification of Prepayments. The Borrower shall notify the Administrative
Agent by telephone (confirmed by telecopy) of any prepayment hereunder (i) in
the case of prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New
York City time, three Business Days before the date of prepayment, and (ii) in
the case of prepayment of an ABR Borrowing, not later than 11:00 a.m., New York
City time, one Business Day before the date of prepayment. Each such notice
shall be irrevocable and shall identify the Borrowing to be prepaid, the
prepayment date and the principal amount of such Borrowing or portion thereof to
be prepaid. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the applicable Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in Section 2.02. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.09.
Section 2.08    Prepayment Fee. If Borrower voluntarily or pursuant to
Section 6.06 (but not including pursuant to Section 6.04), prepays or repays the
Loans in full or in part prior to April 15, 2017, Borrower shall pay to
Administrative Agent, for benefit of the Lenders, as liquidated damages and
compensation for the costs of making funds available to Borrower under this
Agreement, and not as a penalty, an amount determined by multiplying one percent
(1%) by the principal amount being prepaid or repaid (the fees payable
hereunder, herein the "Prepayment Fees"). The Prepayment Fees payable hereunder
shall be paid on the date of the corresponding prepayment or repayment, in
Dollars and immediately available funds, to the Administrative Agent for
distribution to the Lenders. Fees paid shall not be refundable under any
circumstances.
Section 2.09    Interest.
(a)    ABR Borrowings. The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin.
(b)    Eurodollar Borrowings. The Loans comprising each Eurodollar Borrowing
shall bear interest at the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Margin.
(c)    Default Rate. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section 2.09 or (ii) in the case of any other
amount, 2% plus the rate applicable to ABR Loans as provided in paragraph (a) of
this Section 2.09.
(d)    Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Maturity Date;
provided that (i) interest accrued pursuant to paragraph (c) of this
Section 2.09 shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
(e)    Computation. For clarity, the Existing Loans shall bear interest at the
rates set forth herein from and after the Effective Date. All interest hereunder
shall be computed on the basis of a year of 360 days, except that interest
computed by reference to the Alternate Base Rate at times when the Alternate
Base Rate is based on the Base Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate and Adjusted LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
Section 2.10    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
affected Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and such Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or the
continuation of any Borrowing as, a Eurodollar Borrowing, shall be ineffective
and (ii) all such Borrowings (unless prepaid) shall be continued as, or
converted to, an ABR Borrowing.
Section 2.11    Increased Costs.
(a)    Change in Law. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or
(ii)    impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender in Dollars, such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender's capital or on the capital of such Lender's holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender, to a level below that which such Lender or such Lender's holding company
could have achieved but for such Change in Law (taking into consideration such
Lender's policies and the policies of such Lender's holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender, in Dollars, such additional amount or amounts as will compensate such
Lender or such Lender's holding company for any such reduction suffered.
(c)    Certificate from Lenders, etc. A certificate of a Lender setting forth
the amount or amounts, in Dollars, necessary to compensate such Lender or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section 2.11 shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within ten days after receipt thereof.
(d)    Retroactive Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section 2.11 shall not constitute a waiver
of such Lender's right to demand such compensation; provided, that the Borrower
shall not be required to compensate a Lender pursuant to this Section 2.11 for
any increased costs or reductions incurred more than 270 days prior to the date
that such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender's intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270‑day period
referred to above shall be extended to include the period of retroactive effect
thereof; provided, further, that the Borrower shall only be required to
compensate a Lender pursuant to this Section 2.11 for any increased costs or
reductions if such Lender generally requires its similarly situated borrowers to
make such payments under comparable provisions of other financing agreements.
Section 2.12    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Loan on the date specified in any notice delivered pursuant hereto
or (d) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.15, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurodollar Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits of a comparable amount and period from other banks in the Eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section 2.12 shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten days after receipt thereof.
Section 2.13    Taxes.
(a)    Payment for Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided, that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.13) the Administrative Agent or
Lender (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
(b)    Other Taxes. In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
(c)    Indemnification by Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within ten days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent or such Lender, as the case may be, on or with respect
to any payment by or on account of any obligation of the Borrower hereunder
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.13) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
by the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(d)    Receipts. As soon as practicable after any payment of Indemnified Taxes
or Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(e)    Exemptions. Upon becoming a party to this Agreement, each Lender
represents and warrants to the Borrower that it is, on the date such Lender
becomes a party hereto, entitled to complete exemption from withholding tax
under the laws of the jurisdiction in which the Borrower is located, or under
any treaty to which such jurisdiction is a party, for payments made to it by the
Borrower hereunder. Any Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Borrower as will permit such payments to be
made without withholding or at a reduced rate.
(f)    FATCA. If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(g)    Refunds or Credits. If any Lender or the Administrative Agent
(i) receives a refund from a taxation authority in respect of any Indemnified
Taxes or Other Taxes with respect to which the Borrower has paid additional
amounts hereunder or (ii) claims any credit or other tax benefit (such credit to
include any increase in any foreign tax credit) with respect to any Taxes or
Other Taxes for which it has been indemnified by the Borrower and with respect
to which the Borrower has paid additional amounts hereunder which refund, credit
or other tax benefit in the sole judgment of such Lender or the Administrative
Agent is directly attributable to any such Indemnified Tax or Other Tax paid,
such Lender or the Administrative Agent shall promptly pay over to the Borrower
the amount of such refund, credit or other tax benefit (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund or
credit), net of all out-of-pocket expenses (including any taxes on a refund or
on interest received or credited) which such Lender or the Administrative Agent
certifies that it has reasonably determined to have been incurred in connection
with obtaining such refund, credit or other tax benefit; provided, however, that
(i) the Borrower agrees to repay, upon the request of such Lender or the
Administrative Agent, the amount paid over to the Borrower (plus penalties,
interest or other charges) to such Lender or the Administrative Agent in the
event such Lender or the Administrative Agent is required to repay such refund
or credit to such tax authority, (ii) such Lender or the Administrative Agent,
as the case may be, shall have no obligation to cooperate with respect to any
contest (or continue to cooperate with respect to any contest), or to seek or
claim any refund, credit or other tax benefit if such Lender or the
Administrative Agent determines that its interest would be materially adversely
affected by so cooperating (or continuing to cooperate) or by seeking or
claiming any such refund, credit or other tax benefit and (iii) the Borrower
shall not have any right to examine the tax returns or other records of any
Lender or the Administrative Agent or to obtain any information with respect
thereto by reason of the provisions of this Section or any judgment or
determination made by any Lender or the Administrative Agent pursuant to this
Section.
Section 2.14    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    Manner of Payment. The Borrower shall make each payment (including
prepayment) required to be made by it hereunder and under the other Loan
Documents (whether of principal, interest, fees or of amounts payable under
Section 2.11, Section 2.12 or Section 2.13, or otherwise) prior to 12:00 noon,
New York, New York time, on the date when due, in immediately available funds,
without set‑off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent
pursuant to the instructions provided by the Administrative Agent, except that
payments pursuant to Section 2.11, Section 2.12, Section 2.13 and Section 10.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute, in like funds, any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.
(b)    Payments on Non-Business Days. If any payment hereunder (other than
payments on the Eurodollar Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day. If any payment on a Eurodollar Loan becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day. In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.
(c)    Pro Rata Treatment. Except to the extent otherwise provided herein:
(i) the Borrowing of Delayed Draw Loans from the Lenders under Section 2.01
hereof shall be made from the relevant Lenders pro rata according to the amounts
of their respective Delayed Draw Commitments; (ii) the conversion and
continuation of Loans of a particular Type (other than conversions provided for
by Section 2.10 hereof) shall be made pro rata among the Lenders according to
the amounts of their Loans; (iii) each payment or prepayment of principal of
Loans shall be made for account of the Lenders and each payment of the
Prepayment Fee, pro rata in accordance with the respective unpaid principal
amounts of the Loans held by them; and (iv) each payment of interest on Loans by
the Borrower shall be made for account of the Lenders pro rata in accordance
with the amounts of interest on such Loans then due and payable to the Lenders.
(d)    Manner of Application if Insufficient Funds. If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, interest and fees then due hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties.
(e)    Sharing of Payments. If any Lender shall, by exercising any right of
set-off or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided, that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or the other Loan Documents or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set‑off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
(f)    Presumption by Administrative Agent. Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders that
the Borrower will not make such payment, the Administrative Agent may assume
that the Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders the amount due.
In such event, if the Borrower has not in fact made such payment, then each of
the Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
(g)    Withholding by Administrative Agent of Certain Payments. If any Lender
shall fail to make any payment required to be made by it pursuant to Section
2.11(f) or Section 2.11(i), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender's obligations under such Sections until all such unsatisfied
obligations are fully paid.
(h)    Application of Proceeds. All amounts received under the Subsidiary
Guarantee shall first be applied as payment of the accrued and unpaid fees of
the Administrative Agent hereunder and then to all other unpaid or unreimbursed
Obligations (including reasonable attorneys' fees and expenses) owing to the
Administrative Agent in its capacity as Administrative Agent only and then any
remaining amount of such proceeds shall be distributed to the Lenders, pro rata
in accordance with the respective unpaid amounts of Obligations, until all the
Obligations have been paid and satisfied in full or cash collateralized.
Notwithstanding anything to the contrary contained in this Section 2.14(h),
Excluded Swap Obligations with respect to any Obligor shall not be paid with
amounts received from such Obligor.
(i)    Return of Proceeds. If at any time payment, in whole or in part, of any
amount distributed by the Administrative Agent hereunder is rescinded or must
otherwise be restored or returned by the Administrative Agent as a preference,
fraudulent conveyance, or otherwise under any bankruptcy, insolvency, or similar
law, then each Person receiving any portion of such amount agrees, upon demand,
to return the portion of such amount it has received to the Administrative Agent
together with a pro rata portion of any interest paid by or other charges
imposed on the Administrative Agent in connection with such rescinded or
restored payment.
Section 2.15    Mitigation Obligations; Replacement of Lenders.
(a)    Change of Lending Office. If any Lender requests compensation under
Section 2.11, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.13, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.11 or
Section 2.13, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 2.11, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.13, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.04), all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided, that
(i) the Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.11 or payments required
to be made pursuant to Section 2.13, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
Section 2.16    Delayed Draw Commitment Fee. The Borrower shall pay to the
Administrative Agent, for the pro rata benefit of the Lenders having Delayed
Draw Commitments, a fee equal to the Delayed Draw Commitment Fee Rate times the
average daily undrawn amount of the Delayed Draw Commitment for the applicable
quarter. Such fee shall be payable quarterly in arrears, on the last day of each
March, June, September and December until and upon the termination of the
Delayed Draw Commitment.
Section 2.17    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    Suspension of Commitment Fees. Fees set forth in Section 2.16 shall cease
to accrue on the unfunded portion of the Delayed Draw Commitment of such
Defaulting Lender;
(b)    Suspension of Voting. The Delayed Draw Commitment and the Loans of such
Defaulting Lender shall not be included in determining whether all Lenders or
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 10.02), provided that
(i) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender which affects such Defaulting Lender differently than
other affected Lenders shall require the consent of such Defaulting Lender,
(ii) the Delayed Draw Commitment of a Defaulting Lender cannot be increased
without its consent, (iii) the principal amount of any Loan owing to a
Defaulting Lender cannot be forgiven without its consent, and (iv) except as
otherwise provided in the proviso of Section 10.02(b)(ii), the extension of any
maturity date of any Loan owing to a Defaulting Lender cannot be extended
without its consent.
(c)    Setoff against Defaulting Lenders. Any amount payable to a Defaulting
Lender hereunder (whether on account of principal, interest, fees or otherwise
and including any amount that would otherwise be payable to such Defaulting
Lender pursuant to Section 2.14(c) but excluding Section 2.15(b)) shall, in lieu
of being distributed to such Defaulting Lender, be retained by the
Administrative Agent in a segregated account and, subject to any applicable
requirements of law, be applied at such time or times as may be determined by
the Administrative Agent: (i) first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent hereunder, (ii) second, to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent, (iii) third, if so determined by the Administrative Agent
and the Borrower, held in such account as cash collateral for future funding
obligations of the Defaulting Lender under this Agreement, (iv) fourth, pro
rata, to the payment of any amounts owing to the Borrower or the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower or any Lender against such Defaulting Lender as a result of such
Defaulting Lender's breach of its obligations under this Agreement and (v)
fifth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if such payment is (x) a prepayment of the
principal amount of any Loans and (y) made at a time when the conditions set
forth in Section 4.01 are satisfied, such payment shall be applied solely to
prepay the Loans of, and reimbursement obligations owed to, all non-Defaulting
Lenders pro rata prior to being applied to the prepayment of any Loans, or
reimbursement obligations owed to, any Defaulting Lender.
(d)    Remedy of Defaulting Lender Status. In the event that each of the
Administrative Agent and the Borrower agree that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then on such date such Lender shall purchase at par such of the Loans of
the other Lenders as the Administrative Agent shall determine may be necessary
in order for such Lender to hold such Loans in accordance with its Applicable
Percentage.
ARTICLE III

REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lenders that:
Section 3.01    Organization; Powers. Each of the Borrower and its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
Section 3.02    Authorization; Enforceability. The Transactions are within the
Obligors' corporate powers and have been duly authorized by all necessary
corporate and, if required, shareholder action. Each of this Agreement and the
other Loan Documents has been duly executed and delivered by each Obligor and
constitutes a legal, valid and binding obligation of such Obligor, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors' rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
Section 3.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, (b) will not violate any applicable
law or regulation or the charter, by‑laws or other organizational documents of
the Borrower or any of its Subsidiaries or any order of any Governmental
Authority, (c) are permitted by the ABL Credit Facility and the Public Bond
Documents and will not otherwise violate or result in a default under any of the
Public Bond Documents, the ABL Credit Facility or any other indenture, agreement
or other instrument binding upon the Borrower or any of its Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Subsidiaries, and (d) will not result in the creation
or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries.
Section 3.04    Financial Condition; No Material Adverse Change.
(a)    Financial Statements. The Borrower has heretofore furnished to the
Lenders its consolidated balance sheet, statements of income, shareholders
equity and cash flows and pro forma information as of and for the Fiscal Year
ended December 28, 2014, reported on by Deloitte & Touche LLP, independent
public accountants. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year‑end audit adjustments.
(b)    No Material Adverse Change. Since December 28, 2014, there has been no
event, development or circumstance that has had or could reasonably be expected
to have a Material Adverse Effect.
(c)    No Material Undisclosed Liabilities. The Borrower does not have on the
date of this Agreement any contingent liabilities, liabilities for taxes,
unusual forward or long-term commitments or unrealized or anticipated losses
from any unfavorable commitments in each case that are material, except as
referred to or reflected in the balance sheets as at December 28, 2014.
Section 3.05    Properties.
(a)    Title to Properties. Borrower and its Subsidiaries has good and
indefeasible title to, or valid leasehold interests in, all its real and
personal property material to its business, except for defects in title that do
not materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes, free of all
Liens other than those permitted by Section 6.08.
(b)    Intellectual Property. Each of Borrower and its Subsidiaries owns, or is
licensed to use, all trademarks, trade names, copyrights, patents and other
intellectual property material to its business as currently conducted except as
could not reasonably be expected to result in a Material Adverse Effect. The use
by the Borrower and its Subsidiaries of all other trademarks, trade names,
copyrights, patents and other intellectual property does not (except as could
not reasonably be expected to result in a Material Adverse Effect) infringe,
dilute, misappropriate, or otherwise violate in any respect ("Infringe") upon
the rights of any other Person in a manner that could reasonably be expected to
materially impair the value of such intellectual property, taken as a whole,
and, except as could not reasonably be expected to result in a Material Adverse
Effect, no other Person is Infringing the intellectual property of the Borrower
or any other its Subsidiaries. The Borrower's and its Subsidiaries' rights in
and to any such intellectual property that is material to their business as
currently conducted are not subject to any licensing agreement or similar
arrangement that restricts the use thereof, other than restrictions that do not
materially interfere with their ability to conduct their business as currently
conducted.
Section 3.06    Litigation and Environmental Matters.
(a)    Litigation. There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) as to which an adverse determination is reasonably likely and
that, if adversely determined, could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement, the other Loan Documents or the Transactions.
(b)    Environmental Matters. Except with respect to any other matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither the Borrower nor any of its Subsidiaries
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.
(c)    Disclosed Matters. As of the Effective Date, except as set forth on
Schedule 3.06, the Borrower and its Subsidiaries reasonably believe that the
Disclosed Matters, individually and in the aggregate, will not have a Material
Adverse Effect. Since the date of this Agreement, there has been no change in
the status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.
Section 3.07    Compliance with Laws and Agreements. Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default or Event of Default
has occurred and is continuing. Without limiting the generality of the
foregoing, no Obligor, any of its Subsidiaries, any director or officer or, to
the knowledge of any Officer of such Obligor, any employee, agent or Affiliate,
is a Person that is, or is owned or controlled by Persons that are: (i) the
subject of any Sanctions; or (ii) located, organized or resident in a Designated
Jurisdiction, including, without limitation, Cuba, Iran, North Korea, Republic
of Sudan, Crimea and Syria. Each Obligor, its Subsidiaries and their respective
directors and officers and, to the knowledge of each Officer of such Obligor,
their respective employees, agents and Affiliates are in compliance with
applicable Sanctions in all material respects. Each Obligor has implemented and
maintains in effect policies and procedures designed to ensure compliance by
such Obligor, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws. None of (a) any Obligor, any of
its Subsidiaries or any director or officer, or, to the knowledge of any Officer
of such Obligor, any employee, agent or Affiliate, or (b) to the knowledge of
any Officer of an Obligor, any agent of any Obligor, or any Subsidiary of any
Obligor that will act in any capacity in connection with or benefit from the
credit facility established hereby is in violation of AML Laws or
Anti-Corruption Laws. Neither the making of any Loan, the use of proceeds or any
of the foregoing or other transaction contemplated by this Agreement will result
in the violation of AML Laws or Anti-Corruption Laws by any Person participating
in the transactions contemplated by this Agreement, whether as lender, borrower,
guarantor, agent or otherwise.
Section 3.08    Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an "investment company" as defined in, or subject to regulation
under, the Investment Company Act of 1940.
Section 3.09    Taxes. Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.
Section 3.10    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87), individually and in the
aggregate, did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of such Plan
or Plans by an amount which could reasonably be expected to result in a Material
Adverse Effect.
Section 3.11    Disclosure. The Borrower and its Subsidiaries have disclosed to
the Lenders all agreements, instruments and corporate or other restrictions to
which they are subject, and all other matters known to them, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. No report, financial statement, certificate or other information
furnished by or on behalf of the any Obligor to the Administrative Agent or any
Lender in connection with the Transactions or delivered hereunder (as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
Section 3.12    Margin Regulations. Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose, whether immediate, incidental
or ultimate, of "buying" or "carrying" "margin stock" within the meaning of each
of the quoted terms under Regulation U as now and from time to time hereafter in
effect, and no part of the proceeds of any extension of credit hereunder will be
used to "buy" or "carry" any "margin stock".
Section 3.13    Material Agreements and Liens.
(a)    Indebtedness. Part A of Schedule 3.13 hereto is a complete and correct
list, as of the Effective Date, of each credit agreement, loan agreement,
indenture, note purchase agreement, guarantee, letter of credit or other
arrangement providing for or otherwise relating to any Indebtedness or any
extension of credit (or commitment for any extension of credit) to, or guarantee
by, the Borrower or any of its Subsidiaries the aggregate principal or face
amount of which equals or exceeds (or may equal or exceed) $20,000,000 and the
aggregate principal or face amount outstanding or that may become outstanding
under each such arrangement is correctly described in Part A of said
Schedule 3.13.
(b)    Liens. Part B of Schedule 3.13 hereto is a complete and correct list, as
of the Effective Date, of each Lien securing Indebtedness described in Part A of
Schedule 3.13 of any Person covering any property of the Borrower or any of its
Subsidiaries, and the aggregate Indebtedness secured (or which may be secured)
by each such Lien and the property covered by each such Lien is correctly
described in Part B of said Schedule 3.13.
Section 3.14    Subsidiaries, etc. Set forth on Schedule 3.14 hereto is a
complete and correct list, as of the Effective Date, of all of the Subsidiaries
of the Borrower, together with, for each Subsidiary, (i) the type of entity and
jurisdiction of organization of such Subsidiary, (ii) each Person holding
ownership interests in such Subsidiary, (iii) the nature of the ownership
interests held by each such Person and the percentage of ownership of such
Subsidiary represented by such ownership interests and (iv) whether such
Subsidiary is an Unrestricted Subsidiary. Except as disclosed on Schedule 3.14
hereto, (x) each of the Borrower and its Restricted Subsidiaries owns, free and
clear of Liens (other than Permitted Liens), and has the unencumbered right to
vote, all outstanding ownership interests in each Person (other than an
Unrestricted Subsidiary) shown to be held by on Schedule 3.14 hereto (except to
the extent such ownership shall have been sold or transferred in a transaction
permitted under Article VI) and (y) all of the issued and outstanding capital
stock of each such Person organized as a corporation is validly issued, fully
paid and nonassessable.
Section 3.15    Solvency. Immediately after the consummation of the Transactions
to occur on the Effective Date, (a) the fair value of the assets of the
Borrower, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of the Borrower will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) the Borrower will be able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured and (d) the Borrower will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date. The Borrower does not intend to, and the Borrower does not
believe that it or any of its Restricted Subsidiaries will, incur debts beyond
its ability to pay such debts as they mature, taking into account the timing of
and amounts of cash to be received by it or any such Restricted Subsidiary
(whether from anticipated refinancings, asset sales, capital contributions or
otherwise) and the timing of the amounts of cash to be payable on or in respect
of its Indebtedness or the Indebtedness of any such Restricted Subsidiary.
Section 3.16    Labor Matters. On and as of the Effective Date, there are no
material strikes, lockouts or slowdowns against the Borrower or any of its
Subsidiaries pending or, to the knowledge of the Borrower, threatened, which
could reasonably be expected to result in a Material Adverse Effect.
Section 3.17    Insurance. The Borrower will maintain with financially sound and
reputable carriers having a financial strength rating of at least A- by A.M.
Best Company insurance in such amounts (with no greater risk retention) and
against such risks (including loss or damage by fire and loss in transit; theft,
burglary, pilferage, larceny, embezzlement, and other criminal activities;
business interruption; and general liability) and such other hazards, as is
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations. The Borrower will
furnish to the Administrative Agent, upon the reasonable request of the
Administrative Agent, information in reasonable detail as to the insurance so
maintained. As of the Effective Date, all premiums in respect of such insurance
that are due and payable have been paid. The Borrower believes that the
insurance maintained by or on behalf of the Borrower is adequate.
ARTICLE IV

CONDITIONS
Section 4.01    Effective Date. This Agreement shall not be effective to amend
and restate the Existing Term Loan Agreement in its entirety as provided herein
and the obligation of the Lenders to make Delayed Draw Loans shall not become
effective until the date (the "Effective Date") on which each of the following
conditions is satisfied (or waived in accordance with Section 10.02):
(a)    Execution of Agreement. The Administrative Agent (or its counsel) shall
have received from the Borrower and each Lender either (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include telecopy or other electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.
(b)    Corporate Documents. The Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
the Borrower, the authorization of the Transactions and any other legal matters
relating to the Borrower, this Agreement, the other Loan Documents or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.
(c)    Opinion of Counsel to the Borrower. The Administrative Agent shall have
received a favorable written opinion (addressed to the Administrative Agent and
the Lenders and dated the Effective Date) of counsel for the Borrower,
addressing the matters relating to the Borrower set forth in Sections 3.01,
3.02, 3.03 and 3.08 and covering such other matters relating to the Borrower,
this Agreement, the other Loan Documents or the Transactions as the Required
Lenders shall reasonably request (and the Borrower hereby requests such counsel
to deliver such opinion).
(d)    Fees, etc. The Administrative Agent shall have received reimbursement or
payment of all out‑of‑pocket expenses required to be reimbursed or paid by the
Borrower hereunder.
(e)    Approvals. All governmental and third party approvals necessary, or as
reasonably determined by the Administrative Agent and the Borrower, advisable in
connection with the Transactions shall have been obtained and be in full force
and effect.
(f)    Default; Representations and Warranties. No Default nor any Event of
Default (as each such term is defined in the Existing Term Loan Agreement) shall
exist immediately prior to the Effective Date and all representations and
warranties set forth herein shall be true and correct in all material respects
on and as of the Effective Date, except to the extent that such representations
and warranties relate specifically to another date in which case such
representations and warranties shall be true and correct in all material
respects as of such other date specified; and
(g)    Additional Information. The Administrative Agent shall have received
shall have received such additional documentation and information as the
Administrative Agent or its legal counsel may reasonably request.
The Administrative Agent shall notify the Borrower and the Lenders of the date
when it receives all documents required to be delivered and all fees required to
be paid under this Section 4.01 which date shall be the "Effective Date", and
such notice shall be conclusive and binding. If the Effective Date does not
occur on or prior to June 30, 2015, this Agreement shall not amend and restated
the Existing Term Loan Agreement.
ARTICLE V

AFFIRMATIVE COVENANTS
Until the principal of and interest on each Loan and all fees payable hereunder
shall have been paid in full, the Borrower covenants and agrees with the Lenders
that:
Section 5.01    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:
(a)    Annual Audited Financial Statements. On or before the date such financial
statements are required to be filed with the SEC (or, if such financial
statements are not required to be filed with the SEC, on or before the date that
is 90 days after the end of each Fiscal Year of the Borrower), the following:
(i)    the audited consolidated balance sheet and related statements of
operations, shareholders' equity and cash flows of the Borrower and its
Subsidiaries as of the end of and for such year, setting forth in each case in
comparative form the corresponding consolidated figures for the previous Fiscal
Year, all reported on by Deloitte & Touche LLP or other independent public
accountants of recognized national standing (without a "going concern" or like
modification, qualification or exception (other than a "going concern"
qualification or exception solely as a result of the upcoming maturity of the
Loans on the Maturity Date) and without any modification, qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied (excluding
copies of any such financial statements that are publicly available from the SEC
on EDGAR, so long as a notification has been sent to the Administrative Agent
within two days after such financial statements become publicly available,
stating that such financial statements have been filed with the SEC and are
publicly available on EDGAR), and
(ii)    the unaudited consolidated balance sheet and related statements of
operations and cash flows of the Borrower and its Restricted Subsidiaries as of
the end of and for such year, certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its Restricted Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;
(b)    Quarterly Financial Statements. On or before the date such financial
statements are required to be filed with the SEC (or, if such financial
statements are not required to be filed with the SEC, on or before the date that
is 45 days after the end of each of the first three fiscal quarters of each
Fiscal Year of the Borrower), the unaudited consolidated balance sheet and
related statements of operations and cash flows of the Borrower and its
Subsidiaries (and, separately stated, of the Borrower and its Restricted
Subsidiaries without comparative data) as of the end of and for such fiscal
quarter and the then elapsed portion of the Fiscal Year, setting forth in each
case in comparative form the corresponding consolidated figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous Fiscal Year certified by one of its Financial Officers
and presenting fairly in all material respects the financial condition and
results of operations of the Borrower and its Subsidiaries (and of the Borrower
and its Restricted Subsidiaries, as the case may be) on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end
adjustments and the absence of footnotes (excluding copies of any such financial
statements that are publicly available from the SEC on EDGAR, so long as a
notification has been sent to the Administrative Agent within two days after
such financial statements become publicly available, stating that such financial
statements have been filed with the SEC and are publicly available on EDGAR);
(c)    Compliance Statements. Concurrently with any delivery of financial
statements under clause (a) or (b) above, a Compliance Certificate executed by a
Financial Officer of the Borrower certifying (i) as to whether a Default or
Event of Default has occurred and, if a Default or Event of Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto and (ii) setting forth reasonably detailed
calculations demonstrating compliance (to the extent required) with the covenant
contained in Section 6.14(a);
(d)    Accountant No Default Certificate. Concurrently with any delivery of
financial statements under clause (a) above, to the extent not available in the
Borrower's Annual Report on Form 10-K or Quarterly Report on Form 10-Q, in
either case filed with the SEC, a certificate of the accounting firm that
reported on such financial statements stating whether they obtained knowledge
during the course of their examination of such financial statements of any
Default or Event of Default (which certificate may be limited to the extent
required by accounting rules or guidelines);
(e)    Other Reports. Promptly after the same become publicly available, copies
of all periodic and other reports, proxy statements and other materials filed
(excluding copies of any reports, statements or other materials that are
publicly available from the SEC on EDGAR, so long as a notification has been
sent to the Administrative Agent within two days after such reports, statements
or other materials become publicly available, stating that such reports,
statements and/or other materials have been filed with the SEC and are publicly
available on EDGAR) by the Borrower or any Subsidiary with the SEC, or any
Governmental Authority succeeding to any or all of the functions of the SEC, or
with any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be; and
(f)    Other Information. Promptly following any request therefor, such other
information regarding the operations, business affairs and financial condition
of the Borrower or any Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request,
provided that information required to be delivered pursuant to this Sections
5.01(a), (b) and (e) shall be deemed to have been delivered on the date on which
such information has been posted on the SEC website on the Internet
(www.sec.gov), or at another website accessible by the Lenders without charge
that has been identified by written notice from the Borrower to the
Administrative Agent.
Section 5.02    Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a)    the occurrence of any Default or Event of Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Obligor or any
Affiliate thereof that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and
(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
Section 5.03    Existence; Conduct of Business. Subject to Sections 6.06 and
6.11, the Borrower will do or cause to be done all things necessary to preserve
and keep in full force and effect its corporate existence and that of each
Restricted Subsidiary and the corporate rights (charter and statutory) licenses
and franchises of the Borrower and each Restricted Subsidiary; provided,
however, that the Borrower shall not be required to preserve any such existence
(except the Borrower), right, license or franchise if the Board of Directors of
the Borrower shall determine that the preservation thereof is no longer
desirable in the conduct of the business of the Borrower and each of its
Restricted Subsidiaries, taken as a whole, and that the loss thereof is not, and
will not be, disadvantageous in any material respect to the Lenders
Section 5.04    Payment of Obligations. The Borrower will pay or discharge or
cause to be paid or discharged, before the same shall become delinquent, (i) all
material taxes, assessments and governmental charges levied or imposed upon the
Borrower or any Subsidiary or upon the income, profits or property of the
Borrower or any Subsidiary and (ii) all lawful claims for labor, materials and
supplies, which, if unpaid, might by law become a material liability or lien
upon the property of the Borrower or any Restricted Subsidiary; provided,
however, that the Borrower shall not be required to pay or discharge or cause to
be paid or discharged any such tax, assessment, charge or claim whose amount,
applicability or validity is being contested in good faith by appropriate
proceedings and for which appropriate reserves, if necessary (in the good faith
judgment of management of the Borrower) are being maintained in accordance with
GAAP.
Section 5.05    Maintenance of Properties. The Borrower will cause all material
properties owned by the Borrower or any Restricted Subsidiary or used or held
for use in the conduct of its business or the business of any Restricted
Subsidiary to be maintained and kept in normal condition, repair and working
order and will cause to be made all necessary repairs, renewals, replacements,
betterments and improvements thereof, all as in the judgment of the Borrower may
be necessary so that the business carried on in connection therewith may be
properly conducted at all times; provided, however, that nothing in this Section
shall prevent the Borrower or any of its Restricted Subsidiaries from
discontinuing the maintenance of any of such properties if such discontinuance
is, in the judgment of the Borrower, desirable in the conduct of its business or
the business of any Restricted Subsidiary and not adverse in any material
respect to the Lenders.
Section 5.06    Insurance. To the extent available at commercially reasonable
rates, the Borrower will maintain, and will cause its Restricted Subsidiaries to
maintain, insurance with responsible carriers against such risks and in such
amounts, and with such deductibles, retentions, self-insured amounts and
co-insurance provisions, as are customarily carried by similar businesses, of
similar size in their country of organization, including professional and
general liability, property and casualty loss, workers' compensation and
interruption of business insurance. In the event the Borrower determines that
insurance satisfying the first sentence of this Section 5.06 is not available at
commercially reasonable rates, it shall provide an Officers' Certificate to such
effect to the Administrative Agent and the Administrative Agent may conclusively
rely on the determinations set forth therein.
Section 5.07    Compliance with Laws. The Borrower shall comply, and shall cause
each of its Restricted Subsidiaries to comply, with all applicable statutes,
rules, regulations, orders and restrictions of the United States of America, all
states and municipalities thereof, and of any governmental regulatory authority,
in respect of the conduct of their respective businesses and the ownership of
their respective properties, except for such noncompliances as would not in the
aggregate have a Material Adverse Effect. Each Obligor will maintain in effect
and enforce policies and procedures designed to ensure compliance by such
Obligor, its Subsidiaries and directors, officers, employees and agents with
Sanctions and Anti-Corruption Laws.
Section 5.08    Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Restricted Subsidiaries to, keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Restricted Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.
Section 5.09    Use of Proceeds. The proceeds of the Loans were and will be used
for general corporate purposes of the Borrower and its Restricted Subsidiaries.
No part of the proceeds of any Loan was or will be used, directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. No Obligor will, directly or indirectly, use
the proceeds of Loans, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other Person, (i) to fund
any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions except as authorized under Sanctions, or (ii) in any other
manner that would result in a violation of Sanctions by any Person (including
any Person participating in the Loans, whether as underwriter, advisor, investor
or otherwise). No Obligor will request any Loan, and no Obligor shall use, or
shall procure that its Subsidiaries and its or their respective directors,
officers, employees, Affiliates and agents shall use, directly or indirectly,
the proceeds of any Loan, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, other Affiliate, joint venture partner or other
Person, in furtherance of an offer, payment, promise to pay, or authorization of
the payment or giving of money, or anything else of value, to any Person in
violation of any Sanctions or any Anti-Corruption Laws.
Section 5.10    General Further Assurances. Borrower will, and will cause each
Subsidiary who is an Obligor to, execute any and all further documentation and
take all such further actions, which may be required under any applicable law,
or which the Administrative Agent may reasonably request, to effectuate the
transactions contemplated by the Loan Documents, all at the expense of the
Borrower.
ARTICLE VI

NEGATIVE COVENANTS
Until the principal of and interest on each Loan and all fees payable hereunder
have been paid in full, the Borrower covenants and agrees with the Lenders that:
Section 6.01    Limitation on Restricted Payments.
(a)    Restricted Payments. The Borrower will not, and will not permit any
Restricted Subsidiary, directly or indirectly, to:
(i)    declare or pay any dividend or make any distribution on or in respect of
its Capital Stock, as applicable (including any payment in connection with any
merger or consolidation involving the Borrower or its Restricted Subsidiaries)
except (x) dividends or distributions payable solely in Capital Stock of the
Borrower (other than Disqualified Stock) or in options, warrants or other rights
to purchase such Capital Stock of the Borrower and (y) dividends or
distributions payable to the Borrower or a Restricted Subsidiary (and, if such
Restricted Subsidiary is not directly or indirectly owned 100% by the Borrower,
to its other stockholders on a pro rata basis),
(ii)    purchase, redeem, retire or otherwise acquire for value any of the
Capital Stock of the Borrower held by Persons other than the Borrower or any
Restricted Subsidiary of the Borrower,
(iii)    purchase, repurchase, redeem, prepay interest, defease or otherwise
acquire or retire for value, prior to scheduled maturity, scheduled repayment or
scheduled sinking fund payment, any Subordinated Indebtedness or Guarantor
Subordinated Indebtedness (other than (a) Indebtedness of the Borrower owing to
and held by any Restricted Subsidiary or Indebtedness of a Subsidiary Guarantor
owing to and held by the Borrower or any other Restricted Subsidiary, (b) the
redemption, purchase, repurchase or other acquisition or retirement for value of
Subordinated Indebtedness or Guarantor Subordinated Indebtedness purchased in
anticipation of satisfying a sinking fund obligation, principal installment or
final maturity, in each case due within one year of the date of purchase,
repurchase or acquisition, (c) repayments from time to time of advances
outstanding under revolving credit facilities, (d) repayments of Indebtedness of
Foreign Subsidiaries that is Guaranteed by the Borrower or (e) repayments
following the occurrence of a default or event of default under an indenture or
other agreement relating to Indebtedness), or
(iv)    make any Restricted Investment in any Person (any such dividend,
distribution, purchase, redemption, repurchase, defeasance, other acquisition,
retirement or Investment referred to in clauses (i) through (iv) being herein
referred to as a "Restricted Payment"),
if at the time the Borrower or such Restricted Subsidiary makes such Restricted
Payment:
(A)    a Default or an Event of Default shall have occurred and be continuing
(or would result from the Restricted Payment);
(B)    the Borrower could not Incur at least an additional $1.00 of Indebtedness
under Section 6.13(a); or
(C)    the aggregate amount of such Restricted Payment and all other Restricted
Payments (the amount so expended, if other than in cash, to be determined in
good faith by the Board of Directors, whose determination shall be conclusive
and evidenced by a resolution of the Board of Directors) declared or made
subsequent to December 28, 2014 would exceed the sum of:
(I)    $450,000,000.00;
(II)    50% of the Consolidated Net Income accrued during the period (treated as
one accounting period) commencing on December 28, 2014 to the end of the most
recent fiscal quarter ending prior to the date of such Restricted Payment as to
which financial results are available (or, in case such Consolidated Net Income
shall be a deficit, minus 100% of such deficit);
(III)    100% of the aggregate net proceeds, including cash and the fair market
value of property other than cash, received by the Borrower from the issuance or
sale of its Capital Stock or other capital contributions subsequent to December
28, 2014 (other than (a) an issuance or sale to a Subsidiary of the Borrower,
(b) an issuance or sale to an employee stock ownership plan or other trust
established by the Borrower or any of its Subsidiaries for the benefit of their
employees to the extent the purchase by such plan or trust is financed by
Indebtedness of such plan or trust and for which the Borrower or any Restricted
Subsidiary is the lender or is liable as guarantor or otherwise, and (c) an
issuance or sale of Capital Stock or capital contributions made in connection
with the Transactions or (d) Disqualified Stock);
(IV)    the fair market value (as determined in good faith by the Board of
Directors of the Borrower) of shares of the Borrower's Qualified Stock issued to
acquire Additional Assets from a third party;
(V)    the sum of (i) the amount by which Indebtedness of the Borrower or its
Restricted Subsidiaries is reduced on the Borrower's balance sheet upon the
conversion or exchange (other than by a Subsidiary of the Borrower) subsequent
to December 28, 2014, of any Indebtedness of the Borrower or its Restricted
Subsidiaries convertible or exchangeable for Capital Stock of the Borrower
(other than Disqualified Stock) (less the amount of any cash or other property
(other than Capital Stock) distributed by the Borrower upon such conversion or
exchange) and (ii) the aggregate net proceeds received by the Borrower (less any
contingent amounts that the Borrower may be required to refund or return) upon
the conversion or exchange (other than by a Subsidiary of the Borrower)
subsequent to December 28, 2014 of any Indebtedness of the Borrower or its
Restricted Subsidiaries convertible or exchangeable for Capital Stock (other
than Disqualified Stock);
(VI)    the amount equal to the net reduction in Investments since December 28,
2014 in Unrestricted Subsidiaries resulting from (i) the sale (other than to the
Borrower or a Restricted Subsidiary of the Borrower) of Capital Stock of an
Unrestricted Subsidiary, (ii) a distribution or dividend received by the
Borrower or a Restricted Subsidiary of the Borrower from an Unrestricted
Subsidiary, (iii) repayments of loans or advances or other transfers of assets
to the Borrower or any Restricted Subsidiary from Unrestricted Subsidiaries or
(iv) the redesignation of Unrestricted Subsidiaries as Restricted Subsidiaries
(valued in each case as provided in the definition of "Investment") not to
exceed, in the case of any Unrestricted Subsidiary, the amount of Investments
previously made by the Borrower or any Restricted Subsidiary in such
Unrestricted Subsidiary, which amount was treated as a Restricted Payment (and,
with respect to clauses (i), (ii), (iii) and (iv), without duplication of any
amounts included in Consolidated Net Income); and
(VII)    to the extent that any Restricted Investment that was made after
December 28, 2014 is sold or otherwise liquidated or repaid, the lesser of
(A) the net proceeds of such sale, liquidation or repayment and (B) the net book
value of such Restricted Investment.
(b)    Additional Permissions. The provisions of the foregoing paragraph (a)
will not prohibit:
(i)    any purchase, defeasance or redemption of Capital Stock, Disqualified
Stock, Subordinated Indebtedness or Guarantor Subordinated Indebtedness made by
exchange for, or out of the proceeds of the substantially concurrent sale of,
the Capital Stock of the Borrower (other than Disqualified Stock and other than
Capital Stock issued or sold to one of the Borrower's Subsidiaries or an
employee stock ownership plan or other trust established by the Borrower or any
of its Subsidiaries for the benefit of their employees to the extent the
purchase by such plan or trust is financed by Indebtedness by such plan or trust
and for which the Borrower or any Restricted Subsidiary is the lender or is
liable as a guarantor or otherwise); provided, however, that (A) such purchase,
defeasance or redemption shall be excluded in subsequent calculations of the
amount of Restricted Payments and (B) the Net Cash Proceeds from such sale of
Capital Stock shall be excluded in calculations under
Section 6.01(a)(iv)(C)(III);
(ii)    (A) any purchase, defeasance or redemption of Subordinated Indebtedness
or Guarantor Subordinated Indebtedness made by exchange for, or out of the
proceeds of the substantially concurrent sale of, Subordinated Indebtedness or
(B) any purchase, defeasance or redemption of Guarantor Subordinated
Indebtedness made by exchange for, or out of the proceeds of the substantially
concurrent sale of Guarantor Subordinated Indebtedness that in each case
constitutes Refinancing Indebtedness; provided, however, that (A) any such
Subordinated Indebtedness or Guarantor Subordinated Indebtedness is subordinated
to the Loans or Subsidiary Guarantee, as the case may be, at least to the same
extent as such Indebtedness so purchased or redeemed and (B) such purchase,
defeasance or redemption shall be excluded in subsequent calculations of the
amount of Restricted Payments;
(iii)    the repurchase, redemption or other acquisition or retirement for value
of Subordinated Indebtedness or Guarantor Subordinated Indebtedness pursuant to
a "change of control" or "asset sale" covenant set forth in the indenture or
other agreement pursuant to which the same is issued and such "change of
control" and "asset sale" covenants are substantially identical in all material
respects to the comparable provisions included herein; provided that such
repurchase, redemption or other acquisition or retirement for value shall only
be permitted if all of the terms and conditions in such provisions have been
complied with and such repurchases, redemptions or other acquisitions or
retirements for value are made in accordance with such indenture or other
agreement pursuant to which the same is issued and provided further that the
Borrower has repaid the Loans required to be repaid by the Borrower pursuant to
the terms and conditions described in Section 6.04 or 6.06, as the case may be,
prior to the repurchase, redemption or other acquisition or retirement for value
of such Subordinated Indebtedness or Guarantor Subordinated Indebtedness
pursuant to the "change of control" or "asset sale" covenant included in such
indenture; provided that such repurchase, redemption or other acquisition shall
be excluded in subsequent calculations of the amount of Restricted Payments;
(iv)    dividends paid within 60 days after the date of declaration thereof if
at such date of declaration such dividend would have complied with the
requirements of Section 6.01(a); provided, however, that such dividend shall be
included in subsequent calculations of the amount of Restricted Payments;
(v)    any repurchase of an Equity Interest deemed to occur upon exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such options; provided however, that such repurchases shall be excluded in
subsequent calculations of the amount of Restricted Payments;
(vi)    the declaration and payment of dividends to holders of any class or
series of Disqualified Stock of the Borrower issued in accordance with the terms
of this Agreement to the extent such dividends are included in the definition of
"Consolidated Interest Expense"; provided, however, that such dividends shall be
excluded in subsequent calculations of the amount of Restricted Payments;
(vii)    Permitted Employee Payments; provided however, that the aggregate
amount of Restricted Payments made under this clause (vii) shall not exceed
$10,000,000 in any Fiscal Year (with unused amounts in any Fiscal Year carried
over to the immediately succeeding Fiscal Year subject to a maximum of
$20,000,000 in any Fiscal Year); provided, further, that such payments shall be
excluded in subsequent calculations of the amount of Restricted Payments;
(viii)    the declaration and payment of dividends or distributions by the
Borrower or a Restricted Subsidiary to, or the making of loans or advances to,
Holdings in amounts required for Holdings to pay franchise, excise and similar
taxes, and other fees, taxes and expenses required to maintain its corporate or
other legal existence, and general corporate operating, administrative,
compliance and overhead costs and expenses of Holdings to the extent such costs
and expenses are attributable to the ownership or operation of the Borrower and
its Subsidiaries; provided, however, that such dividends, distributions, loans
or advances shall be excluded in subsequent calculations of the amount of
Restricted Payments;
(ix)    the declaration and payment of dividends on the Borrower's Common Stock
(or the payment of dividends to any direct or indirect parent company of the
Borrower to fund a payment of dividends on such company's Borrower Stock),
following the first public offering of the Borrower's Common Stock or the Common
Stock of any direct or indirect parent company of the Borrower after the date of
consummation of the Merger, of up to 6.0% per annum of the Net Cash Proceeds
received by or contributed to the Borrower in or from any such public offering,
other than public offerings with respect to the Borrower's Common Stock
registered on Form S-4 or Form S-8; provided, however, that such dividends shall
be excluded in subsequent calculations of the amount of Restricted Payments; or
(x)    the repurchase, redemption or other acquisition for value of Capital
Stock of the Borrower representing fractional shares of such Capital Stock in
connection with a stock dividend, split or combination or any merger,
consolidation, amalgamation or other combination involving the Borrower;
provided, however, that such repurchases, redemptions or other acquisitions for
value shall be excluded in subsequent calculations of the amount of Restricted
Payments.
(c)    In the event that a Restricted Payment or Permitted Investment meets the
criteria of more than one of the types of Restricted Payments described in the
above paragraphs (a) or (b) of this Section 6.01 or Permitted Investment
described in the definition thereof, the Borrower and its Restricted
Subsidiaries, in their sole discretion, may divide, classify or reclassify all
or any portion of such Restricted Payment or Permitted Investment in any manner
that complies with this Section 6.01 and such Restricted Payment or Permitted
Investment shall be treated as having been made pursuant to only the clause or
clauses of this Section 6.01 or of the definition of "Permitted Investment" to
which such Restricted Payment or Permitted Investment has been classified or
reclassified.
Section 6.02    Limitation on Sale/Leaseback Transactions. The Borrower will
not, and will not permit any of its Restricted Subsidiaries to, enter into any
Sale/Leaseback Transaction unless: (a) the Borrower or such Restricted
Subsidiary, as the case may be, receives consideration at the time of such
Sale/Leaseback Transaction at least equal to the fair market value (as evidenced
by an Officers' Certificate signed by members of Senior Management and delivered
to the Administrative Agent) of the property subject to such transaction;
(b) the Borrower or such Restricted Subsidiary could have Incurred Indebtedness
in an amount equal to the Attributable Debt in respect of such Sale/Leaseback
Transaction under Section 6.13; (c) the Borrower or such Restricted Subsidiary
would be permitted to create a Lien on the property subject to such
Sale/Leaseback Transaction without securing the Loans pursuant to Section 6.08;
and (d) the Sale/Leaseback Transaction is treated as an Asset Disposition and
all of the conditions described in Section 6.04 (including the provisions
concerning the application of Net Available Cash) are satisfied with respect to
such Sale/Leaseback Transaction, treating all of the consideration received in
such Sale/Leaseback Transaction as Net Available Cash for purposes of such
covenant.
Section 6.03    Limitation on Restrictions on Distributions from Restricted
Subsidiaries. The Borrower will not, and will not permit any Restricted
Subsidiary to, create or otherwise cause or permit to exist or become effective
any consensual encumbrance or restriction on the ability of any Restricted
Subsidiary to:
(a)    pay dividends or make any other distributions on its Capital Stock or pay
any Indebtedness or other obligations owed to the Borrower or any other
Restricted Subsidiary (it being understood that the priority of Preferred Stock
in receiving dividends, or liquidating distributions prior to dividends or
liquidating distributions being paid on Common Stock shall not be deemed a
restriction on the ability to make distributions on Capital Stock),
(b)    make any loans or advances to the Borrower or any other Restricted
Subsidiary (it being understood that the subordination of loans or advances made
to the Borrower or any Restricted Subsidiary to other Indebtedness Incurred by
the Borrower or any Restricted Subsidiary shall not be deemed a restriction on
the ability to make loans or advances) or
(c)    transfer any of its property or assets to the Borrower or any other
Restricted Subsidiary (it being understood that such transfers shall not include
any type of transfer described in clause (a) or (b) above);
except:
(i)    any encumbrance or restriction (A) pursuant to an agreement in effect at
or entered into on the Effective Date, including pursuant to this Agreement, the
Public Bond Documents, the Subsidiary Guarantees, the ABL Credit Facility, the
Securitization Facility or (B) of the type imposed by the Prior European
Facility or (C) pursuant to any agreement or document governing or evidencing
any Indebtedness incurred pursuant to the permissions of Section 6.13; provided
that the encumbrances and restrictions contained in any such agreement or
document that are permitted by this subclause (C) are no more restrictive than
the encumbrances and restrictions imposed by the ABL Credit Facility;
(ii)    any encumbrance or restriction with respect to a Restricted Subsidiary
pursuant to an agreement relating to any Capital Stock of or Indebtedness
Incurred by such Restricted Subsidiary prior to the date on which such
Restricted Subsidiary was acquired by the Borrower or a Restricted Subsidiary
(other than Capital Stock issued or Indebtedness Incurred as consideration in,
or to provide all or any portion of the funds or credit support utilized to
consummate, the transaction or series of related transactions pursuant to which
such Restricted Subsidiary became a Restricted Subsidiary or was acquired by the
Borrower) and outstanding on such date;
(iii)    any encumbrance or restriction with respect to a Restricted Subsidiary
pursuant to an agreement effecting a refinancing, refunding or replacement of
Indebtedness Incurred pursuant to an agreement referred to in the preceding
clauses (i) or (ii) or this clause (iii) or contained in any amendment,
restatement, modification, renewal, supplement, rewriting, replacement or
refinancing of an agreement referred to in the preceding clauses  (i) or (ii) or
this clause (iii); provided, however, that the encumbrances and restrictions
contained in any such agreement are not materially less favorable to the
Lenders, taken as a whole, than the original encumbrances and restrictions
contained in such agreements (as determined in good faith by the Board of
Directors);
(iv)    in the case of clause (c) of this Section 6.03, any encumbrance or
restriction (A) that restricts in a customary manner the subletting, assignment
or transfer of any property or asset that is subject to a lease, license or
similar contract, (B) by virtue of any transfer of, agreement to transfer,
option or right with respect to, any property or assets of the Borrower or any
Restricted Subsidiary not otherwise prohibited by this Agreement, (C) contained
in security agreements securing Indebtedness of a Restricted Subsidiary to the
extent such encumbrance or restrictions restrict the transfer of the property
subject to such security agreements or the Equity Interests in the owner of such
property or in any Subsidiary of the Borrower that owns a direct or indirect
Equity Interest in such owner and (D) ordinary course provisions restricting the
assignability of contracts;
(v)    any restriction with respect to a Restricted Subsidiary (or any of its
property or assets) imposed pursuant to an agreement entered into for the sale
or disposition of Capital Stock or assets of such Restricted Subsidiary (or the
property or assets that are subject to such restriction) pending the closing of
such sale or disposition;
(vi)    restrictions created in connection with a Qualified Receivables
Transaction that, in the good faith determination of the Board of Directors, are
necessary to effect such Qualified Receivables Transaction; provided that such
restrictions apply only to such Receivables Entity;
(vii)    any customary provisions in leases, subleases or licenses and other
agreements entered into by the Borrower or any Restricted Subsidiary in the
ordinary course of business;
(viii)    any encumbrance or restriction pursuant to (x) other Indebtedness or
Preferred Stock of a Restricted Subsidiary; provided that such encumbrances or
restrictions will not materially affect the Borrower's ability to make
anticipated principal and interest payments on the Loans (as determined in good
faith by the Board of Directors of the Borrower) or (y) other Indebtedness or
Preferred Stock of a Subsidiary Guarantor, in each case permitted to be Incurred
pursuant to the provisions of Section 6.13;
(ix)    customary provisions in joint venture agreements and other similar
agreements (including stockholder agreements) relating solely to such joint
venture, in each case entered into in the ordinary course of business;
(x)    customary provisions contained in leases, licenses, contracts and other
similar agreements entered into in the ordinary course of business to the extent
such obligations impose restrictions of the type described in clause (c) above
on the property subject to such lease, license, contract or other similar
agreement;
(xi)    restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;
(xii)    customary provisions in operating or other similar agreements, asset
sale agreements, and stock sale agreements entered into in connection with such
transaction, which limitation is applicable only to the assets that are the
subject of those agreements;
(xiii)    customary provisions restricting assignment of any agreement entered
into in the ordinary course of business; and;
(xiv)    any restriction created by operation of applicable law.
Section 6.04    Limitation on Sales of Assets.
(a)    Asset Dispositions. The Borrower will not, and will not permit any
Restricted Subsidiary to, make any Asset Disposition unless:
(i)    the Borrower or such Restricted Subsidiary, as the case may be, receives
consideration (including by way of relief from, or by way of any other Person
assuming sole responsibility for, any liabilities, contingent or otherwise) at
least equal to the fair market value (such fair market value to be determined on
the date of contractually agreeing to such Asset Disposition) (as determined in
good faith by the Borrower's management, or if such Asset Disposition involves
consideration in excess of $100,000,000, by a resolution of the Board of
Directors set forth in an Officers' Certificate delivered to the Administrative
Agent) of the assets subject to such Asset Disposition;
(ii)    at least 75% of the consideration from such Asset Disposition received
by the Borrower or such Restricted Subsidiary, as the case may be, is in the
form of cash or Temporary Cash Investments (except such requirement of cash or
Temporary Cash Investments shall not apply to any property, plant, equipment or
other facility closed and designated as unused, idle or obsolete by either
Senior Management or by resolution of the Board of Directors, and in either case
set forth in an Officers' Certificate delivered to the Administrative Agent);
and
(iii)    an amount equal to 100% of the Net Available Cash from such Asset
Disposition is applied by the Borrower (or such Restricted Subsidiary, as the
case may be) as follows (it being understood that actions under clause (B) may
occur prior to actions under clause (A)):
(A)    to the extent the Borrower or such Restricted Subsidiary elects (or is
required by the terms of any Indebtedness), to prepay, repay or purchase
Indebtedness (other than Disqualified Stock, Subordinated Indebtedness and
Guarantor Subordinated Indebtedness) (and to correspondingly reduce commitments
with respect thereto) within 365 days after the date of such Asset Disposition;
(B)    to the extent the Borrower or such Restricted Subsidiary elects, to
reinvest in Additional Assets (including by means of an Investment in Additional
Assets by a Restricted Subsidiary with Net Available Cash received by the
Borrower or another Restricted Subsidiary) within 365 days from the date of such
Asset Disposition; provided, that, at the option of the Borrower, to the extent
that the Borrower or such Restricted Subsidiary has (x) at or before the
consummation of an acquisition of Additional Assets, announced its intention to
make an Asset Disposition in connection with such acquisition (an "Announced
Asset Disposition") and (y) consummated such acquisition of Additional Assets
during the period six months prior to the consummation of the Announced Asset
Disposition, then the Borrower or such Restricted Subsidiary may deem the Net
Available Cash from such Announced Asset Disposition to be reinvested for
purposes of determining compliance with this clause (B) to the extent of the
investment in such Additional Assets;
(C)    to the extent of the balance of such Net Available Cash after application
in accordance with clauses (A) and (B), to make an offer to purchase the Loans
and Pari Passu Indebtedness (including, without limitation, the Senior Notes due
2017, the Senior Notes due 2018, the Senior Notes due 2021 and the Senior Notes
due 2022) with similar asset sale provisions, pro rata at 100% of the tendered
principal amount thereof (or 100% of the accreted value of such other Pari Passu
Indebtedness so tendered, if such Pari Passu Indebtedness was offered at a
discount) plus accrued and unpaid interest, if any, thereon to the purchase
date; and
(D)    to the extent of the balance of such Net Available Cash after application
in accordance with clauses (A), (B) and (C) above, to fund (to the extent
consistent with any other applicable provision of this Agreement) any corporate
purpose; provided, however, that in connection with any prepayment, repayment or
purchase of Indebtedness pursuant to clause (A) or (C) above, the Borrower or
such Restricted Subsidiary will retire such Indebtedness and will cause the
related loan commitment (if any) to be permanently reduced in an amount equal to
the principal amount so prepaid, repaid or purchased.
Notwithstanding the foregoing provisions of this paragraph (a) of this Section
6.04, the Borrower and its Restricted Subsidiaries shall not be required to
apply any Net Available Cash in accordance with this Section 6.04 except to the
extent that the aggregate Net Available Cash from all Asset Dispositions that is
not yet applied in accordance with this Section 6.04 exceeds $25,000,000.
(b)    Binding Commitment to Purchase. In the case of clause (a)(iii)(B) above,
a binding commitment shall be treated as a permitted application of the Net
Available Cash from the date of such commitment; provided that (A) such Net
Available Cash is applied to acquire Additional Assets within 540 days of the
Asset Disposition and (B) in the event such binding commitment is later canceled
or terminated for any reason before such Net Available Cash is so applied, the
Borrower or such Restricted Subsidiary may satisfy its obligations as to any Net
Available Cash by entering into another binding commitment within 90 days of
such cancellation or termination of the prior binding commitment and applying
the Net Available Cash within 180 days of such subsequent binding commitment;
provided further that the Borrower or such Restricted Subsidiary may only enter
into such a commitment under the foregoing provision one time with respect to
each Asset Disposition.
(c)    Application to the Loan; Offer to Purchase. In the event of an Asset
Disposition that requires the repayment of Loans pursuant to clause (a)(iii)(C)
above, the Borrower will be required to apply such Excess Proceeds (as defined
below) to the repayment of the Loans and any other Pari Passu Indebtedness
(including, without limitation, the Senior Notes due 2017, the Senior Notes due
2018, the Senior Notes due 2021 and the Senior Notes due 2022) outstanding with
similar provisions requiring the Borrower to make an offer to purchase such
Indebtedness with the proceeds from any Asset Disposition as follows: (A) the
Borrower will make an offer to repay the Loans (an "Offer") within ten days of
such time to all Lenders in accordance with the procedures set forth in this
Agreement in the maximum principal amount (expressed as a multiple of $1,000) of
Loans that may be repaid out of an amount (the "Loan Amount") equal to the
product of such Excess Proceeds multiplied by a fraction, the numerator of which
is the outstanding principal amount of the Loans and the denominator of which is
the sum of the outstanding principal amount of the Loans and such Pari Passu
Indebtedness and (B) to the extent required by such Pari Passu Indebtedness to
permanently reduce the principal amount of such Pari Passu Indebtedness, the
Borrower will make an offer to purchase or otherwise repurchase or redeem such
Pari Passu Indebtedness (a "Pari Passu Offer") in an amount equal to the excess
of the Excess Proceeds over the Loan Amount at a purchase price of 100% of their
principal amount plus accrued and unpaid interest (or 100% of the accreted value
of such Pari Passu Indebtedness, if such Pari Passu Indebtedness was offered at
a discount) to the purchase date in accordance with the procedures (including
prorating in the event of oversubscription) set forth herein with respect to the
Offer and in the documentation governing such Pari Passu Indebtedness with
respect to the Pari Passu Offer. If the aggregate purchase price of the Loans
and Pari Passu Indebtedness tendered pursuant to the Offer and Pari Passu Offer
is less than the Excess Proceeds, the remaining Excess Proceeds will be
available to the Borrower for use in accordance with clause (a)(iii)(D) above.
The Borrower shall not be required to make an Offer for Loans pursuant to this
Section 6.04(c) if the Net Available Cash available therefor (after application
of the proceeds as provided in clauses (a)(iii)(A) and (a)(iii)(B) above)
("Excess Proceeds") is less than $25,000,000 (which lesser amounts shall be
carried forward for purposes of determining whether an Offer is required with
respect to the Net Available Cash from any subsequent Asset Disposition).
(d)    Items Deemed Cash. For the purposes of this Section, the following are
deemed to be cash: (x) the assumption of Indebtedness of the Borrower (other
than Disqualified Stock or Subordinated Indebtedness) or Indebtedness of any
Restricted Subsidiary (other than Guarantor Subordinated Indebtedness or
Disqualified Stock of any Subsidiary Guarantor) and the release of the Borrower
or such Restricted Subsidiary from all liability on such Indebtedness in
connection with such Asset Disposition, (y) securities received by the Borrower
or any Restricted Subsidiary from the transferee that are converted within 180
days by the Borrower or such Restricted Subsidiary into cash and (z) any
Designated Non-cash Consideration received by the Borrower or any of the
Restricted Subsidiaries in such Asset Disposition having an aggregate fair
market value (as determined in good faith by management of the Borrower, or if
such Asset Disposition involves consideration in excess of $100,000,000, by a
resolution of the Board of Directors), taken together with all other Designated
Non-cash Consideration pursuant to this clause (z) that is at that time
outstanding, not to exceed 2.5% of Total Assets at the time of the receipt of
such Designated Non-cash Consideration (with the fair market value of each item
of Designated Non-cash Consideration being measured at the time received and
without giving effect to subsequent changes in value). Upon the completion of
the application of the Net Available Cash from any Asset Disposition pursuant to
paragraph (a) above, the amount of Net Available Cash attributable to such Asset
Disposition shall be deemed to be zero.
(e)    Securities Law Compliance. The Borrower will comply, to the extent
applicable, with the requirements of Section 14(e) of the Exchange Act and any
other securities laws or regulations in connection with the repayment of Loans
pursuant to this Section. To the extent that the provisions of any securities
laws or regulations conflict with provisions of this Section, the Borrower will
comply with the applicable securities laws and regulations and will not be
deemed to have breached obligations of the Borrower described under this Section
6.04 by virtue of such conflict.
Section 6.05    Limitation on Transactions with Affiliates.
(a)    Limitation. The Borrower shall not, and shall not permit any Restricted
Subsidiary to, directly or indirectly, enter into or conduct any transaction or
series of transactions (including the purchase, sale, lease or exchange of any
property or assets or the rendering of any service or the making of any
Investment) with any Affiliate of the Borrower (an "Affiliate Transaction") on
terms: (i) that are less favorable to the Borrower or such Restricted
Subsidiary, as the case may be, than those that could be obtained at the time of
such transaction in arm's−length dealings with a Person who is not an Affiliate
and (ii) that, in the event such Affiliate Transaction involves an aggregate
amount in excess of $50,000,000.00, are not in writing and have not been
approved or negotiated and entered into on behalf of the Borrower or such
Restricted Subsidiary by Senior Management acting pursuant to authorizing
resolutions adopted by a majority of the members of the Board of Directors or by
a majority of the members of the Board of Directors having no personal stake in
such Affiliate Transaction (and such majority or majorities, as the case may be,
determines that such Affiliate Transaction satisfies the criteria in clause (i)
above). In addition, any Affiliate Transaction involving aggregate payments or
other transfers by the Borrower and its Restricted Subsidiaries in excess of
$100,000,000.00 will also require an opinion from an independent investment
banking firm or appraiser, as appropriate, of national prominence, to the effect
that the terms of such transaction are either (i) no less favorable to the
Borrower or such Restricted Subsidiary, as the case may be, than those that
could be obtained at the time of such transaction in arm's−length dealings with
a Person who is not an Affiliate or (ii) fair to the Borrower or such Restricted
Subsidiary, as the case may be, from a financial point of view.
(b)    Additional Permissions. The provisions of Section 6.05(a) shall not
prohibit: (i) any Restricted Payment or Permitted Investment permitted to be
paid pursuant to Section 6.01, (ii) the performance of the Borrower's or its
Restricted Subsidiary's obligations under any collective bargaining agreement,
employee benefit plan, related trust agreement or any other similar arrangement
heretofore or hereafter entered into in the ordinary course of business,
(iii) payment of reasonable fees and compensation to employees, officers or
directors as determined in good faith by the Board of Directors or Senior
Management (including indemnification to the fullest extent permitted by
applicable law, directors' and officers' insurance and similar arrangements,
employment contracts, non-competition and confidentiality agreements and similar
instruments or payments) and entered into in the ordinary course of business,
(iv) maintenance in the ordinary course of business of reasonable benefit
programs or arrangements for employees, officers or directors, including
vacation plans, health and life insurance plans, SERPs, split−dollar life
insurance plans, deferred compensation plans, and retirement or savings plans
and similar plans as determined in good faith by the Board of Directors or
Senior Management, (v) any transaction between the Borrower and a Restricted
Subsidiary or between Restricted Subsidiaries, (vi) transactions effected as
part of a Qualified Receivables Transaction, (vii) any issuance by the Borrower
of Capital Stock (other than Disqualified Stock) or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment arrangements, stock options and stock ownership plans to the extent
reasonable, as determined in good faith by the Board of Directors in the
ordinary course of business, and loans or advances to employees, directors and
officers in the ordinary course of business of the Borrower or its Restricted
Subsidiaries consistent with past practices, (viii) transactions with customers,
clients, suppliers, or purchasers or sellers of goods or services, in each case,
in the ordinary course of business and otherwise in compliance with the terms of
this Agreement which are fair to the Borrower or the Restricted Subsidiaries or
are on terms at least as favorable as those that would have been obtained at
such time from an unaffiliated third party, in the reasonable determination of
the Board of Directors or the Senior Management thereof, (ix) any transaction in
which the Borrower or any Restricted Subsidiary, as the case may be, delivers to
the Administrative Agent a letter from an Independent Financial Advisor stating
that such transaction is fair to the Borrower or such Restricted Subsidiary, as
the case may be, from a financial point of view; (x) payments to or from, and
transactions with, any joint venture or Unrestricted Subsidiary in the ordinary
course of business, so long as any payment or transaction is not materially less
favorable, taken as a whole, to the Borrower or any of its Restricted
Subsidiaries in the good faith judgment of Senior Management as compared to a
comparable payment or transaction between the Borrower or such Restricted
Subsidiary and an unrelated Person; and (xi) any agreement as in effect on the
Effective Date or any amendment thereto (so long as any such amendment is not
disadvantageous to the Lenders in any material respect as compared to the
applicable agreement as in effect on the Effective Date).
Section 6.06    Change of Control.
(a)    Require Repayment. Upon the occurrence of a Change of Control, each
Lender shall have the right to require the Borrower to repay all or any part of
such Lender's Loans in cash, plus accrued and unpaid interest on the amount
repaid, to the date of repayment, any Prepayment Fee then due and any amount due
under Section 2.12, if any; provided, however, that the Borrower shall not be
obligated to repay the Loans pursuant to this Section 6.06 to the extent that
the Borrower has exercised its right to repay the Loans pursuant to the terms of
Section 2.07(a).
(b)    Repayment of Other Indebtedness. In the event that at the time of such
Change of Control the terms of any Indebtedness restrict or prohibit the
repayment of the Loans, then prior to the mailing of the notice to Lenders
provided for in Section 6.06(c) but in any event within 30 days following any
Change of Control, the Borrower shall either (i) repay in full all such
Indebtedness or offer to repay in full all such Indebtedness and repay the
Indebtedness of each lender who has accepted such offer or (ii) obtain the
requisite consent under the agreements governing such Indebtedness to permit the
repayment of the Loans as provided for in Section 6.06(c). The Borrower will
first comply with the preceding sentence of this Section 6.06(b) before the
Borrower will be required to make the Change of Control Offer or to repay the
Loans pursuant to this Section 6.06; provided, that compliance with this
clause (b) will not extend the time periods set forth in Section 6.06(c) for the
Borrower to make an offer to repay the Loans in connection with a Change of
Control.
(c)    Change of Control Offer. Subject to the provisions of Section 6.06(b),
within 30 days following any Change of Control, the Borrower shall mail a notice
(the "Change of Control Offer") to each Lender with a copy to the Administrative
Agent stating:
(i)    that a Change of Control has occurred and that such Lender has the right
to require the Borrower to repay such Lender's Loans in cash with accrued and
unpaid interest, if any, to the date of repayment on the principal amount
repaid, together with any Prepayment Fee due with respect thereto and other
amounts due under Section 2.12;
(ii)    the circumstances and relevant facts and financial information regarding
such Change of Control; and
(iii)    the repayment date (which shall be no earlier than 30 days nor later
than 60 days from the date such notice is mailed) (the "Change of Control
Payment Date").
(d)    Withdrawal of Acceptance. Each Lender will be entitled to withdraw its
election if the Borrower receives, not later than one Business Day prior to the
repayment date, a telegram, telex, facsimile transmission or letter from such
Lender setting forth the name of such Lender and a statement that such Lender is
withdrawing his election to have its Loans repaid. The Borrower will advise the
Administrative Agent of the results of the Change of Control Offer on or as soon
as practicable after the Change of Control Payment Date.
(e)    Payment. On or before the Change of Control Payment Date, the Borrower
shall: (i) accept for repayment the Loans or portions thereof offered pursuant
to the Change of Control Offer, and (ii) deposit with the Administrative Agent
money sufficient to pay the amount of the Loans to be repaid together with the
accrued and unpaid interest, if any, to the date of repayment on the principal
amount repaid, any Prepayment Fee due with respect thereto and other amounts due
under Section 2.09.
(f)    Securities Law Compliance. The Borrower will comply, to the extent
applicable, with the requirements of Section 14(e) of the Exchange Act and any
other securities laws or regulations in connection with the repayment of Loans
pursuant to this Section 6.06. To the extent that the provisions of any
securities laws or regulations conflict with provisions of this Section 6.06,
the Borrower will comply with the applicable securities laws and regulations and
will not be deemed to have breached obligations of the Borrower described under
this Agreement by virtue thereof.
Section 6.07    Reserved.
Section 6.08    Limitation on Liens and Guarantees.
(a)    Limitation of Liens. The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, directly or indirectly create, incur, assume or
suffer to exist any Lien (other than Permitted Liens) that secures obligations
under any Indebtedness on any asset or property of the Borrower or such
Restricted Subsidiary, including any Guarantee of such Restricted Subsidiary, or
any income or profits therefrom, or assign or convey any right to receive income
therefrom, unless the Obligations are equally and ratably secured with the
obligations so secured (or senior to, in the event the Lien relates to
Subordinated Indebtedness) or until such time as such obligations are no longer
secured by a Lien. Notwithstanding the foregoing, Liens on assets transferred to
a Receivables Entity or on assets of a Receivables Entity incurred in connection
with a Qualified Receivables Transaction will not require such equal and ratable
security.
(b)    Limitation on Issuances of Guarantees of Indebtedness by Restricted
Subsidiaries. The Borrower will not permit any Restricted Subsidiary to
Guarantee the payment of any Indebtedness of the Borrower or any Indebtedness of
any other Restricted Subsidiary unless:
(i)    such Restricted Subsidiary simultaneously executes and delivers a Joinder
Agreement providing for a Subsidiary Guarantee by such Restricted Subsidiary
except that with respect to a guarantee of Indebtedness of the Borrower if such
Indebtedness is by its express terms subordinated in right of payment to the
Obligations, any such Guarantee of such Restricted Subsidiary with respect to
such Indebtedness shall be subordinated in right of payment to such Restricted
Subsidiary's Subsidiary Guarantee with respect to the Obligations substantially
to the same extent as such Indebtedness is subordinated to the Obligations;
(ii)    such Restricted Subsidiary waives and will not in any manner whatsoever
claim or take the benefit or advantage of, any rights of reimbursement,
indemnity or subrogation or any other rights against the Borrower or any other
Restricted Subsidiary as a result of any payment by such Restricted Subsidiary
under its Subsidiary Guarantee; and
(iii)    such Restricted Subsidiary shall, upon the request of the
Administrative Agent, deliver to the Administrative Agent an Opinion of Counsel
to the effect that (A) such Joinder Agreement has been duly executed and
authorized and (B) this Agreement, as modified by such Joinder Agreement,
constitutes a valid, binding and enforceable obligation of such Restricted
Subsidiary, except insofar as enforcement thereof may be limited by bankruptcy,
insolvency or similar laws (including, without limitation, all laws relating to
fraudulent transfers) and except insofar as enforcement thereof is subject to
general principles of equity;
provided that this clause (b) shall not become applicable to any Guarantee of
any Restricted Subsidiary:
(A)    that existed at the time such Person became a Restricted Subsidiary of
the Borrower and was not Incurred in connection with, or in contemplation of,
such Person becoming a Restricted Subsidiary of the Borrower or
(B)    that Guarantees the payment of obligations of the Borrower or any
Restricted Subsidiary for Indebtedness having a maturity of less than 365 days
or Indebtedness Incurred under clause (b)(i) or (b)(ix) of Section 6.13 or
Indebtedness that is secured by a Lien Incurred exclusively under clauses (i) or
(xvii) of the definition of "Permitted Liens"; provided that such Indebtedness
incurred under this clause (B): (1) does not constitute Subordinated
Indebtedness or (2) is not incurred pursuant to a registered offering of
securities under the Securities Act or a private placement of securities
(including under Rule 144A) pursuant to an exemption from the registration
requirements of the Securities Act, which private placement provides for
registration rights under the Securities Act.
Section 6.09    Limitation on Lines of Business. The Borrower will not, and will
not permit any Restricted Subsidiary to, engage in any business other than a
Related Business.
Section 6.10    Effectiveness of Covenants. The covenants described in
Sections 6.01, 6.02, 6.03, 6.04, 6.05, 6.09 and 6.13 will no longer be in effect
upon the Borrower reaching Investment Grade Status.
Section 6.11    Merger and Consolidation.
(a)    Borrower Merger and Consolidation. The Borrower will not, in a single
transaction or series of related transactions, consolidate with or merge with or
into, or convey, transfer, lease or otherwise dispose of all or substantially
all its assets to, any Person nor permit any Person to merge with or into the
Borrower, unless:
(i)    the resulting, surviving or transferee Person (the "Successor Borrower")
will be a Person organized and existing under the laws of the United States of
America, any State thereof or the District of Columbia and the Successor
Borrower (if not the Borrower) will expressly assume, by a written instrument,
executed and delivered to the Administrative Agent, in form satisfactory to the
Administrative Agent, all the obligations of the Borrower under the Loans
Documents;
(ii)    immediately before and after giving effect to such transaction (and
treating any Indebtedness which becomes an obligation of the Successor Borrower
or any Restricted Subsidiary as a result of such transaction as having been
Incurred by the Successor Borrower or such Restricted Subsidiary at the time of
such transaction), no Default or Event of Default will have occurred and be
continuing;
(iii)    immediately after giving effect to such transaction, either (x) the
Successor Borrower would be able to Incur an additional $1.00 of Indebtedness
under paragraph (a) of Section 6.13 or (y) the Consolidated Coverage Ratio for
the Successor Borrower and its Restricted Subsidiaries would be equal to or
greater than immediately prior to such transaction;
(iv)    each Subsidiary Guarantor (unless it is the other party to the
transactions above, in which case clause (i) shall apply) shall have confirmed
in writing that its Subsidiary Guarantee shall apply to the Successor Borrower's
obligations in respect of the Loan Documents; and
(v)    the Borrower will have delivered to the Administrative Agent an Officers'
Certificate and, upon request of the Administrative Agent, an Opinion of
Counsel, each stating that such consolidation, merger or transfer complies with
this Agreement and the other Loan Documents (as applicable).
For purposes of the foregoing, the transfer (by lease, assignment, sale or
otherwise, in a single transaction or series of transactions) of all or
substantially all of the properties and assets of one or more Subsidiaries of
the Borrower, which properties and assets, if held by the Borrower instead of
such Subsidiaries, would constitute all or substantially all of the properties
and assets of the Borrower on a consolidated basis, shall be deemed to be the
transfer of all or substantially all of the properties and assets of the
Borrower. The Successor Borrower will succeed to, and be substituted for, and
may exercise every right and power of, the Borrower under the Loan Documents,
but the predecessor Borrower in the case of a conveyance, transfer or lease of
all or substantially all of its assets will not be released from the obligation
to pay the principal of and interest on the Loans or any of the other
Obligations. Notwithstanding Section 6.11(a) (ii) and (iii) and Section 6.11(b),
the Borrower may merge with an Affiliate incorporated exclusively for the
purpose of reincorporating the Borrower in another jurisdiction to realize tax
or other benefits.
(b)    Subsidiary Guarantors. Each Subsidiary Guarantor will not, in a single
transaction or series of related transactions, consolidate with or merge with or
into, or convey, transfer, lease or otherwise dispose of all or substantially
all its assets to, any Person nor permit any Person to merge with or into such
Subsidiary Guarantor, unless the transaction is made in compliance with
Section 6.04, or
(i)    the resulting, surviving or transferee Person (the "Successor Guarantor")
will be a Person organized and existing under the laws of the United States of
America, any State thereof or the District of Columbia and the Successor
Guarantor (if not the Subsidiary Guarantor) will expressly assume in writing all
the obligations of such Subsidiary Guarantor under the Loan Documents;
(ii)    immediately before and after giving effect to such transaction (and
treating any Indebtedness which becomes an obligation of the Successor Guarantor
or any Restricted Subsidiary as a result of such transaction as having been
Incurred by the Successor Guarantor or such Restricted Subsidiary at the time of
such transaction), no Default or Event of Default will have occurred and be
continuing;
(iii)    immediately after giving effect to such transaction, either (x) the
Borrower would be able to Incur an additional $1.00 of Indebtedness under
paragraph (a) of Section 6.13 or (y) the Consolidated Coverage Ratio for the
Borrower and its Restricted Subsidiaries would be equal to or greater than
immediately prior to such transaction;
(iv)    each other Subsidiary Guarantor shall have delivered a written
instrument in form and substance satisfactory to the Administrative Agent
confirming its Subsidiary Guarantee and that its obligations under the Loan
Documents shall continue to be in effect; and
(v)    the Borrower will have delivered to the Administrative Agent an Officers'
Certificate and, upon request of the Administrative Agent, an Opinion of
Counsel, each stating that such consolidation, merger or transfer and such
assumption of the Subsidiary Guarantee, if applicable, comply with this
Agreement.
For purposes of the foregoing, the transfer (by lease, assignment, sale or
otherwise, in a single transaction or series of transactions) of all or
substantially all of the properties and assets of one or more Subsidiaries of
such Subsidiary Guarantor, which properties and assets if held by such
Subsidiary Guarantor instead of its Subsidiaries, would constitute all or
substantially all of the properties and assets of such Subsidiary Guarantor on a
consolidated basis, shall be deemed to be the transfer of all or substantially
all of the properties and assets of such Subsidiary Guarantor. Notwithstanding
Section 6.11(a)(ii) and (iii) and Section 6.11(b)(ii), any Restricted Subsidiary
may consolidate with, merge into or transfer all or part of its properties and
assets to the Borrower, and any Subsidiary Guarantor may consolidate with, merge
into or transfer all or part of its properties or assets to another Subsidiary
Guarantor.
Section 6.12    Fiscal Periods. If the Borrower changes the manner of
determining the last day of its Fiscal Year or the last days of the first three
fiscal quarters in each of its Fiscal Years, the parties hereto shall negotiate
in good faith to agree to modify any financial calculations and determinations
hereunder to reflect their original intent in light of such changes, and if they
fail so to agree all such financial calculations determinations hereunder shall
continue to be made as if such change had not occurred.
Section 6.13    Limitation on Indebtedness.
(a)    Incurrence Test. The Borrower will not, and will not permit any
Restricted Subsidiary to, Incur any Indebtedness (including Acquired
Indebtedness); provided, however, that the Borrower and its Restricted
Subsidiaries may Incur Indebtedness if on the date of the Incurrence of such
Indebtedness the Consolidated Coverage Ratio for the Borrower and its Restricted
Subsidiaries would be equal to or greater than 2.00:1.00.
(b)    Additional Permitted Indebtedness. Notwithstanding the foregoing
paragraph (a), the Borrower and the Restricted Subsidiaries, as set forth below,
may Incur the following Indebtedness:
(i)    (A) Indebtedness Incurred pursuant to the Debt Facilities and (B) the
Incurrence by a Receivables Entity of Indebtedness in a Qualified Receivables
Transaction that is nonrecourse to the Borrower or any of its Subsidiaries
(except for Standard Securitization Undertakings) in an aggregate principal
amount outstanding at any one time for Indebtedness Incurred under clauses (A)
and (B) not to exceed the greater of (x) $2,250,000,000, less the aggregate
amount of all permanent repayments of principal actually made under the ABL
Credit Facility since the Effective Date with Net Available Cash from Asset
Dispositions pursuant to clause (a)(iii)(A) of Section 6.04 and (y) the
Borrowing Base;
(ii)    Indebtedness of the Borrower owing to and held by any Restricted
Subsidiary or Indebtedness of a Restricted Subsidiary owing to and held by the
Borrower or any Restricted Subsidiary; provided, however,
(A)    if the Borrower is the obligor of such Indebtedness and a Subsidiary
Guarantor is not the obligee, such Indebtedness is expressly subordinated to the
prior payment in full in cash of all Obligations;
(B)    if a Subsidiary Guarantor is the obligor on such Indebtedness and the
Borrower or a Subsidiary Guarantor is not the obligee, such Indebtedness is
subordinated in right of payment to the Subsidiary Guarantees of such Subsidiary
Guarantor; and
(C)    (x) any subsequent issuance or transfer of Capital Stock or any other
event which results in any such Indebtedness ceasing to be held by the Borrower
or a Restricted Subsidiary of the Borrower and (y) any sale or other transfer of
any such Indebtedness to a Person other than the Borrower or a Restricted
Subsidiary of the Borrower,
shall be deemed, in each case, to constitute an Incurrence of such Indebtedness
by the Borrower or such Subsidiary, as the case may be that was not permitted by
this clause (ii).
(iii)    any Indebtedness (other than the Indebtedness described in clauses (i),
(ii), (iv), (v) or (vi) of this clause (b)) outstanding (A) on the Effective
Date, including the Senior Notes due 2017, the Senior Notes due 2018, the Senior
Notes due 2021 and the Senior Notes due 2022 then in existence or (B) in the
case of the Prior European Facility, on the Effective Date of the 2009 Term Loan
Agreement, and any Guarantees related thereto, and any Refinancing Indebtedness
Incurred in respect of any Indebtedness described in this clause (iii) or
paragraph (a) of this Section 6.13;
(iv)    (A) Indebtedness represented by the Subsidiary Guarantees, (B)Guarantees
by the Borrower of Indebtedness of Restricted Subsidiaries Incurred in
accordance with the provisions of the Agreement; provided that in the event such
Indebtedness that is being Guaranteed is Subordinated Indebtedness, then the
related Guarantee shall be subordinated in right of payment to the Obligations,
(C) Guarantees by Subsidiary Guarantors of Indebtedness of the Borrower or any
other Subsidiary Guarantor Incurred in accordance with the provisions of this
Agreement; provided that in the event such Indebtedness that is being Guaranteed
is Subordinated Indebtedness or Guarantor Subordinated Indebtedness, then the
related Guarantee shall be subordinated in right of payment to the Obligations
or the Subsidiary Guarantee, as the case may be, and (D) Guarantees of
Indebtedness Incurred pursuant to clause (i) above;
(v)    Indebtedness in respect of performance, surety or appeal bonds provided
in the ordinary course of business;
(vi)    Indebtedness under Hedging Obligations; provided, however, that such
Hedging Obligations are entered into for bona fide hedging purposes of the
Borrower or any Restricted Subsidiary in the ordinary course of business;
(vii)    Indebtedness (in addition to Indebtedness described in clauses (i) and
(iii)) of the Borrower or any Restricted Subsidiary attributable to Capitalized
Lease Obligations, or Incurred to finance the acquisition, construction or
improvement of fixed or capital assets, or constituting Attributable Debt in
respect of Sale/Leaseback Transactions, in an aggregate principal amount at any
time outstanding, since the Effective Date, together with any Refinancing
Indebtedness with respect to any such Indebtedness Incurred under this clause
(vii), not to exceed the greater of (x) $100,000,000 and (y) 1.5% of Total
Assets;
(viii)    Indebtedness of a Restricted Subsidiary issued and outstanding on or
prior to the date on which such Restricted Subsidiary was acquired by the
Borrower or any Restricted Subsidiary (other than Indebtedness Incurred (A) as
consideration in, or to provide all or any portion of the funds or credit
support utilized to consummate, the transaction or series of related
transactions pursuant to which such Restricted Subsidiary became a Restricted
Subsidiary or was acquired by the Borrower or a Restricted Subsidiary or (B)
otherwise in connection with, or in contemplation of, such acquisition) and any
Refinancing Indebtedness with respect thereto; provided, however, that on the
date of any such acquisition of a Restricted Subsidiary and after giving effect
to such acquisition and the Incurrence of such Indebtedness pursuant to this
clause (viii), either (A) the Borrower shall have been able to Incur at least an
additional $1.00 of Indebtedness under paragraph (a) above, or (B) the
Consolidated Coverage Ratio for the Borrower and its Restricted Subsidiaries
shall be equal to or greater than immediately prior to such acquisition;
(ix)    Indebtedness of Foreign Subsidiaries in an aggregate principal amount
which, when taken together with the principal amount of all other Indebtedness
Incurred pursuant to this clause (ix) since the Effective Date and then
outstanding, together with any Refinancing Indebtedness with respect to any such
Indebtedness Incurred under this clause (ix), will not in the aggregate exceed
the greater of (x) $450,000,000 and (y) the Foreign Borrowing Base;
(x)    Indebtedness in respect of any bankers' acceptance, bank guarantees,
letters of credit, warehouse receipt or similar facilities, and reimbursement
obligations related thereto, entered into in the ordinary course of business;
(xi)    Indebtedness arising from agreements of the Borrower or its Restricted
Subsidiaries providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than Guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;
provided, however, that the maximum assumable liability in respect of all such
Indebtedness shall at no time exceed the gross proceeds including non-cash
proceeds (the fair market value of such non-cash proceeds being measured at the
time received and without giving effect to any subsequent changes in value)
actually received by the Borrower and its Restricted Subsidiaries in connection
with such disposition;
(xii)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within five Business Days of its incurrence;
(xiii)    Indebtedness of the Borrower or any of its Restricted Subsidiaries
consisting of (i) the financing of insurance premiums or (ii) take-or-pay
obligations contained in supply arrangements, in each case, incurred in the
ordinary course of business;
(xiv)    Indebtedness incurred by the Borrower or any Restricted Subsidiary to
the extent that the net proceeds thereof are promptly deposited or to satisfy
and discharge the Obligations;
(xv)    Indebtedness of the Borrower or any Restricted Subsidiary supported by a
letter of credit or bank guarantee issued pursuant to any Debt Facility that is
permitted to be Incurred under this Section 6.13, so long as such letter of
credit has not been terminated, in a principal amount not in excess of the
stated amount of such letter of credit or bank guarantee;
(xvi)    Indebtedness of the Borrower or any Restricted Subsidiary Incurred in
connection with cash management and related activities with respect to any
Subsidiary or joint venture in the ordinary course of business;
(xvii)    cash management obligations and other Indebtedness in respect of
netting services, automatic clearinghouse arrangements, overdraft protections
and similar arrangements in each case in connection with deposit accounts; and
(xviii)    Indebtedness (in addition to Indebtedness described in clauses
(i)-(xvii)) in an aggregate principal amount outstanding at any one time which,
when taken together with the principal amount of all other Indebtedness Incurred
pursuant to this clause (xviii) since the Effective Date and then outstanding,
together with any Refinancing Indebtedness with respect to any such Indebtedness
Incurred under this clause (xviii), shall not exceed the greater of (A)
$150,000,000 or (B) 2.0% of Total Assets.
(c)    Reserved.
(d)    Reserved.
(e)    Limitation on Unrestricted Subsidiaries. The Borrower will not permit any
Unrestricted Subsidiary to Incur any Indebtedness other than Non-Recourse
Indebtedness; provided, however, if any such Indebtedness ceases to be
Non-Recourse Indebtedness, such event shall be deemed to constitute an
Incurrence of Indebtedness by the Borrower or a Restricted Subsidiary.
(f)    Determining Compliance with this Section 6.13. For purposes of
determining compliance with this Section, in the event that an item of
Indebtedness meets the criteria of more than one of the types of Indebtedness
described in paragraph (b) of this Section 6.13 or could be Incurred in part
under paragraph (a) of this Section 6.13, the Borrower, in its sole discretion,
shall divide, classify or reclassify such item of Indebtedness on the Effective
Date or on the date of Incurrence and may later divide, classify or reclassify
such item of Indebtedness under paragraphs (a) or (b) of this Section 6.13 in
any manner that complies with this Section 6.13 (for the avoidance of doubt, on
the date of Incurrence or on any date of reclassification, the Borrower will be
permitted to Incur a portion of an item of Indebtedness under paragraph (a) of
this Section 6.13 and the remainder under one or more clauses of paragraph (b)
of the Section 6.13). The Incurrence of Indebtedness represented by the Loans
and all Indebtedness outstanding on the Effective Date under the ABL Credit
Facility and the Securitization Facility shall be deemed initially Incurred on
the Effective Date under clause (i) of the paragraph (b) of this Section 6.13.
(g)    Dollar Equivalents. For purposes of determining compliance with any U.S.
dollar-denominated restriction on the Incurrence of Indebtedness, the U.S.
dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was Incurred, in the case of term
Indebtedness, or first committed, in the case of revolving credit Indebtedness;
provided that if such Indebtedness is Incurred to refinance other Indebtedness
denominated in a foreign currency, and such refinancing would cause the
applicable U.S. dollar-denominated restriction to be exceeded if calculated at
the relevant currency exchange rate in effect on the date of such refinancing,
such U.S. dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being refinanced.
Notwithstanding any other provision of this Section 6.13, the maximum amount of
Indebtedness that the Borrower may Incur pursuant to this Section 6.13 shall not
be deemed to be exceeded solely as a result of fluctuations in the exchange rate
of currencies. The principal amount of any Indebtedness Incurred to refinance
other Indebtedness, if Incurred in a different currency from the Indebtedness
being refinanced, shall be calculated based on the currency exchange rate
applicable to the currencies in which such Refinancing Indebtedness is
denominated that is in effect on the date of such refinancing.
Section 6.14    Minimum Interest Coverage Ratio and Other Financial Covenants.
(a) Commencing with the fiscal quarter ending on or about January 27, 2013, and
as of each fiscal quarter thereafter, the Consolidated Coverage Ratio shall not
be less than 1.75 to 1.00. (b) In addition, at all times that any Indebtedness
is outstanding which was issued in reliance on the permissions contained in, and
which contains encumbrances and restrictions permitted by, Section 6.03(i)(C),
the Borrower agrees to comply with Sections 6.13, 6.14 and 6.15 of the ABL
Credit Facility, as those Sections exist as of the Effective Date and without
giving effect to any amendment or other modification thereof unless amended or
otherwise modified with the consent of the Required Lenders (and if any Lender
is also party to the ABL Credit Facility, its consent or agreement to such
amendments or other modifications under the ABL Credit Facility shall be consent
for purposes of this Agreement).
ARTICLE VII

SUBSIDIARY GUARANTEE
Section 7.01    Guaranty. Each Subsidiary Guarantor (other than those that have
delivered a separate Subsidiary Guarantee) hereby agrees that it is jointly and
severally liable for, and, as primary obligor and not merely as surety,
absolutely and unconditionally guarantees to the Lenders the prompt payment when
due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, of the Obligations and all costs and expenses including all
court costs and attorneys' and paralegals' fees (including allocated costs of
in-house counsel and paralegals) (which obligation in respect of counsel shall
be limited to one counsel for the Administrative Agent and one counsel for the
Lenders, unless there is an actual or perceived conflict of interest, in which
case each Lender shall be entitled to its own counsel, as well as, in each case,
other special and local counsel) and expenses paid or incurred by the
Administrative Agent and the Lenders in endeavoring to collect all or any part
of the Obligations from, or in prosecuting any action against, the Borrower, any
Subsidiary Guarantor or any other guarantor of all or any part of the
Obligations (such costs and expenses, together with the Obligations,
collectively the "Guaranteed Obligations"). Each Subsidiary Guarantor further
agrees that the Guaranteed Obligations may be extended or renewed in whole or in
part without notice to or further assent from it, and that it remains bound upon
its guarantee notwithstanding any such extension or renewal. All terms of this
Subsidiary Guarantee apply to and may be enforced by or on behalf of any
domestic or foreign branch or Affiliate of any Lender that extended any portion
of the Guaranteed Obligations.
Section 7.02    Guaranty of Payment. This Subsidiary Guarantee is a guaranty of
payment and not of collection. Each Subsidiary Guarantor waives any right to
require the Administrative Agent or any Lender to sue the Borrower, any
Subsidiary Guarantor, or any other Obligor, or otherwise to enforce its payment
against any collateral securing all or any part of the Guaranteed Obligations.
Section 7.03    No Discharge or Diminishment of Subsidiary Guarantee. Except as
otherwise provided for herein, the obligations of each Subsidiary Guarantor
hereunder are unconditional and absolute and not subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including:
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration, or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of the Borrower or any other guarantor of or other person liable for
any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Obligor, or their
assets or any resulting release or discharge of any obligation of any Obligor;
or (iv) the existence of any claim, setoff or other rights which any Subsidiary
Guarantor may have at any time against any Obligor, the Administrative Agent,
any Lender, or any other Person, whether in connection herewith or in any
unrelated transactions.
Section 7.04    No Setoff or Counterclaim. The obligations of each Subsidiary
Guarantor hereunder are not subject to any defense or setoff, counterclaim,
recoupment, or termination whatsoever by reason of the invalidity, illegality,
or unenforceability of any of the Guaranteed Obligations or otherwise, or any
provision of applicable law or regulation purporting to prohibit payment by any
Obligor, of the Guaranteed Obligations or any part thereof.
Section 7.05    No Impairment. Further, the obligations of any Subsidiary
Guarantor hereunder are not discharged or impaired or otherwise affected by: (i)
the failure of the Administrative Agent or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection, or invalidity of any indirect or direct security for
the obligations of the Borrower for all or any part of the Guaranteed
Obligations or any obligations of any other guarantor of or other person liable
for any of the Guaranteed Obligations; (iv) any action or failure to act by the
Administrative Agent or any Lender with respect to any collateral securing any
part of the Guaranteed Obligations; or (v) any default, failure or delay,
willful or otherwise, in the payment or performance of any of the Guaranteed
Obligations, or any other circumstance, act, omission or delay that might in any
manner or to any extent vary the risk of such Subsidiary Guarantor or that would
otherwise operate as a discharge of any Subsidiary Guarantor as a matter of law
or equity (other than the indefeasible payment in full in cash of the Guaranteed
Obligations).
Section 7.06    Defenses Waived. To the fullest extent permitted by applicable
law, each Subsidiary Guarantor hereby waives any defense based on or arising out
of any defense of the Borrower or any Subsidiary Guarantor or the
unenforceability of all or any part of the Guaranteed Obligations from any
cause, or the cessation from any cause of the liability of the Borrower or any
Subsidiary Guarantor, other than the indefeasible payment in full in cash of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Subsidiary Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
person against any Obligor, or any other person. The Administrative Agent may,
at its election, compromise or adjust any part of the Guaranteed Obligations,
make any other accommodation with any Obligor or exercise any other right or
remedy available to it against any Obligor, without affecting or impairing in
any way the liability of such Subsidiary Guarantor under this Subsidiary
Guarantee except to the extent the Guaranteed Obligations have been fully and
indefeasibly paid in cash. To the fullest extent permitted by applicable law,
each Subsidiary Guarantor waives any defense arising out of any such election
even though that election may operate, pursuant to applicable law, to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
any Subsidiary Guarantor against any Obligor or any security.
Section 7.07    Rights of Subrogation. No Subsidiary Guarantor will assert any
right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification that it has against any Obligor,
until the Obligors and the Subsidiary Guarantors have fully performed all their
obligations to the Administrative Agent and the Lenders.
Section 7.08    Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of the
Borrower or otherwise, each Subsidiary Guarantor's obligations under this
Subsidiary Guarantee with respect to that payment shall be reinstated at such
time as though the payment had not been made and whether or not the
Administrative Agent and the Lenders are in possession of this Subsidiary
Guarantee. If acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower, all such amounts otherwise subject to acceleration under the terms of
any agreement relating to the Guaranteed Obligations shall nonetheless be
payable by the Subsidiary Guarantors forthwith on demand by the Lender.
Section 7.09    Information. Each Subsidiary Guarantor assumes all
responsibility for being and keeping itself informed of the Borrower's financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that each Subsidiary Guarantor assumes and incurs under this Subsidiary
Guarantee, and agrees that neither the Administrative Agent nor any Lender shall
have any duty to advise any Subsidiary Guarantor of information known to it
regarding those circumstances or risks.
Section 7.10    Taxes. All payments of the Guaranteed Obligations will be made
by each Subsidiary Guarantor free and clear of and without deduction or
withholding for any Indemnified Taxes or Other Taxes; provided that if any
Subsidiary Guarantor shall be required to deduct or withhold any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent or Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) such
Subsidiary Guarantor shall make such deductions and (iii) such Subsidiary
Guarantor shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
Section 7.11    Maximum Liability. The provisions of this Subsidiary Guarantee
are severable, and in any action or proceeding involving any state corporate
law, or any state, federal or foreign bankruptcy, insolvency, reorganization or
other law affecting the rights of creditors generally, if the obligations of any
Subsidiary Guarantor under this Subsidiary Guarantee would otherwise be held or
determined to be avoidable, invalid or unenforceable on account of the amount of
such Subsidiary Guarantor's liability under this Subsidiary Guarantee, then,
notwithstanding any other provision of this Subsidiary Guarantee to the
contrary, the amount of such liability shall, without any further action by the
Subsidiary Guarantors or the Lenders, be automatically limited and reduced to
the highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being the relevant
Subsidiary Guarantor's "Maximum Liability"). This Section with respect to the
Maximum Liability of each Subsidiary Guarantor is intended solely to preserve
the rights of the Lenders to the maximum extent not subject to avoidance under
applicable law, and no Subsidiary Guarantor nor any other Person shall have any
right or claim under this Section with respect to such Maximum Liability, except
to the extent necessary so that the obligations of any Subsidiary Guarantor
hereunder shall not be rendered voidable under applicable law. Each Subsidiary
Guarantor agrees that the Guaranteed Obligations may at any time and from time
to time exceed the Maximum Liability of each Subsidiary Guarantor without
impairing this Subsidiary Guarantee or affecting the rights and remedies of the
Lenders hereunder; provided that, nothing in this sentence shall be construed to
increase any Subsidiary Guarantor's obligations hereunder beyond its Maximum
Liability.
Section 7.12    Contribution. In the event any Subsidiary Guarantor (a "Paying
Subsidiary Guarantor") shall make any payment or payments under this Subsidiary
Guarantee, each other Subsidiary Guarantor (each a "Non-Paying Subsidiary
Guarantor") shall contribute to such Paying Subsidiary Guarantor an amount equal
to such Non-Paying Subsidiary Guarantor's "Applicable Percentage" of such
payment or payments made by such Paying Subsidiary Guarantor. For purposes of
this Article VII, each Non-Paying Subsidiary Guarantor's "Applicable Percentage"
with respect to any such payment by a Paying Subsidiary Guarantor shall be
determined as of the date on which such payment was made by reference to the
ratio of (i) such Non-Paying Subsidiary Guarantor's Maximum Liability as of such
date (without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Subsidiary Guarantor's Maximum
Liability has not been determined, the aggregate amount of all monies received
by such Non-Paying Subsidiary Guarantor from the Borrower after the date hereof
(whether by loan, capital infusion or by other means) to (ii) the aggregate
Maximum Liability of all Subsidiary Guarantors hereunder (including such Paying
Subsidiary Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Subsidiary Guarantor,
the aggregate amount of all monies received by such Subsidiary Guarantors from
the Borrower after the date hereof (whether by loan, capital infusion or by
other means). Nothing in this provision shall affect any Subsidiary Guarantor's
several liability for the entire amount of the Guaranteed Obligations (up to
such Subsidiary Guarantor's Maximum Liability). Each of the Subsidiary
Guarantors covenant and agree that its right to receive any contribution under
this Subsidiary Guarantee from a Non-Paying Subsidiary Guarantor shall be
subordinate and junior in right of payment to the payment in full in cash of the
Guaranteed Obligations. This provision is for the benefit of both the
Administrative Agent, the Lenders and the Subsidiary Guarantors and may be
enforced by any one, or more, or all of them in accordance with the terms
hereof.
Section 7.13    Liability Cumulative. The liability of each Obligor as a
Subsidiary Guarantor under this Article VII is in addition to and shall be
cumulative with all liabilities of each Obligor to the Administrative Agent and
the Lenders under this Agreement and the other Loan Documents to which such
Obligor is a party or in respect of any obligations or liabilities of the other
Obligors, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.
Section 7.14    Release. A Subsidiary Guarantor will be released from its
obligations under its Subsidiary Guarantee and the other Loan Documents to which
it is a party if all the Obligations are indefeasibly paid in full. Upon the
sale or disposition of a Subsidiary Guarantor (by merger, consolidation, the
sale of its Capital Stock or the sale of all or substantially all of its assets
(other than by lease)) and whether or not the Subsidiary Guarantor is the
surviving corporation in such transaction, to a Person which is not the Borrower
or a Restricted Subsidiary, such Subsidiary Guarantor will be automatically and
unconditionally released from all its obligations under this Agreement and its
Subsidiary Guarantee, such Subsidiary Guarantee will terminate if (x) the sale
or other disposition is in compliance with this Agreement, including
Section 6.04 (it being understood that only such portion of the Net Available
Cash as is required to be applied on or before the date of such release in
accordance with the terms of this Agreement needs to be applied in accordance
therewith at such time) and Section 6.11 and (y) all the obligations of such
Subsidiary Guarantor under all Debt Facilities and related documentation and any
other agreements relating to any other Indebtedness of the Borrower or its
Restricted Subsidiaries terminate upon consummation of such transaction. Each
Subsidiary Guarantor will be released from its obligations under this Agreement
and its Subsidiary Guarantee to which it is a party if the Borrower designated
such Subsidiary Guarantor as an Unrestricted Subsidiary and such designation
complies with the other applicable provisions of this Agreement. Without the
consent or other agreement of any Lender, the Administrative Agent is authorized
to release a Subsidiary Guarantor, and shall release such Subsidiary Guarantor,
upon the delivery of an Officers' Certificate certifying in writing to the
Administrative Agent that the conditions for such release described in this
Section 7.14 have been satisfied. To the extent the Administrative Agent is
required to execute any release documents in accordance with the immediately
preceding sentence, the Administrative Agent shall do so promptly upon requests
of the Borrower without the consent or further agreement of any Lender.
ARTICLE VIII

EVENTS OF DEFAULT
If any of the following events ("Events of Default") shall occur:
(a)    the Borrower defaults in any payment of interest on any Loan when the
same becomes due and payable, and such default continues for a period of 30
days;
(b)    the Borrower defaults in the payment of the principal of any Loan when
the same becomes due and payable at its Stated Maturity, upon required
repurchase, upon declaration or otherwise;
(c)    any representation, warranty or certification made or deemed made by or
on behalf of any Obligor in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been incorrect in any material
respect when made or deemed made;
(d)    the Borrower or any Subsidiary Guarantor fails to comply with Section
6.11 or Section 6.14;
(e)    the Borrower or any Restricted Subsidiary fails to comply with Sections
5.01, 6.01, 6.02, 6.03, 6.04, 6.05, 6.06, 6.08, 6.09 or 6.13 (in each case other
than a failure to repay the Loans when required pursuant to Section 6.04 or
6.06, which failure shall constitute an Event of Default under clause (b)) and
such failure continues for 30 days after the Borrower receives written notice
thereof from the Administrative Agent (which notice will be given at the request
of any Lender);
(f)    the Borrower or any Subsidiary Guarantor defaults in the performance of
or a breach by the Borrower of any other covenant or agreement in this Agreement
or any other Loan Document (other than those referred to in clauses (a), (b),
(c), (d) or (e) above), and such default continues for a period of 60 days after
the Borrower receives written notice thereof from the Administrative Agent
(which notice will be given at the request of any Lender);
(g)    the failure by any Subsidiary Guarantor that is a Significant Subsidiary
(if any) to comply with its obligations under its Subsidiary Guarantee, after
any applicable grace period;
(h)    Indebtedness of the Borrower or any Significant Subsidiary is not paid
within any applicable grace period after final maturity or is accelerated by the
holders thereof if the total amount of such unpaid or accelerated Indebtedness
exceeds $25,000,000 or its foreign currency equivalent at the time;
(i)    the Borrower or a Significant Subsidiary pursuant to or within the
meaning of any Bankruptcy Law:
(i)    commences a voluntary case;
(ii)    consents to the entry of an order for relief against it in an
involuntary case;
(iii)    consents to the appointment of a Custodian of it or for any substantial
part of its property; or
(iv)    makes a general assignment for the benefit of its creditors; or
(v)    takes any comparable action under any foreign laws relating to
insolvency;
(j)    a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:
(i)    is for relief against the Borrower or any Significant Subsidiary in an
involuntary case;
(ii)    appoints a Custodian of the Borrower or any Significant Subsidiary or
for any substantial part of its property; or
(iii)    orders the winding up or liquidation of the Borrower or any Significant
Subsidiary; or
(iv)    any similar relief is granted under any foreign laws and the order,
decree or relief remains unstayed and in effect for 60 days;
(k)    any judgment or decree for the payment of money in excess of $25,000,000
or its foreign currency equivalent at the time in the aggregate for all such
final judgments or orders against the Borrower or a Significant Subsidiary if
(i) an enforcement proceeding thereon is commenced and not discharged within ten
days or (ii) such judgment or decree remains outstanding for a period of 60 days
following such judgment or decree and is not discharged, waived, stayed or
bonded; and
(l)    the failure of any Subsidiary Guarantee entered into by Subsidiary
Guarantor (if any) that is a Significant Subsidiary to be in full force and
effect (except as contemplated by the terms thereof) or the denial or
disaffirmation by any such Subsidiary Guarantor of its obligations under any
Subsidiary Guarantee if such Default continues for 30 days;
then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j)of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may with the
consent of the Required Lenders, and at the request of the Required Lenders
shall, by notice to the Borrower, terminate all or any of the Delayed Draw
Commitments, if any, of each Lender having such Delayed Draw Commitments;
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
other fees and other obligations of the Borrower accrued hereunder, shall become
due and payable immediately, without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrower; and in case
of any event with respect to the Borrower described in clause (i) or (j) of this
Article, the principal of the Loans then outstanding, together with accrued
interest thereon and all other fees and other obligations of the Borrower
accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower. Upon such a declaration, such principal and
interest will be due and payable immediately. In the event of a declaration of
acceleration because an Event of Default set forth in clause (h) above has
occurred and is continuing, such declaration of acceleration shall be
automatically rescinded and annulled if the event triggering such Event of
Default pursuant to clause (h) shall be remedied or cured by the Borrower and/or
the relevant Significant Subsidiaries or waived by the holders of the relevant
Indebtedness within 60 days after the declaration of acceleration with respect
thereto. In addition, if any Event of Default shall exist, the Administrative
Agent may exercise any and all rights and remedies afforded by applicable law,
by any of the Loan Documents, by equity, or otherwise.
ARTICLE IX

THE ADMINISTRATIVE AGENT
Section 9.01    Appointment. Each of the Lenders hereby irrevocably appoints the
Administrative Agent as its agent (and hereby continues the agency created under
the Existing Term Loan Agreement) and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
Section 9.02    Rights as a Lender. The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if it were not the Administrative
Agent hereunder.
Section 9.03    Limitation of Duties and Immunities. The Administrative Agent
shall not have any duties or obligations except those expressly set forth
herein. Without limiting the generality of the foregoing (a) the Administrative
Agent shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Administrative Agent is required to
exercise in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 10.02), and (c) except as expressly set forth herein, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
Section 9.04    Event of Default; Direction of the Required Lenders. The
Administrative Agent shall take such action (subject to Section 10.02(b) hereof
and subject to the right of the Administrative Agent to receive further
assurances to its satisfaction from the Lenders of their indemnification
obligations under Section 10.03(c) hereof against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take
such action) with respect to the notice of a Default or Event of Default
referred to in the preceding section as shall be directed by the Required
Lenders; provided, that, unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such notice of Default or Event of Default as it shall deem advisable in the
best interest of the Lenders except to the extent that this Agreement expressly
requires that such action be taken, or not be taken, only with the consent or
upon the authorization of the Required Lenders or all of the Lenders.
Section 9.05    Reliance on Third Parties. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
Section 9.06    Sub-Agents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub‑agents appointed by the Administrative Agent. The Administrative Agent and
any such sub‑agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub‑agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
Section 9.07    Successor Agent. Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by notifying the Lenders and the Borrower. Upon any
such resignation, the Required Lenders shall have the right, in consultation
with the Borrower, to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent's
resignation hereunder, the provisions of this Article and Section 10.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.
Section 9.08    Independent Credit Decisions. Each Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder.
ARTICLE X

MISCELLANEOUS
Section 10.01    Notices.
(a)    Notice Address. Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:
(i)    if to any Obligor, to it at Smithfield Foods, Inc. at 200 Commerce
Street, Smithfield, VA 23430, Attention: Timothy P. Dykstra (Telecopy No.
757-365-3070) and Ken Sullivan (Telecopy No. 757-365-3060);
(ii)    if to the Administrative Agent or Rabobank individually, to it at
Rabobank Nederland, 15305 N. Dallas Parkway, Suite 1250, Addison, Texas 75001,
United States of America, Attention Shane Bownds; Telecopy (972) 419-6315;
Telephone: (972) 419-5275; and
(iii)    if to any other Lender (other than Rabobank) to it at its address (or
telecopy number) set forth in its Administrative Questionnaire.
(b)    Electronic Notification. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided, that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided, that approval of such procedures may be
limited to particular notices or communications;
(c)    Change of Notice Address. Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.
(d)    Electronic Transmission System. The Obligors and the Lenders agree that
the Administrative Agent may make the Communications available to the Lenders
and the Obligors by posting the Communications on Debtdomain or a substantially
similar electronic transmission system (the "Platform"). THE PLATFORM IS
PROVIDED "AS IS" AND "AS AVAILABLE". THE AGENT RELATED PARTIES DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE
PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE AGENT RELATED PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR
ANY OF ITS RELATED PARTIES HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER OR ANY
OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN
TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER'S OR THE ADMINISTRATIVE
AGENT'S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES
IS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION
TO HAVE RESULTED PRIMARILY FROM SUCH PERSON'S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.
(e)    Communications Through the Platform. Each Lender agrees that notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes hereof. Each Lender agrees (i) to provide to the
Administrative Agent in writing (including by electronic communication),
promptly after the date of this Agreement, an e-mail address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such e-mail address.
Section 10.02    Waivers; Amendments.
(a)    Waivers. No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Obligor therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this
Section 10.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.
(b)    Amendment to Loan Documents. Neither any Loan Document nor any provision
thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Obligors and the Required Lenders (and
if applicable, the other parties thereto); provided, that no such agreement
shall:
(i)    reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder (other than a waiver of the right
to have interest accrue under the provisions of Section 2.09(c)), without the
written consent of each Lender directly affected thereby,
(ii)    postpone the scheduled date of payment of the principal amount of any
Loan or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment (other than a waiver of the right to
have interest accrue under the provisions of Section 2.09(c)), without the
written consent of each Lender directly affected thereby,
(iii)    change Section 2.14 in a manner that would alter the pro rata treatment
of Lenders required thereby, without the written consent of each Lender
adversely affected thereby,
(iv)    change any of the provisions of this Section 10.02 or the definition of
"Required Lenders" or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender, or
(v)    release any Subsidiary Guarantor from any Subsidiary Guarantee without
the written consent of each Lender except as specifically permitted hereby;
provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent.
(c)    Corrections of Errors. Notwithstanding anything to the contrary in this
Section, if the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error or omission of a technical or
immaterial nature, in each case, in any provision of the Loan Documents, then
the Administrative Agent and the Borrower shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Document if the same is not objected
to in writing by the Required Lenders within five Business Days following
receipt of notice thereof. The Administrative Agent may also amend the
Commitment Schedule to reflect assignments entered into pursuant to Section
10.04.
(d)    Repayment of Non-Consenting Lenders. If, in connection with any proposed
amendment, waiver, modification or consent requiring the consent of "each
Lender" or "each Lender affected thereby," the consent of the Required Lenders
at such time is obtained, but the consent of other necessary Lenders is not
obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a "Non-Consenting Lender"), then the Borrower may elect to
replace a Non-Consenting Lender as a Lender party to this Agreement, provided
that, concurrently with such replacement, (i) another bank or other entity which
is reasonably satisfactory to the Borrower and the Administrative Agent, a
Lender other than such Non-Consenting Lender, an Affiliate of a Lender other
than such Non-Consenting Lender or an Approved Fund shall agree, as of such
date, to purchase for cash at par the Loans and other Obligations due to the
Non-Consenting Lender pursuant to an Assignment and Assumption in accordance
with Section 10.04(b) and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of Section
10.04(b) and (ii) the Borrower shall pay to such Non-Consenting Lender in same
day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.11 and 2.13 and (2)
an amount, if any, equal to the payment which would have been due to such Lender
on the day of such replacement under Section 2.12 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.
Section 10.03    Expenses; Indemnity: Damage Waiver.
(a)    Expenses. The Borrower shall pay (i) all reasonable out‑of‑pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, which obligation in respect of counsel shall be limited to a single
transaction and documentation counsel and other special and local counsel, in
connection with the administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated) and (ii) all out‑of‑pocket expenses incurred by the
Administrative Agent or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender (which
obligation in respect of counsel shall be limited to one counsel for the
Administrative Agent and one counsel for the Lenders, unless there is an actual
or perceived conflict of interest, in which case each Lender shall be entitled
to its own counsel, as well as, in each case, other special and local counsel),
in connection with the enforcement or protection of its rights in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 10.03, or in connection with the Loans made, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.
(b)    Indemnification by Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an "Indemnitee") against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or the other Loan Documents or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or the use of the proceeds therefrom, (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided,
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses resulted from
the gross negligence or willful misconduct of such Indemnitee.
(c)    Indemnification by Lenders. To the extent that the Borrower fails to pay
any amount required to be paid by it to the Administrative Agent under
paragraph (a) or (b) of this Section 10.03, each Lender severally agrees to pay
to the Administrative Agent such Lender's Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided, that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent in its capacity
as such.
(d)    No Consequential Damages, etc. To the extent permitted by applicable law,
no Obligor shall assert, and hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions, any Loan or the use of the proceeds
thereof.
(e)    Payment Due Dates. All amounts due under this Section 10.03 shall be
payable not later than 10 Business Days after receipt of written demand
therefor.
Section 10.04    Successors and Assigns.
(a)    Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) no Obligor may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by an Obligor without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 10.04. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    Assignment by Lenders.
(i)    Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an "Assignee") all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Delayed Draw Commitments) and the Loans at the time owing to it)
with the prior written consent of:
(A)    the Borrower (such consent not to be unreasonably withheld); provided,
that no consent of the Borrower shall be required for an assignment to a Lender,
an affiliate of a Lender, an Approved Fund (as defined below) or, if an Event of
Default under clause (a), (b), (h) or (i) of Article VIII has occurred and is
continuing, any other Person; and
(B)    the Administrative Agent (such consent not to be unreasonably withheld).
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender's Delayed Draw Commitments or Loans, the amount of the Delayed
Draw Commitments or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000, unless each of the Borrower and the Administrative Agent
otherwise consent; provided, that no such consent of the Borrower shall be
required if an Event of Default under clause (a), (b), (h) or (i) of
Article VIII has occurred and is continuing, if any;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, provided that assignments made pursuant to
Section 2.15(b) or Section 10.02(d) shall not require the signature of the
assigning Lender to become effective;
(D)    the Assignee shall not be a natural person; and
(E)    the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
For the purposes of this Section 10.04, "Approved Fund" means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender's rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 2.11, Section 2.12, Section 2.13, and Section 10.03). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 10.04 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section 10.04.
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and principal amount of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the "Register"). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Assignee, the Assignee's completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this
Section 10.04 and any written consent to such assignment required by
paragraph (b) of this Section 10.04, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
(c)    Participations. (i) Any Lender may, without the consent of the Borrower
or the Administrative Agent, sell participations to one or more banks or other
entities (a "Participant") in all or a portion of such Lender's rights and
obligations under this Agreement (including all or a portion of its Delayed Draw
Commitments and the Loans owing to it); provided, that (A) such Lender's
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Obligors, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided, that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to the first proviso to Section 10.02(b) and
(2) directly affects such Participant. Subject to paragraph (c)(ii) of this
Section 10.04, the Borrower agrees that each Participant shall be entitled to
the benefits of Section 2.11, Section 2.12 and Section 2.13 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section 10.04. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender; provided, such Participant shall be subject to Section 2.14(e) as
though it were a Lender. Notwithstanding anything in this paragraph to the
contrary, any bank or other lending institution that is a member of the Farm
Credit System that (A) has purchased a participation or sub-participation in the
minimum amount of $10,000,000 on or after the Effective Date, (B) is, by written
notice to the Borrower and the Administrative Agent ("Voting Participant
Notification"), designated by the selling Lender as being entitled to be
accorded the rights of a Voting Participant hereunder (any bank or other lending
institution that is a member of the Farm Credit System so designated being
called a "Voting Participant") and (C) receives the prior written consent of the
Borrower and the Administrative Agent to become a Voting Participant, shall be
entitled to vote (and the voting rights of the selling Lender shall be
correspondingly reduced), on a dollar for dollar basis, as if such participant
or sub-participant were a Lender, on any matter requiring or allowing a Lender
to provide or withhold its consent, or to otherwise vote on any proposed action.
To be effective, each Voting Participant Notification shall, with respect to any
Voting Participant, (1) state the full name, as well as all contact information
required of an Assignee in any Administrative Questionnaire and (2) state the
dollar amount of the participation or sub-participation purchased. The Borrower
and the Administrative Agent shall be entitled to conclusively rely on
information contained in notices delivered pursuant to this paragraph.
(d)    Participants. A Participant shall not be entitled to receive any greater
payment under Section 2.11 or Section 2.13 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower's prior written consent. Any Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.13 unless such Participant complies with Section 2.13(e) as though it
were a Lender.
(e)    Pledges by Lenders. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or the Farm Credit Funding Corp. or to any
other entity organized under the Farm Credit Act, as amended, and this
Section 10.04 shall not apply to any such pledge or assignment of a security
interest; provided, that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or Assignee for such Lender as a party hereto.
(f)    No Assignments to Borrower and Affiliates. Anything in this Section 10.04
to the contrary notwithstanding, no Lender may assign or participate any
interest in any Loan held by it hereunder to the Borrower or any Affiliates or
Subsidiaries of the Borrower without the prior consent of each Lender.
Section 10.05    Survival. All covenants, agreements, representations and
warranties made by any Obligor herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement and the
other Loan Documents shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the making of any Loans, regardless of any investigation made by any such
other party or on its behalf and notwithstanding that the Administrative Agent
or any Lender may have had notice or knowledge of any Default or Event of
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid. The provisions of
Section 2.11, Section 2.12, Section 2.13 and Section 10.03 and Article IX shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans or the
termination of this Agreement or any provision hereof.
Section 10.06    Counterparts; Integration; Effectiveness; Amendment and
Restatement. This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Subject to Section 4.01, this Agreement shall become effective when it
shall have been executed by the Administrative Agent and when the Administrative
Agent shall have received counterparts hereof which, when taken together, bear
the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement. This Agreement amends and restates in
its entirety the Existing Term Loan Agreement. The execution of this Agreement
and the other Loan Documents executed in connection herewith does not extinguish
the Obligations outstanding in connection with the Existing Term Loan Agreement
nor does it constitute a novation with respect to such Obligations. For all
matters arising prior to the Effective Date (including, the accrual and payment
of interest and fees, and matters relating to indemnification and compliance
with financial covenants), the terms of the Existing Term Loan Agreement (as
unmodified by this Agreement) shall control and are hereby ratified and
confirmed. Borrower represents and warrants that as of the Effective Date there
are no claims or offsets against or rights of recoupment with respect to or
defenses or counterclaims to its obligations under the Existing Term Loan
Agreement. Without limiting the generality of the foregoing, Borrower, the
Administrative Agent and the Lenders agree that the term "Credit Agreement" as
used in each Loan Document means the Existing Term Loan Agreement as amended and
restated in its entirety by this Agreement.
Section 10.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
Section 10.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Obligor
against any of and all the obligations of the applicable Obligor now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section 10.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.
Section 10.09    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    Governing Law. This Agreement and the other Loan Documents shall be
construed in accordance with, and this Agreement, the other Loan Documents and
all matters arising out of or relating in any way whatsoever to the Loan
Documents (whether in contract, tort or otherwise) shall be governed by, the law
of the State of New York, other than those conflict of law provisions that would
defer to the substantive laws of another jurisdiction. This governing law
election has been made by the parties in reliance (at least in part) on
Section 5–1401 of the General Obligations Law of the State of New York, as
amended (as and to the extent applicable), and other applicable law.
(b)    Submission to Jurisdiction. EACH OBLIGOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Obligor the or its properties in the courts of any jurisdiction.
(c)    Waiver of Forum Matters. Each Obligor hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section 10.09. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
(d)    Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 10.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.
Section 10.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.10.
Section 10.11    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 10.12    Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates'
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement or the other Loan Documents, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or the other Loan Documents or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section 10.12, (i) to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or the other Loan Documents or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Obligor, (g) with the consent of the
Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section 10.12 or (ii) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than an Obligor. For the purposes of this Section 10.12,
"Information" means all information received from any Obligor relating to any
Obligor's business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower; provided, that, in the case of information received
from an Obligor after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 10.12 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Section 10.13    Acknowledgments. Each Obligor acknowledges that:
(a)    neither the Administrative Agent nor any Lender has any fiduciary
relationship with or fiduciary duty to any Obligor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Administrative Agent and the Lenders on the one hand,
and each Obligor, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and
(b)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among any
party or parties hereto.
Section 10.14    Construction. The Obligors, the Administrative Agent and each
Lender acknowledges that each of them has had the benefit of legal counsel of
its own choice and has been afforded an opportunity to review the Loan Documents
with its legal counsel and that the Loan Documents shall be construed as if
jointly drafted by the parties thereto.
Section 10.15    Independence of Covenants. All covenants under the Loan
Documents shall be given independent effect so that if a particular action or
condition is not permitted by any of such covenants, the fact that it would be
permitted by an exception to, or be otherwise within the limitations of, another
covenant shall not avoid the occurrence of a Default or Event of Default if such
action is taken or such condition exists.
Section 10.16    USA PATRIOT Act Notice. Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies the Obligors
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the "Act"), it is required to
obtain, verify and record information that identifies each Obligor, which
information includes the name and address of each Obligor and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify each Obligor in accordance with the Act. The Borrower shall, and shall
cause each of its Subsidiaries to, provide, to the extent commercially
reasonable, such information and take such actions as are reasonably requested
by each Lender and the Administrative Agent to maintain compliance with the Act.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
BORROWER:


SMITHFIELD FOODS, INC.




By:    /s/ Timothy P. Dykstra    
Timothy P. Dykstra, Vice President and Corporate Treasurer


ADMINISTRATIVE AGENT AND LENDERS:


COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A.,
"RABOBANK NEDERLAND", NEW
YORK BRANCH, as Administrative Agent and sole Lender




By:
/s/ Jeff Geisbauer    

Name:    Jeff Geisbauer
Title:    Executive Director




By:
/s/ D. Shane Bownds    

Name:    D. Shane Bownds
Title:    Executive Director
    
INDEX TO EXHIBITS


Exhibit
 
Description of Exhibit
 
 
 
A
–
Form of Assignment and Assumption
B
–
Form of Compliance Certificate
C
–
Form of Borrowing Request
D
–
Form of Interest Election Request
E
 
Form of Joinder Agreement



INDEX TO SCHEDULES


Schedule
 
Description of Schedule
 
 
 
Schedule 2.01
–
Delayed Draw Commitments
Schedule 3.06
–
Disclosed Matters
Schedule 3.13
–
Material Agreements and Liens
Schedule 3.14
–
Subsidiaries and Investments





SCHEDULE 2.01
TO
SMITHFIELD FOODS, INC.
SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT


DELAYED DRAW COMMITMENTS




Lender
Delayed Draw Commitment
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. "RABOBANK Nederland", NEW
YORK BRANCH
$100,000,000
TOTAL
$100,000,000



SCHEDULE 3.06
TO
SMITHFIELD FOODS, INC.
SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT


DISCLOSED MATTERS




Part A


Litigation Disclosures


A.    NORTH CAROLINA NUISANCE LITIGATION


In August, September and October 2014, 25 complaints were filed in the Eastern
District of North Carolina by 515 individual plaintiffs against Murphy-Brown
LLC, a wholly owned indirect subsidiary of Smithfield Foods, Inc., alleging
causes of action for nuisance and related claims. The complaints stemmed from
pre-litigation mediation of farm nuisance dispute notices and nuisance cases
previously filed in the Superior Court of Wake County. On February 23, 2015, all
25 complaints were amended and one complaint was severed into two separate
actions. The 26 currently pending complaints were filed on behalf of 541
plaintiffs and relate to approximately 13 company-owned and 74 contract farms.
All 26 complaints include causes of action for temporary nuisance and negligence
and seek recovery of an unspecified amount of compensatory, special and punitive
damages, as well as unspecified injunctive and equitable relief. Murphy-Brown is
in the process of responding to the complaints in all 26 cases. Murphy-Brown LLC
believes that the claims are unfounded and intends to defend the suits
vigorously. The Obligors believe that this matter, individually and in the
aggregate, will not have a Material Adverse Effect.


B.    NEUSE RIVERKEEPER FOUNDATION and WATERKEEPER ALLIANCE NOI
On March 13, 2014, the Neuse Riverkeeper Foundation and Waterkeeper Alliance
submitted a 60-day Notice of Intent (NOI) to file a citizen suit against
Smithfield Foods, Inc., its wholly owned subsidiary Murphy-Brown LLC, a contract
grower, the landowner, and certain individual employees of either Murphy-Brown
or the contract grower related to alleged violations of the Clean Water Act at a
hog farm in Greene County, North Carolina. Smithfield Foods, Inc. and
Murphy-Brown LLC are continuing to investigate the allegations and are in the
process of responding. The Obligors believe that this matter, individually and
in the aggregate, will not have a Material Adverse Effect.
    
C.    DONNING AND DOFFING AND OTHER EMPLOYMENT LITIGATION


1. Patrick Cudahy, LLC, a wholly owned indirect subsidiary of Smithfield Foods,
Inc., is defending a case asserting claims for donning, doffing, and related
activities under Wisconsin law affecting current and former employees of the
Cudahy, Wisconsin facility. Plaintiffs are seeking certification of an opt out
class action. At all relevant times, Patrick Cudahy, LLC has provided
compensation to employees for donning, doffing, and related activities pursuant
to a collective bargaining agreement. Patrick Cudahy believes it has viable
defenses to the liability asserted. Nevertheless, at this stage of the
proceedings, it cannot be predicted with any degree of certainty the damages
that plaintiffs would recover were they ultimately to prevail or the possible
range of any settlement which could resolve this action.


2. On January 30, 2015, a lawsuit was filed in the Superior Court of California,
County of San Bernardino against Armour-Eckrich Meats, LLC, a wholly owned
indirect subsidiary of Smithfield Foods, Inc. The complaint alleges a variety of
California state law claims relating to pay policies, breaks, and related
issues. Plaintiff alleges that he was a route sales representative in
California. The complaint alleges claims on behalf of the named plaintiff and a
proposed class of similar employees. Armour-Eckrich believes that there are
viable defenses to the liability asserted. Nevertheless at the early stage of
the proceedings, it cannot be predicted with any degree of certainty the damages
that could be recovered if the plaintiff or any additional plaintiffs were
ultimately to prevail, or the possible range of any settlement which could
resolve this action.


3. On February 17, 2015, John Morrell & Co., a wholly owned subsidiary of
Smithfield Foods, Inc was served with a complaint alleging that it violated the
FLSA by not paying the plaintiff overtime. He alleges that he was a route sales
representative in Florida. It is believed the plaintiff was not employed by John
Morrell & Co., but instead was employed by Armour-Eckrich Meats, LLC. The
complaint alleges claims only on behalf of the named plaintiff, but materials
filed with the complaint suggest that the plaintiff contemplates trying to
expand his case to a collective action under the Fair labor Standards Act. It is
believed that there are viable defenses to the liability asserted. Nevertheless
at the early stage of the proceedings it cannot be predicted with any degree of
certainty the damages that could be recovered if the plaintiff or any additional
plaintiffs were ultimately to prevail, or the possible range of any settlement
which could resolve this action.


The Obligors believe that these matters, individually and in the aggregate, will
not have a Material Adverse Effect.


Part B


Environmental Disclosures


PROCEEDINGS


1. Prior to the acquisition of Premium Standard Farms (PSF), it had entered into
a consent judgment with the State of Missouri and a consent decree with the
federal government and a citizens group. The judgment and decree generally
required that PSF pay penalties to settle past alleged regulatory violations,
utilize new technologies to reduce nitrogen in the material that it applies to
farm fields and research, develop and implement “Next Generation Technology” for
environmental controls at certain of its Missouri farm operations. PSF has
successfully completed the measures called for in the state judgment and the
state court terminated the judgment in the fall of 2012. PSF has also completed
a number of the measures called for in the federal consent decree, but is unable
to predict at this time when it will complete the remaining consent decree
obligations or when the consent decree will be terminated. The Obligors believe
that this matter, individually and in the aggregate, will not have a Material
Adverse Effect.
2. In March 2006, the Borrower and Murphy-Brown LLC entered into a consent
decree that settled two citizen lawsuits alleging, among other things,
violations of certain environmental laws. The consent decree provides, among
other things, that Murphy-Brown LLC, will undertake a series of measures
designed to enhance the performance of the swine waste management systems on
approximately 244 company-owned farms in North Carolina and thereby reduce the
potential for surface water or ground water contamination from these farms.
Murphy-Brown has successfully completed a number of the measures called for in
the consent decree and expects to fulfill its remaining consent decree
obligations over the next 12 to 24 months, at which time it will move
for termination of the decree. The Obligors believe that this matter,
individually and in the aggregate, will not have a Material Adverse Effect.
3. In calendar year 2000, Smithfield Foods, Inc. (SFI) and our North
Carolina-based hog production subsidiaries voluntarily entered into an agreement
with the Attorney General of North Carolina (the Agreement) designed to enhance
water quality in the State of North Carolina through a series of initiatives to
be undertaken by SFI and its subsidiaries while protecting access to swine
operations in North Carolina. Under the Agreement, SFI committed to implement
environmentally superior and economically feasible technologies for the
management of swine waste at its farms in North Carolina following a
determination made by an expert from North Carolina State University, with
advice from peer review panels appointed by him, that such technologies are both
environmentally superior and economically to construct and operate at such
farms. In addition, SFI agreed to provide a total of $50.0 million to assist in
the preservation of wetlands and other natural areas in eastern North Carolina
and to promote similar environmental enhancement activities. This commitment is
being fulfilled with annual contributions of $2.0 million over a 25 year period
beginning in 2000. The Obligors believe that this matter, individually and in
aggregate, will not have a Material Adverse Effect.


 
SCHEDULE 3.13
TO
SMITHFIELD FOODS, INC.
SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT


MATERIAL AGREEMENTS AND LIENS
Part A:
Part A of Schedule 3.13 hereto is a complete and correct list, as of the
Effective Date, of each credit agreement, loan agreement, indenture, note
purchase agreement, guarantee, letter of credit or other arrangement providing
for or otherwise relating to any Indebtedness or any extension of credit (or
commitment for any extension of credit) to, or guarantee by, the Borrower or any
of its Subsidiaries the aggregate principal or face amount of which equals or
exceeds (or may equal or exceed) $20,000,000 and the aggregate principal or face
amount outstanding or that may become outstanding under each such arrangement is
correctly described in Part A of said Schedule 3.13..
Existing Indebtedness


I.
SMITHFIELD FOODS, INC.



a.
$1,025,000,000 Credit Agreement Due 2020. The Borrower has entered into a Third
Amended and Restated Credit Agreement dated April 2, 2015 as amended, between
the Borrower, Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., "Rabobank
Nederland", New York Branch, as administrative agent, and the other lenders
party thereto for $1,025,000,000.



b.
$500,000,000 of 7.75% Senior Notes Due 2017. The Borrower has issued notes under
an indenture dated as of June 1, 2007, between the Borrower and US Bank National
Association ("US Bank"), pursuant to which the Borrower issued debt in the
aggregate principal amount of $500,000,000 evidenced by Senior Notes, bearing an
interest rate at 7.75%. Interest on the Senior Notes is payable in semi-annual
installments through July 1, 2017. The Senior Notes are unsecured and are not
guaranteed by any Subsidiaries of the Borrower. The aggregate principal amount
outstanding under the Senior Notes as of March 29, 2015 was $426,181,000.



c.
$400,000,000 of 5.25% Senior Notes Due 2018 and $500,000,000 of 5.875% Senior
Notes Due 2021. The Borrower has issued notes under an indenture dated as of
July 31, 2013, between the Borrower and US Bank National Association ("US
Bank"), pursuant to which the Borrower issued debt in the aggregate principal
amount of $900,000,000 evidenced by Senior Notes, bearing an interest rate at
5.25% and 5.875%. Interest on the Senior Notes is payable in semi-annual
installments through August 1, 2018 for the $500,000,00 with interest rate of
5.25% and through August 1, 20121, for the $400,000,000 with interest rate of
5.8755. The Senior Notes are unsecured and are not guaranteed by any
Subsidiaries of the Borrower. The aggregate principal amount outstanding under
the Senior Notes as of March 29, 2015 was $451,839,000 for the Senior Notes due
August 1, 2018 and $355,052,000 for the Senior Notes due August 1, 2021.



d.
$1,000,000,000 of 6.625% Senior Notes Due 2022. The Borrower has issued notes
under an indenture dated as of August 1, 2012, between the Borrower and US Bank
National Association ("US Bank"), pursuant to which the Borrower issued debt in
the aggregate principal amount of $1,000,000,000 evidenced by Senior Notes,
bearing an interest rate at 6.625%. Interest on the Senior Notes is payable in
semi-annual installments through August 15, 2022. The Senior Notes are unsecured
and are not guaranteed by any Subsidiaries of the Borrower. The aggregate
principal amount outstanding under the Senior Notes as of March 29, 2015 was
$884,626,000.



II.
DOMESTIC SUBSIDIARIES



a.
Second Amended and Restated Receivables Sale Agreement, dated as of April 28,
2014, among the Borrower, SFFC, Inc., Smithfield Farmland Sales Corp., Premium
Pet Health, LLC, Patrick Cudahy, LLC, John Morrell & Co., Smithfield Global
Products Inc., Smithfield Specialty Foods Group, LLC, Armour-Eckrich Meats LLC
and Smithfield Receivables Funding LLC, as amended by the Amendment No. 1 to
Second Amended and Restated Receivables Sales Agreement, dated as of December 9,
2014 (collectively, the “Receivables Sale Agreement”).



b.
Second Amended and Restated Credit and Security Agreement, dated as of April 28,
2014, among the Borrower, Smithfield Receivables Funding LLC, the lenders and
co-agents party thereto, and Coöperatieve Centrale Raiffeisen-Boerenleenbank
B.A. "Rabobank Nederland", New York Branch, as administrative agent and letter
of credit issuer, as amended by the Amendment No. 1 to Second Amended and
Restated Credit and Security Agreement, dated as of December 9, 2014
(collectively, the “Receivables Credit Agreement”).



The Borrower's domestic subsidiaries have entered into multiple other loan
agreements at various interest rates and maturities. The amounts outstanding on
any of the individual unlisted loans of the Borrower's domestic Subsidiaries do
not exceed $20,000,000 and the total amount outstanding as of March 29, 2015 was
$33,656,273.


III.
INTERNATIONAL SUBSIDIARIES



The Company's international subsidiaries have multiple loan agreements secured
by local assets in Poland, Romania and the United Kingdom.


1.    Polish Subsidiaries:
General. The Company's Polish Subsidiaries, Animex-Animpol SF Sp. z o o Sp k.
and Animex Foods Sp. z o.o. have entered into various agreements, pursuant to
which liens exist on Foreign Subsidiary assets to secure the indebtedness, with
local Polish lending institutions to provide financing at various interest
rates. Of these Polish loans, the following are in excess of $20,000,000:


a.
Animex Foods Sp. z o. o. Sp k. is the borrower under a Framework Agreement dated
September 30, 2005 with ING Bank Slaski S.A. The agreement has been amended
several times, including most recently on February 25, 2015. As of February 28,
2015, the capacity of the overdraft facility was PLN 90,500,000 with outstanding
borrowings of PLN 5,561,331.



b.
Animex Foods Sp. z o.o. Sp k. is the borrower under a Loan Agreement with Bank
Polska Kasa Opieki S.A. dated May 23, 2003. This loan agreement has been amended
several times, most recently on January 28, 2015. As of February 28, 2015, the
capacity of the overdraft facility was PLN 119,000,000 with outstanding
borrowings of PLN 12,563,179.



c.
Animex Foods Sp. z o.o. Sp k. is the borrower under an Overdraft Loan Agreement
dated July 23, 2012 with Bank Zachodni WBK Spolka Akcyjna... The Overdraft Loan
Agreement was most recently amended on August 27, 2014. As of February 28, 2015
the capacity of the overdraft facility was PLN 70,000,000 and aggregate loans
outstanding under the agreement were PLN 29,087,537.



d.
Animex Foods Sp. z o.o. Sp k. is the borrower under an Overdraft Agreement dated
as of September 30, 2005 with mBank S.A. (f.k.a BRE Bank S.A). This loan
agreement has been amended several times, most recently on October 24, 2014. As
of February 28, 2015, , the capacity of the overdraft facility was PLN
85,000,000 with outstanding borrowings of PLN 10,371,637.



e.
Animex Foods Sp. z o.o. Sp k. is the borrower under an Overdraft Facility dated
September 5, 2012 with HSBC Bank Polska S.A. This overdraft facility was amended
on August 12, 2014. As of February 28, 2015, , the capacity of the overdraft
facility was PLN 65,000,000 with outstanding borrowings of PLN 53,968,657.



The amounts outstanding on any of the individual unlisted loans of Animex and
its subsidiaries do not exceed $20,000,000 and the total amount outstanding as
of February 28, 2015 was PLN 167,730.


2.    Romanian Subsidiaries:


a.
Smithfield Ferme S.R.L and Smithfield Prod S.R.L are the borrowers under a
two-year Loan Agreement dated February 19, 2015, for a RON 193,395,000 overdraft
facility with Unicredit Tiriac Bank S.A. Under this loan agreement, the lender
has a lien on the working capital assets of Smithfield Ferme and Smithfield
Prod. As of March 29, 2015, there were no outstanding borrowings under the Loan
Agreement.

Part B:
Part B of Schedule 3.13 hereto is a complete and correct list, as of the
Effective Date, of each Lien securing Indebtedness described in Part A of
Schedule 3.13 of any Person covering any property of the Borrower or any of its
Subsidiaries, and the aggregate Indebtedness secured (or which may be secured)
by each such Lien and the property covered by each such Lien is correctly
described in Part B of said Schedule 3.13.
I.
SMITHFIELD FOODS, INC.



a.
$1,025,000,000 Credit Agreement Due 2020. The credit agreement described in
Section I.a. of Part A above is secured by accounts receivable (other than those
sold and financed pursuant to the Receivable Credit Agreement), inventory, other
personal property relating to such inventory and accounts receivable and all
proceeds therefrom, cash and cash equivalents, deposit accounts, intercompany
notes, intellectual property and certain capital stock and interests pledged by
the Company and the subsidiary guarantors.



II.
DOMESTIC SUBSIDIARIES



a.
Receivables Credit Agreement. The Receivables Credit Agreement described in
Section II.b. of Part A above is secured by the accounts receivables of the
Borrower and certain of its Subsidiaries that are guarantors thereunder as
provided therein.



III.
INTERNATIONAL SUBSIDIARIES



a.
The loans described in Section III.1.a-e of Part A are secured by mortgages on
real property located in Poland.



b.
The loan described in Section III.2.a is secured by liens on the accounts
receivable and inventory of the Smithfield Ferme S.R.L. and Smithfield Prod
S.R.L.



c.
Liens on assets of International Subsidiaries exist on the date hereof (and are
deemed included on this schedule although not listed and specifically described)
securing Indebtedness that is excluded from Part A of this Schedule 3.13 because
the individual principal amount thereof is less than $20,000,000.




SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT, Page 31



--------------------------------------------------------------------------------




SCHEDULE 3.14
TO
SMITHFIELD FOODS, INC.
SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT


Subsidiaries


DOMESTIC SUBSIDIARIES*


Name of Subsidiary    Percent Owned    State of Organization
Beef Liquidation Corp.    100%    Delaware
Cattle Inventory, LLC    100%    Delaware    
MF Energy, LLC    100%    Delaware
Texas County Land, LLC    100%    Delaware


Best Solutions LLCC    57.14%    Delaware



Schedule 3.14, Page 1



--------------------------------------------------------------------------------




John Morrell & Co.    100%    Delaware
Armour-Eckrich Meats LLC    100%    Delaware
Iowa Quality Meats, Ltd.    100%    Iowa
Jonmor Investments, Inc.    100%    Delaware
Kansas City Sausage Company, LLC (consolidated)    50%    Delaware
Murphy-Brown LLC    100%    Delaware
AgProtein, Inc.
100%    North Carolina

Brown’s Realty Partnership    99%    North Carolina
Carroll’s Realty Partnership    99%    North Carolina
Duplin Marketing Company, LLC    100%    North Carolina
NPD Investments, Inc.    100%    Delaware
Smithfield-Carroll’s Farms (General Partnership)    99%    Virginia
Chief Milling Partners, Inc.    100%    North Carolina
Pork Plus, LLC
100%    North Carolina

MB Grain LLC
100%    Delaware

Murphy-Brown of Missouri LLC (f/k/a Premium Standard Farms,
LLC)    100%    Delaware
KC2 Real Estate LLC    100%    Delaware
Tar Heel Turkey Hatchery, Inc.    100%    North Carolina
Wilmington Bulk, LLC    60%    North Carolina
Titan Global LLC    60%    North Carolina


Premium Pet Health, LLC     100%    Delaware
Patrick Cudahy, LLC    100%    Delaware
Patcud Investments, Inc.    100%    Delaware
SFRMH Liquidation, Inc. (f/k/a RMH Foods, Inc.)    100%    Delaware
RMHF Liquidation, LLC (f/k/a RMH Foods, LLC)    100%    Delaware
Smithfield-Kinston LLC    100%    Delaware


QTF Liquidation Corp.    100%    Delaware


SF Marketing Sub, Inc.    100%    Delaware


SFFC, Inc.    100%    Delaware
Smithfield Receivables Funding, LLC    100%    Delaware



Schedule 3.14, Page 2



--------------------------------------------------------------------------------




Smithfield Bioenergy LLC (f/k/a Best Biofuels, LLC)     92.5%    Delaware






Smithfield Culinary Foods Group, LLC    100%    Delaware
Smithfield Innovations Group, LLC    100%    Delaware


Smithfield Deli Group, Inc.    100%    Delaware


Smithfield Global Products, Inc. (f/k/a Krakus Foods International,
Inc.)    100%    Delaware


Smithfield International Investments, Inc.    100%    Delaware
Cold Field Investments, LLC    100%    Delaware


Smithfield Purchase Corporation    100%    North Carolina
Brown’s Realty Partnership     1%    North Carolina
Carroll’s Realty Partnership    1%    North Carolina
Smithfield-Carroll’s Farms (General Partnership)    1%    Virginia


Smithfield Strategic Sourcing & Service Co., Inc.    100%    Delaware


Smithfield Trading Company, Inc.    100%    Delaware


Stefano Foods, Inc.     100%    North Carolina


The Smithfield Inn Corporation    100%    Virginia


Smithfield Farmland Corp.    100%    Delaware
American Skin Food Group LLC    70%    North Carolina
Smithfield Farmland Sales Corp.    100%    Delaware
SF Investments, Inc.    100%    Delaware
Murphy Farms of Texhoma, Inc.    100%    Oklahoma
Smithfield Transportation Co., Inc.
100%    Delaware

Smithfield Specialty Foods Group, LLC    100%     Delaware



Schedule 3.14, Page 3



--------------------------------------------------------------------------------








INTERNATIONAL SUBSIDIARIES*


Name of Subsidiary    Percent Owned    Country of Organization
SECTION 1.01    Prima Farms Sp. z o.o.    100%    Poland    
AGRI PLUS WIELKOPOLSKA S.A.    100%    Poland
Agri Vet Sp. z o.o.    100%    Poland
AGRI PLUS Sp. z o.o. (f/k/a Prima Sp. z o.o.)    100%    Poland
Ferma Kraplewice Sp. z o.o.    100%    Poland


SF Holding Spolka z o.o.    100%    Poland
Smithfield Polska Spolka z o.o.. (f/k/a ANIMEX Holding Sp. z o.o. f/k/a Morliny
S.A.)    100%    Poland SF1 sp. z.o.o.    10%    Poland
SF2 sp. z.o.o.    10%    Poland
SF3 sp. z.o.o.                                    10%            Poland
SF4 sp. z.o.o.    10%    Poland
Animex SF, Sp. z.o.o.    100%    Poland    
Animex Foods Sp. z.o.o.     100%    Poland
SF1 sp. z.o.o.    90%    Poland
SF2 sp. z.o.o.    90%    Poland
SF3 sp. z.o.o.    90%    Poland
SF4 sp. z.o.o.    90%    Poland
    Animex Invest Sp. z.o.o.     100%    Poland
Animex Foods .sp. K.     100%    Poland
Animex Europe Ltd.     100%    Malta
CC32 Close-End Invest Fund    100%    Poland
Animex SF z o.o. GP S.K.A.    100%    Poland
Animex SF z o.o. Agro S.K.A.     100%    Poland
Animex SF z o.o. Paze S.K.A.    100%    Poland
Animex SF z o.o. Euro Comfort S.K.A.    100%    Poland


Animpol S.A.    100%    Poland
Animpol SF Sp. z.o.o.    100%    Poland

Schedule 3.14, Page 4



--------------------------------------------------------------------------------




Animex-Animpol Sp. z.o.o. Sp.K. (f/k/a Animex Sp. z.o.o.)    .13%    Poland
Animex-Animpol Sp. z.o.o. Sp.K. (f/k/a Animex Sp. z.o.o.)    99.87%    Poland
    
Smithfield Foods de Mexico, S. de R.L. de C.V.    39.44%    Mexico
        
Smithfield International Group de Mexico, S. de R.L. de C.V.    0.001%    Mexico


Smithfield International Investments, Inc.    100%    U.S.A. (Delaware)
Agroalim Distribution S.R.L.    0.1575%    Romania
Cold Field Investments, LLC    100%    Delaware
Smithfield Romania S.R.L. (f/k/a Shannon Expert S.R.L.)    1.8725%    Romania
Hofstede Beheer BV    100%    Netherlands
    
SFDS Global Holdings B.V.    100%    Netherlands
Smithfield Foods Group Ltd.    100%    UK
Smithfield Foods Ltd.    100%    UK
PEK (London) Ltd.    100%    UK


Smithfield Prod S.R.L.    9.10%     Romania


Smithfield Asia Holdings, Limited    100%    British Virgin Islands


Smithfield Canada Ltd.
100%    Canada



Smithfield Capital Europe, B.V.
100%    Netherlands



Smithfield Foods de Mexico, S. de R.L. de C.V.    60.56%    Mexico    
    
Smithfield Insurance Co. Ltd.    100%    Bermuda


Smithfield International Group de Mexico, S. de R.L. de
C.V.    99.999%    Mexico
    
Smithfield of Japan (KK) (Joint Sock Company)    100%    Japan


Smithfield Processare S. R. L. (f/k/a Agrovartvis S.R.L.)    99.9903%    Romania

Schedule 3.14, Page 5



--------------------------------------------------------------------------------




Smithfield Prod S.R.L. (f/k/a Onega Expert)    60.60%    Romania
Pirin Agri S.R.L.    100%    Romania
 
Smithfield Romania S.R.L. (f/k/a Shannon Expert S.R.L.)    98.127426%    Romania
Agroalim Distribution S.R.L.     99.8425%    Romania
Agroalim Logistic S.A. (.273% of shares owned by public)    99.727%    Romania
Smithfield Ferme S.R.L. (f/k/a Comtim)    100%    Romania
Smithfield Processare S. R. L. (f/k/a Agrotorvis S.R.L.)    0.0097%    Romania
Smithfield Prod S.R.L. (f/k/a Onega Expert)    30.30%     Romania


* All Subsidiaries are Restricted Subsidiaries.





Schedule 3.14, Page 6



--------------------------------------------------------------------------------




EXHIBIT A
TO
SMITHFIELD FOODS, INC.
AMENDED AND RESTATED
SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT




FORM OF ASSIGNMENT AND ASSUMPTION









EXHIBIT A, Form of Assignment and Assumptions, Cover Page



--------------------------------------------------------------------------------




ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the "Assignor") and [Insert name of Assignee] (the
"Assignee"). Capitalized terms used but not defined herein shall have the
meanings given to them in the Second Amended and Restated Term Loan Agreement
identified below (as amended, the "Term Loan Agreement"), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Term Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations in its capacity as a Lender under the Term Loan Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Term Loan Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the "Assigned Interest"). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
1.
Assignor:    ______________________________

2.
Assignee:    ______________________________


[and is an Affiliate/Approved Fund of [identify Lender]]
3.
Borrower(s):    SMITHFIELD FOODS, INC.

4.
Administrative Agent:    COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.
"RABOBANK NEDERLAND", NEW YORK BRANCH, as the administrative agent under the
Term Loan Agreement

5.
Term Loan Agreement:    The Second Amended and Restated Term Loan Agreement
dated as of May 6, 2015 among Smithfield Foods, Inc., the Lenders parties
thereto, any subsidiary guarantor that becomes a party thereto and Coöperatieve
Centrale Raiffeisen-Boerenleenbank B.A. "Rabobank Nederland", New York Branch,
as Administrative Agent.


Assignment and Assumption, Page 1



--------------------------------------------------------------------------------




6.    Assigned Interest:


Aggregate Amount of Delayed Draw Commitment/Loans for all Lenders
Amount of Delayed Draw Commitment/Loans Assigned
Percentage Assigned of Delayed Draw Commitment/Loans
$
$
   %



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


[NAME OF ASSIGNOR]




By:        
Title:        


ASSIGNEE


[NAME OF ASSIGNEE]




By:        
Title:        



Assignment and Assumption, Page 2



--------------------------------------------------------------------------------




[Consented to and] Accepted:


COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A.
"RABOBANK NEDERLAND",
NEW YORK BRANCH, as Administrative Agent




By:        
Title:        




[Consented to:]  


SMITHFIELD FOODS, INC.


By:        
Title:        









Assignment and Assumption, Page 3



--------------------------------------------------------------------------------




ANNEX 1


SMITHFIELD FOODS, INC.
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Term
Loan Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of the Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of the Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Term Loan Agreement, (ii) it satisfies
the requirements, if any, specified in the Term Loan Agreement that are required
to be satisfied by it in order to acquire the Assigned Interest and become a
Lender, (iii) from and after the Effective Date, it shall be bound by the
provisions of the Term Loan Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Term Loan Agreement, together with copies of
the most recent financial statements delivered pursuant to Sections 3.04 or 5.01
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (v) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Term Loan Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic communications shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by and construed in accordance with the
applicable law pertaining in the State of New York, other than those conflict of
law provisions that would defer to the substantive laws of another jurisdiction.
This governing law election has been made by the parties in reliance (at least
in part) on Section 5–1401 of the General Obligations Law of the State of New
York, as amended (as and to the extent applicable), and other applicable law.







Assignment and Assumption, Page 4



--------------------------------------------------------------------------------




EXHIBIT B
TO
SMITHFIELD FOODS, INC.
SECOND AMENDED AND RESTATED
TERM LOAN AGREEMENT


COMPLIANCE CERTIFICATE







Exhibit B, Compliance Certificate, Cover Page



--------------------------------------------------------------------------------




COMPLIANCE CERTIFICATE


This Compliance Certificate is delivered pursuant to Section 5.01(c) of the
Second Amended and Restated Term Loan Agreement, dated as of May 6, 2015 (as
amended, supplemented or otherwise modified from time to time (the "Term Loan
Agreement"), among Smithfield Foods, Inc.(the "Borrower"), certain subsidiary
guarantors that may be added as a party thereto, the Lenders party thereto and
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A. "Rabobank Nederland", New
York Branch, as administrative agent (in such capacity, the "Administrative
Agent"). Unless otherwise defined herein, terms defined in the Term Loan
Agreement and used herein shall have the meanings given to them in the Term Loan
Agreement.
1.    I am the duly elected, qualified and acting Chief Financial Officer of the
Borrower.
2.    I have reviewed and am familiar with the contents of this Certificate.
3.    I have reviewed the terms of the Term Loan Agreement and the Loan
Documents and have made or caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of the Borrower during the
accounting period covered by the financial statements attached hereto as
Attachment I (the "Financial Statements"). Such review did not disclose the
existence during or at the end of the accounting period covered by the Financial
Statements, and I have no knowledge of the existence, as of the date of this
Certificate, of any condition or event which constitutes a Default or Event of
Default, except as set forth below.
4.    The financial statements attached hereto were prepared in accordance with
GAAP and fairly present in all material respects (subject to yearend audit
adjustments and absence of footnotes) the financial conditions and the results
of the operations of the Persons reflected thereon, at the date and for the
periods indicated therein.
5.    Attached hereto as Attachment II are the reasonably detailed calculations
demonstrating compliance (to the extent required) with the covenants set forth
in Section 6.14(a) of the Term Loan Agreement.
IN WITNESS WHEREOF, I have executed this Certificate this day of
_______________, 201_.



    
Name:        
Title:        





Compliance Certificate, Page 1



--------------------------------------------------------------------------------




Attachment I
to Compliance Certificate


[Attach Financial Statements]







Attachment I to Compliance Certificate, Cover Page



--------------------------------------------------------------------------------




Attachment II
to Compliance Certificate
The information described herein is as of ______, _______ and pertains to the
period from _____, ____ to ____________, ____
 
SECTION 6.14(a) – Minimum Consolidated Coverage Ratio
 
 
 
 
(a) Net income for the period


$_________
 
 
 
(b) Income tax expense


$_________
 
 
 
(c) Consolidated Interest Expense


$_________
 
 
 
(d) Depreciation


$_________
 
 
 
(e) Amortization of intangibles and impairment charges recorded in connection
with the application of Accounting Standards Codification
380—Intangibles—Goodwill and Other


$_________
 
 
 
(f) any net after-tax gains or losses (including the effect of all fees and
expenses or charges relating thereto) attributable to the early extinguishment
of Indebtedness
($_________)
 
 
 
(g) Other non-cash charges or non-cash losses (other than non-cash charges to
the extent they represent an accrual of or reserve for cash charges in any
future period or amortization of a prepaid expense that was paid in a prior
period)


($_________)
 
 
 
(h) effects of adjustments (including the effects of such adjustments pushed
down to the Borrower and its Restricted Subsidiaries) in the property and
equipment and other intangible assets, deferred revenue and debt line items in
such Person’s consolidated financial statements pursuant to GAAP resulting from
the application of acquisition accounting in relation to any consummated
acquisition and any increase in amortization or depreciation or other non-cash
charges resulting therefrom and any write-off of any amounts thereof, net of
taxes
($_________)
 
 
 
(i) any impairment charge or asset write-off or write-down in each case,
pursuant to GAAP, and the amortization of intangibles arising pursuant to GAAP,
($_________)
 
 
 
(j) any net after-tax effect of non-recurring or unusual gains or losses,
charges or expenses (including relating to any multi-year strategic initiatives)
($_________)
 
 
 
(k) losses, charges and expenses attributable to disposed or discontinued
operations and losses, charges and expenses related to the disposal of disposed,
abandoned or discontinued operations


($_________)
 
 
 
(l) losses, charges and expenses attributable to asset dispositions or the sale
or other disposition of any Capital Stock of any Person other than in the
ordinary course of business, as determined in good faith by the Board of
Directors
($_________)
 
 
 


Attachment II to Compliance Certificate, Page 1



--------------------------------------------------------------------------------




(m) Total net income (line 2 (a) plus lines 2(b) through 2(l))


$_________
 
 
 
(n) Minus without duplication and to the extent included in net income, non-cash
items increasing Consolidated Net Income of such Person for such period
(excluding any items which represent the reversal of any accrual of, or cash
reserve for, anticipated cash charges recorded in any prior period)


($_________)
 
 
 
(o) Less if any Restricted Subsidiary is not directly or indirectly owned 100%
by the Borrower, EBITDA shall be reduced (to the extent not otherwise reduced in
accordance with GAAP) by an amount equal to (A) the amount of the EBITDA
attributable to such Restricted Subsidiary multiplied by (B) the quotient of (1)
the number of shares of outstanding common Equity Interests of such Restricted
Subsidiary not owned directly or indirectly by the Borrower on the last day of
such period by the Borrower divided by (2) the total number of shares of
outstanding common Equity Interests of such Restricted Subsidiary on the last
day of such period


($_________)
 
 
 
(p) EBITDA (line 2 (m) minus lines 2(n) minus line 2(o))


$_________
 
 
 
(q) Pro forma adjustments of Investments, acquisitions and Asset Dispositions


$_________
 
 
 
(r) Adjusted EBITDA (line 2(p) plus or minus (as applicable) line 2(q))


$_________
 
 
 
(s) Total consolidated cash and non-cash interest expense (excluding (w)
amortization of deferred financing fees and debt issuance costs, (x) debt
discount (other than discounts that accrete by the terms of such instrument),
(y) capitalized interest and (z) any non-cash interest expense attributable to
the amortization of the discount attributable to the equity component of
convertible debt securities)


$_________
 
 
 
(t) Interest expense attributable to Capitalized Lease Obligations and imputed
interest with respect to Attributable Debt


$_________
 
 
 
(u) Interest actually paid by the Borrower or any Restricted Subsidiary under
any Guarantee of Indebtedness or other obligation of any other Person


$_________
 
 
 
(v) Net gains associated with Hedging Obligations (or minus net losses
associated with Hedging Obligations)


$_________
 
 
 
(w) The cash contributions to any employee stock ownership plan or similar trust
to the extent such contributions are used by such plan or trust to pay interest
or fees to any Person (other than the Borrower) in connection with Indebtedness
Incurred by such plan or trust


$_________
 
 
 
(x) Receivables Fees


$_________
 
 
 


Attachment II to Compliance Certificate, Page 2



--------------------------------------------------------------------------------




(y) Consolidated Interest Expense (sum of line 2 (s) through (x))


$_________
 
 
 
(z) Pro forma adjustments of Investments, acquisitions and Asset Dispositions


$_________
 
 
 
(aa) Adjusted Consolidated Interest Expense (line 2(y) plus or minus (as
applicable) line (z))


$_________
 
 
 
EBITDA to Consolidated Interest Expense ratio (line 2 (r) divided by line 2
(aa))


_____ to 1.00
 
 
 
Required Ratio for the four quarters than ended not more than


1.75 to 1.00
Yes
No
 








Attachment II to Compliance Certificate, Page 3



--------------------------------------------------------------------------------




EXHIBIT C
TO
SMITHFIELD FOODS, INC.
SECOND AMENDED AND RESTATED
TERM LOAN AGREEMENT


BORROWING REQUEST







Exhibit C, Borrowing Request, Cover Page



--------------------------------------------------------------------------------






BORROWING REQUEST
___________, __, ____
Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A.
"Rabobank Nederland",
New York Branch, as agent
Syndications Team
245 Park Avenue, 37th Floor
New York, NY 10167
Phone: (212) 808-6814
Fax:    (212) 808-2578


With a copy to:


Rabobank Nederland
15705 N. Dallas Parkway, Suite 1250
Addison, TX 75001
United States of America
Phone No.    (972) 419-5275
Fax No.    (972) 419-6315
Attention:    Shane Bownds


And each Lender


Ladies and Gentlemen:


This Borrowing Request (the "Request") is being delivered pursuant to that
certain Second Amended and Restated Term Loan Agreement (as amended, the
"Agreement") dated as of May 6, 2015 among Smithfield Foods, Inc. (the
"Borrower"), subsidiary guarantors that may be added as a party thereto,
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A. "Rabobank Nederland", New
York Branch, as Administrative Agent and the lenders named therein. All
capitalized terms, unless otherwise defined herein, shall have the same meanings
as in the Agreement.
The Borrower hereby gives the Administrative Agent and the Lenders notice
pursuant to the Agreement that the Borrower requests the Borrowing under the
Agreement, and in connection therewith sets forth below the information relating
to such Borrowing (the "Requested Borrowing").
(i)
The date of the Requested Borrowing is ______________;

(ii)
The principal amount of the Requested Borrowing is $_______________;


BORROWING REQUEST, Page 1



--------------------------------------------------------------------------------




(iii)
The Type or Types of the Borrowing requested (i.e., ABR Borrowing or Eurodollar
Borrowing) and, if applicable the Interest Periods applicable thereto are set
forth in the table below:

Amount
Type
Interest Period
(if applicable)
1.
 
_____ Month(s)
2.
 
_____ Month(s)
3.
 
_____ Month(s)
4.
 
_____ Month(s)
5.
 
_____ Month(s)
6.
 
_____ Month(s)



(iv)
The proceeds of the Requested Borrowing should be disbursed directly to the
entities in the amounts and in accordance with the transfer instructions set
forth in the table below:

Dollar Amount
Recipient
Instructions
$
 
 
$
 
 
$
 
 
$
 
 



By its execution below, the Borrower represents and warrants to the
Administrative Agent and the Lenders:
(i)    At the time of and immediately after giving effect to the Requested
Borrowing, no Default nor any Event of Default exists; and
(ii)    The representations and warranties of the Borrower set forth in the Loan
Documents are true and correct in all material respects on and as of the date of
the Requested Borrowing with the same force and effect as if such
representations and warranties had been made on and as of such date except to
the extent that such representations and warranties relate specifically to
another date in which case such repesentations and warranties shall be true and
correct in all material respects as of such other date specified.
The instructions set forth herein are irrevocable. A telecopy of these
instructions shall be deemed valid and may be accepted and relied upon by the
Administrative Agent and the Lenders as an original.
SMITHFIELD FOODS, INC.




By:        
Name:        
Title:        





BORROWING REQUEST, Page 2



--------------------------------------------------------------------------------









BORROWING REQUEST, Page 3



--------------------------------------------------------------------------------




EXHIBIT D
TO
SMITHFIELD FOODS, INC.
SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT


INTEREST ELECTION REQUEST





EXHIBIT D, Cover Page



--------------------------------------------------------------------------------








INTEREST ELECTION REQUEST


Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A.
"Rabobank Nederland",
New York Branch, as agent
Syndications Team
245 Park Avenue, 37th Floor
New York, NY 10167
Phone: (212) 808-6814
Fax:    (212) 808-2578


With a copy to:


Rabobank Nederland
15705 N. Dallas Parkway, Suite 1250
Addison, TX 75001
United States of America
Phone No.    (972) 419-5275
Fax No.    (972) 419-6315
Attention: Shane Bownds


And each Lender


Ladies and Gentlemen:


This Interest Election Request (the "Request") is being delivered pursuant to
that certain Second Amended and Restated Term Loan Agreement (as amended, the
"Agreement") dated as of May 6, 2015 among Smithfield Foods, Inc. (the
"Borrower"), certain subsidiary guarantors that may be added as party thereto.
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A. "Rabobank Nederland", New
York Branch, as Administrative Agent and the lenders named therein. All
capitalized terms, unless otherwise defined herein, shall have the same meanings
as in the Agreement.
The Borrower hereby gives the Administrative Agent and the Lenders notice
pursuant to Section 2.05 of the Term Loan Agreement that the Borrower requests a
conversion or continuation (a "Change") of the Borrowing or Borrowings specified
on Schedule 1.
By its execution below, the Borrower represents and warrants to the
Administrative Agent and the Lenders:
(i)    At the time of and immediately after giving effect to the Requested
Borrowing, no Default nor any Event of Default exists; and
(ii)    The representations and warranties of the Borrower set forth in the Loan
Documents are true and correct on and as of the date of the Requested Borrowing
with the same force and effect as if such representations and warranties had
been made on and as of such date except to the extent that such representations
and warranties relate specifically to another date.
The instructions set forth herein are irrevocable. A telecopy of these
instructions shall be deemed valid and may be accepted and relied upon by the
Administrative Agent and the Lenders as an original.
SMITHFIELD FOODS, INC.




By:        
Name:        
Title:        





INTEREST ELECTION REQUEST, Solo Page



--------------------------------------------------------------------------------




SCHEDULE 1
TO
INTEREST ELECTION REQUEST




Current Type
(ABR or Eurodollar)
Current
Principal Amount
Current Interest
Period Expiration Date
Continue as (Type)
Convert to (Type)
New Interest
Period Length
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






SCHEDULE 1 TO INTEREST ELECTION REQUEST, Solo Page



--------------------------------------------------------------------------------




EXHIBIT E
TO
SMITHFIELD FOODS, INC.
SECOND AMENDED AND RESTATED
TERM LOAN AGREEMENT




Joinder Agreement







EXHIBIT E, Cover Page



--------------------------------------------------------------------------------




JOINDER AGREEMENT


This JOINDER AGREEMENT (the "Agreement") dated as of ____________________, ____
is executed by the undersigned (the "Guarantor") for the benefit of COÖPERATIEVE
CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. "RABOBANK NEDERLAND", NEW YORK BRANCH
(in its capacity as administrative agent for the lenders party to the hereafter
identified Term Loan Agreement (in such capacity herein, the "Agent") and for
the benefit of such lenders in connection with that certain Second Amended and
Restated Term Loan Agreement dated as of May 6, 2015 among the Agent, Smithfield
Foods, Inc. (the "Borrower), certain subsidiary guarantors that may become party
thereto and the lenders party thereto (as modified, the "Term Loan Agreement",
and capitalized terms not otherwise defined herein being used herein as defined
in the Term Loan Agreement).
The Guarantor is required to execute this Agreement pursuant to the Term Loan
Agreement.
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor hereby agrees as follows:
1.    The Guarantor hereby assumes all the obligations of a "Guarantor" under
the Subsidiary Guarantee and agrees that it is a "Guarantor" and bound as a
"Guarantor" under the terms of the Subsidiary Guarantee as if it had been an
original signatory thereto. In accordance with the forgoing and for valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
Guarantor irrevocably and unconditionally guarantees to the Agent and the
Lenders the full and prompt payment and performance of the Guaranteed
Obligations upon the terms and conditions set forth in the Subsidiary Guarantee.
The Guarantor confirms that the representations and warranties set forth in
Article III of the Term Loan Agreement applicable to it on and as of the date
hereof, as if made on and as of such date.
2.    This Agreement shall be deemed to be part of, and a modification to, the
Term Loan Agreement and shall be governed by all the terms and provisions of the
Term Loan Agreement, which terms are incorporated herein by reference, are
ratified and confirmed and shall continue in full force and effect as valid and
binding agreements of Guarantor enforceable against Guarantor. The Guarantor
hereby waives notice of Agent's or any Lender's acceptance of this Agreement.
IN WITNESS WHEREOF, the Guarantor has executed this Agreement as of the day and
year first written above.
Guarantor:


    




By:        
Name:        
Title:        



Joinder Agreement, Page 1

